I declare resumed the session of the European Parliament adjourned on Thursday 29 September 2005.
Ladies and gentlemen, today we are sharing in the pain of the families of the many victims of the natural disasters that took place last week: a terrible earthquake in south Asia and Hurricane Stan in Central America.
The earthquake, which has struck Pakistan, the north of India and Afghanistan, has led to thousands of deaths, many injured and immense material losses. The damage has been greatest in Kashmir in particular.
A great tragedy has struck Central America. Hurricane Stan passed through several countries in the region, caused huge material damage and irreparable human losses. The consequences are difficult to overcome, and will continue to be so for a long time to come.
On behalf of the European Parliament, our President, Josep Borrell, immediately expressed our solidarity and our sympathies to the authorities of the countries affected by these tragedies.
The European Union has acted quickly, mobilising and offering emergency aid to the affected regions and their inhabitants. We shall have to consider how we are going to contribute to the reconstruction effort in the regions that have been struck by these disasters in cooperation with the governments of the countries affected.
We in the European Parliament wish to express our solidarity, our love and our support to the families and victims in Asia and Central America. We stand beside them at this extremely hard and difficult time.
I would now like to ask you, ladies and gentlemen, to observe a minute’s silence in memory of these people who have been taken away from us forever by the cruel forces of nature.
It is also my sad duty to inform you of the death on 8 October of our fellow Member, Jürgen Zimmerling.
As you know, Mr Zimmerling was a Member of our Parliament during the last term in office and had been sitting once again on behalf of the Group of the European Peoples’ Party (Christian Democrats) and European Democrats since last July. He was a Member of the Committee on Development and of the Delegation for Relations with the Gulf States, including Yemen.
It is now my painful duty to ask you to observe a minute’s silence in memory of our esteemed colleague, who has passed away serving Europe and the ideals that we all share.
The final version of the draft agenda for the present part-session as drawn up by the Conference of Presidents at its meeting of 26 September pursuant to Rules 130 and 131 of the Rules of Procedure has been distributed.
Mr President, I have a motion in relation to the agenda. On behalf of the Socialist Group in the European Parliament, I move that the Commission should, in the course of this part-session, make a statement on its position in relation to the European social model, and we move that this statement be delivered jointly by Commissioner McCreevy and Mr Barroso, the Commission’s President.
By way of justification for this, let me say that, unless we have been misinformed, Commissioner McCreevy, in Sweden, gave the world the benefit of his views on the European Social Model, stating that the Scandinavian model of the European welfare state is not one that the Commission regards as compatible with the European internal market. If that is what the Commission thinks, then they can reckon with determined resistance from the Socialist Group in the European Parliament.
I now gather that they can count on resistance from other groups, the Greens among them, and we are very glad to hear it.
When it comes to fashioning a social Europe, the Scandinavian model is one of the fundamentals on which we Europeans can rely, and so it is quite utterly unacceptable that the President of the Commission should assert to this House in every one of its sittings that he defends the European Social Model and then goes on to allow his Commissioners to go about saying the very opposite. That is not on!
Our group therefore asks that the Commission should make this statement. The summit at which the European Social Model is to be considered is now only a few days away. If it is to turn out to be the social model favoured by Commissioner McCreevy, then I can tell you on behalf of the Socialist Group in this House that the Commission had better prepare for stormy weather, for there will then be a fight about the direction that this European Union of ours is to take, and you can take it from me that it will not be going Mr McCreevy’s way! We demand that the Commission should not delay in clearly stating where it stands on this.
In accordance with the Rules of Procedure, one Member may now speak against.
Mr President, I have to say that I am now rather surprised. Having considered this matter, our group has come to the conclusion that, if a member of the Commission makes a statement, this House is entitled to hear him, irrespective of the qualitative judgment that might be made about what he said. We are insistent that this matter should be clarified, and so our group has decided that Commissioner McCreevy should clarify his position before this House.
I can tell Mr Schulz that it is for this reason that we are in favour of Commissioner McCreevy appearing, but I also ask that things should not be taken too far right now. We do not regard this as an occasion for requiring the President of the Commission to appear before us; instead, we want to hear Commissioner McCreevy first. If what he has to say to us proves to be unacceptable, then we can move on to call the President of the Commission before the House, but we support this only on the assumption that it will be Mr McCreevy who will be the first to explain himself to this House.
I believe that, in accordance with the Rules of Procedure, we should hear one opinion in favour of the motion presented by Mr Schulz and one opinion against.
Nevertheless, since the presidents of the different groups have requested the floor, I shall interpret the rules flexibly, but I would ask you ― Mr Cohn-Bendit, I would like you to listen to this request in particular ― to restrict yourselves to one minute and to speak extremely concisely.
Mr President, now that we have a Grand Coalition, we want to make a bit of a crack in it. We Greens endorse the Social Democrats’ demand that not only Commissioner McCreevy, but also Mr Barroso, should appear before this House. This is not a circus, and, if Commissioner McCreevy can make that sort of statement at a time when the European Social Model is in place, then it is incumbent to the President of the Commission to say, on its behalf, what is acceptable and what is not.
Mr President, if this is a sign of things to come from the influence of the events in Berlin on this House, then they will do us no good whatsoever. Commissioner McCreevy is entitled to his opinions. What he said in Sweden is perfectly normal. My group would not support calling Commissioner McCreevy to this House.
If we are serious about making the European Union work, then we owe each other solidarity. Solidarity involves allowing companies from the new Member States to bid successfully for work in the existing Member States and carry it out. That is part of getting our economies working together properly. That is the reason why my group will oppose calling Commissioner McCreevy to the House.
Mr President, if I thoroughly support Mr Schulz’s request that Mr McCreevy and the President of the Commission be simultaneously invited to express their opinions, it is because Mr McCreevy can be relied on not to pull his punches. I think he is used to saying bluntly what a number of his colleagues in the Commission dress up. For example, Mr McCreevy declared at a conference in London that it must never be forgotten that the single market is far and away the project that goes furthest in terms of deregulating the European Union.
We therefore want to know whether, when Mr McCreevy expresses his opinion, he in fact says bluntly and without beating about the bush what Mr Barroso does not dare to say in public. That is why I suggest that, on these issues, they both express their opinions in this Chamber.
Mr President, I totally disagree with Mr Schulz with regard to what Commissioner McCreevy did or did not say, because if you read the 16 different press reports on the incident in Sweden, none of it was related to the Swedish social model. The only person who mentioned the Swedish social model was the Swedish Minister for Industry. There is nothing whatsoever in this storm in a teacup that is trying to be wrapped up by the Social Democrats against Commissioner McCreevy. Indeed, if you want to judge him on his record, then look at his record as Minister of Finance in Ireland concerning the social model, where health care was increased, pensions were increased and the highest minimum wage was introduced under his watch. In addition, more trade negotiations and more trade union negotiations took place at a national level and, over seven different years, there were four different programmes to guarantee the rights of workers and the right to participation of workers’ representatives.
This is an opportunist action on behalf of the Socialist Group to try to create a storm before the conference takes place in London. We should wait to hear what the discussions will be and ensure that we focus our work on real and important issues for European citizens, not pie-in-the-sky attitudes. I oppose the motion.
Ladies and gentlemen, we have a formal proposal from Mr Farage.
Mr President, you seem to have forgotten that there is at least one group in this Parliament that is eurosceptic, that opposed the European Constitution and, for good measure, is rather bigger than the UEN Group. Though not known for being shy in my criticism of this Commission, could I with your permission ask Mrs Sinnott to speak on behalf of our group to give our position?
Mr President, two proposals have been tabled: one by the Socialist Group in the European Parliament to summon the President of the Commission before this House and one by Mr Poettering from the Group of the European People’s Party (Christian Democrats) to give Commissioner McCreevy the right to repeat here what he said in Sweden. That means, therefore, that two proposals should be put to the vote. Commissioner McCreevy should be entitled, if the statements are false, to put these right here in Parliament. I appeal to you, Mr President, to have both proposals put to the vote.
Let us clarify this point so that we can decide on the basis of the true facts.
Mr Schulz, I understand that you are proposing formally that Commissioner McCreevy and the President of the Commission appear, the two of them.
Mr Poettering, could you clarify whether the Group of the European Peoples’ Party (Christian Democrats) and European Democrats is requesting that Mr McCreevy appear?
Mr President, politics is a trial, and we want to remain credible. Our group has just decided that, if the Social Democrats move that Commissioner McCreevy be invited to appear before the House, we will vote in favour of that.
Now, though, another motion is before the House, to the effect that the invitation be extended to both Commissioner McCreevy and the President of the Commission. We will not be voting in favour of that; we will, that is to say, be voting against it. Although we did not table the motion that Commissioner McCreevy should appear, we do want to be seen to be credible, and so, if this motion, that the President of the Commission should also come, is voted down, you can have a second vote to decide whether Commissioner McCreevy should come on his own.
As matters stand, we owe it to our own credibility to take this decision.
Mr Poettering, are you proposing on behalf of the Group of the European Peoples’ Party (Christian Democrats) and European Democrats that Mr McCreevy appear or are you proposing that we vote if Mr McCreevy appears?
Mr President, it is perfectly clear that, if the Socialist Group’s motion for both the President of the Commission and Commissioner McCreevy to be invited were to fail, we would then have to vote on whether to invite Commissioner McCreevy on his own. That is how things stand as regards the vote.
In accordance with the decision of this House, the Presidency will contact the Commission in order to follow up on what this Chamber has decided.
Mr President, the name of a specific debate has become the subject of a frenetic internal parliamentary discussion. This frenetic response is really typical of the way migration, as well as criticism of national governments, is dealt with in the European Union.
One of the items on today’s agenda is: Current problems regarding immigration. That is quite a broad subject that makes no specific reference to a name or country, although we all know exactly what this is about. It is about the human tragedies in Ceuta, Melilla and on Lampedusa. We should simply call it by its name.
Initially, most of the groups were in favour of a proposal by the Socialist Group in the European Parliament, who had stated that the debate should be entitled , and which had received the backing of most of the groups. Meanwhile, the leadership of the Socialist Group has withdrawn support for this and the fog has lifted.
I want us to take another vote on this title, which should make it much clearer what we are talking about, and I also am relying on the Socialist Group’s honesty with regard to the debate we will be having today.
Ladies and gentlemen, we must now consider some amendments to the agenda for today and tomorrow.
The first amendment relates to what Mrs Buitenweg has just explained and consists of adding, before the statements by the Council and the Commission on Iran, Council and Commission statements on the current problems in the field of immigration.
Mrs Buitenweg has just proposed an amendment to the title of this item on the agenda in order to specify certain places where the problem arises.
Mr President, I wonder whether there might not perhaps have been a misunderstanding. While it is the case that there are specific examples of it, it is also clear that migration to Europe, being a general and fundamental problem, cannot be solved at the locations to which Mrs Buitenweg has referred. It is for that reason that we opted for this all-embracing title and are inclined to stick with it.
In accordance with the Rules of Procedure, I can allow one Member to speak in favour.
Mr President, I totally support Mrs Buitenweg’s request, because this is not just any old debate on immigration. We shall have other such debates, moreover. The problem is that, this time, men have died. On this subject, I am sorry that, at the start of the sitting, we did not pay tribute to these innocent victims.
Extremely serious acts have been committed on both sides of Europe’s southern border, acts so serious that even colleagues who do not see European immigration policy in the same terms as ourselves could, I think, join us in deploring and condemning them. That is why I fully support changing the title and specifying ‘Ceuta, Melilla’.
Mr President, I should also like to make it clear to Mr Swoboda, who wants to have a general debate, that such a debate will take place during the next part-session in Strasbourg, as immigration/migration is on the agenda with the report by Mrs Klamt.
I would like to make it clear that the proposal is to add the names of specific places to this item on the agenda.
(1)
The next item on the agenda is the Council and Commission statements on current problems regarding immigration.
. Mr President, this morning and this summer has seen an unprecedented level of irregular migration across the Mediterranean into the European Union. The tragic loss of life of those drowned at sea and those seeking to cross the European Union’s borders illegally has sharply brought into focus the problems we face in managing migration flows and tackling illegal immigration.
Although attention is focused on the recent events at the Spanish-Moroccan border in Ceuta and Melilla, Malta and the Italian island of Lampedusa have also faced serious problems in recent months. The Member States that border the Mediterranean suffer a disproportionate burden in providing support for those in need of international protection whilst at the same time being responsible for intercepting and returning illegal immigrants who have no right to enter the European Union.
Dealing with these issues in a firm but fair way which meets our international commitments is a shared concern for the European Union. Member States must shoulder this burden together. I do not propose in the course of our debate this afternoon to comment on the specific issues in Spain, Italy or Malta. The Commission sent a technical mission to Ceuta and Melilla earlier this week and is reporting on its findings to the Justice and Home Affairs Council today. I am sure that Commissioner Figeľ will speak in more detail on these matters in a moment or two.
It is important that we realise that these events are the symptoms of a wider problem which requires a long-term solution. In recent years the European Union has made substantial progress in adopting common minimum standards in asylum and immigration legislation and in working together on joint border operations now in the framework of the new European Border Agency, Frontex. However, this has clearly not been enough. To respond to regular migration requires us to work more effectively with countries outside the European Union.
It is right that the European Union is seeking to engage its collective weight to enhance cooperation on migration with source and transit countries. The Commission and Member States have made substantial technical and financial support available to third countries to help improve their management of migration flows. This is happening through European Union funded programmes and through bilateral projects. There are real outcomes such as strengthened border controls and improved capacity to manage migration, including to protect refugees and displaced persons. In addition, the European Union has stepped up the pace of its negotiation of readmission agreements, with an agreement now finalised with Russia, an important transit country, and negotiations ongoing with Morocco. This work needs to continue.
Last month, Justice and Interior Ministers discussed migration issues with North Africa and Africa as a whole at their informal Council in Newcastle. They gave a strong endorsement to deeper European Union engagement. This is a priority for the UK Presidency and we will pursue a genuine partnership with Africa on migration, including through EuroMed and the African Union. An important example is the European Union’s current work to enhance migration cooperation with Libya on border management and asylum protection. The June Council described this as ‘urgent and essential to avoid humanitarian disasters and prevent further loss of life’. Since then there has been joint training with Libya on border guards and work on improving on search and rescue techniques.
Equally important is cooperation with Morocco, which has signed up to a joint paper with the Spanish and French setting out measures to combat illegal immigration, including early warning and aid for victims of trafficking. Ideas from this paper will be taken forward at the EU-EuroMed Summit in November.
Finally, the European Union must work together with countries of origin and transit to build capacity for refugee protection in these regions. Here we are making concrete progress. The Justice and Home Affairs Council and the United Nations High Commissioner for Refugees are today discussing the implementation of regional protection programmes. These regional protection programmes are designed to create the conditions for people to resettle and integrate closer to their regions of origin, or in countries that they transit through.
The European Union’s policy on migration and asylum needs to be carefully balanced and indeed carefully considered. Migration is a complex issue and issues of border control, illegal immigration and the protection of refugees should not be confused. However, public support for managed migration and the welfare of migrants themselves depends on firm action against illegal immigration and the organised crime that all too often supports it. That is why the UK Presidency feels it is important to push ahead with European Union cooperation with third countries to avoid further human tragedies in the Mediterranean and to establish managed migration that works in the interests of the European Union and indeed of its neighbours.
. Mr President, today is a special day. This morning we had a meeting of the two Commissions – the European Union Commission and the African Union Commission – and this issue was part of the complex agenda and strategy discussed between these two important organisations.
The European Commission recalls that since the Tampere European Council in 1999, the European Union approach towards migration and asylum issues has been a balanced one. On the one hand it protects and enhances the right of those who reside lawfully or are in need of international protection, and on the other side it combats abuse and fights illegal immigration.
The Hague action plan confirmed and strengthened this approach to migration management. The set of measures adopted by the Commission on 1 September in this field bodes well with this approach. A series of measures on integration of third-country nationals has been proposed which aims to improve the rights and status of legal migrants within the European Union. At the same time it adopted a proposal on return which will contribute to a more effective fight against illegal immigration, while preserving full respect for human rights.
This important course of action will also be accompanied by other initiatives dealing with the external dimension of our policies and the impact they may have on the development and protection capacities of third countries. Later this year the Commission intends to adopt a policy plan on legal migration which will constitute an important further step towards this balanced approach.
The recent tragic events mentioned by some of you and by Minister Alexander which occurred in the towns of Ceuta and Melilla remind us once again how important it is to find a comprehensive and forward-looking response to migration issues. Failing this, migration may well turn into a humanitarian tragedy, the consequences of which are difficult to predict.
In the immediate aftermath of these events, Vice-President Frattini has decided to send a technical mission to Morocco and to Spain to get a first-hand assessment of the current migration situation and to explore ways in which the EU might assist the countries concerned in addressing this serious situation.
At tomorrow’s hearing in the Committee on Civil Liberties, Justice and Home Affairs, Vice-President Frattini intends to provide more details on the findings of this technical mission. He has asked me to convey to you his sincere apologies for not being able to take part in this important debate today but, as many of you probably know, Vice-President Frattini is today taking part in the Justice and Home Affairs Council meeting in Luxembourg.
It is clear that it is urgent to do more to tackle the problem of illegal immigration. Our aim should be to work with all countries concerned with a view to avoiding further loss of life and human suffering. We need to develop a comprehensive approach which includes a variety of instruments ranging from law enforcement to development assistance.
Fences alone are not the answer to this human tragedy. Fences will not stop desperate people from risking their own lives in an attempt to enter the European Union. The Commission fully understands Parliament’s concerns, as clearly indicated in the recent report on the reception conditions of irregular immigrants in Lampedusa.
It should be stressed that this problem does not concern Italy alone. Recent reports from non-governmental organisations and individual complaints have highlighted that several Member States, not only those particularly affected because of their geographical situation, may face problems in providing adequate standards in the reception of asylum seekers.
Following the entry into force of the directive on minimum standards for the reception conditions of asylum seekers, which came into force on 6 February this year, the Commission is currently examining the national measures for the transposition of this directive. Vice-President Frattini will provide more information tomorrow about the way in which the Commission intends to proceed on this issue in particular.
The Commission is aware that Parliament also intends to carry out several visits to other reception centres following the visit to Lampedusa. The findings of the European Parliament will be taken into due account in the report to be prepared by the Commission.
. Mr President, ladies and gentlemen, we have seen terrible things happening over recent days in Ceuta and Melilla, but Ceuta and Melilla are no more than the tip of the iceberg. In Mayotte, Malta or Lampedusa, and all over the place, we can see streams of refugees, but the new Member States in the East of the European Union have also recorded constantly increasing numbers of people who have no legal right to be there.
The only reason why their problem has not been exposed to public view is that the images are less compressed and pack less of a punch. All these images, though, represent human beings with their individual fates, and they put us on the spot. One of the tasks of politicians is to prevent certain abuses from occurring in the first place, and instead to give help as quickly as possible.
What we see at present are the consequences of sins of omission and of action on the basis of false premises. Addressing the symptoms alone is no sort of solution; we also have to face up to the underlying causes. Both now and in the future, we will have a great deal of pressure from migration to cope with; managing the flow of migrants is one of the European Union’s most pressing tasks. Any European immigration policy must have as its objective the management of legal migration, the provision of humanitarian aid in accordance with the Geneva Convention on Refugees and, at the same time, the prevention of illegal migration. It follows that any European immigration rules must guarantee not only the security of our external borders but also the consistent combating of the practice of smuggling and trafficking in people, and a clear returns policy.
Carting people off into the desert is inhumane and an admission of defeat in the face of all the things we have not yet dealt with. Nor, though, does it help to let a few hundred or a few thousand illegals in Ceuta and Melilla into the EU in the belief that we have thereby solved the problem. According to the UNHCR, there are 4.6 million refugees in Africa. Non-governmental organisations work on the basis of estimates according which 20 000 people are waiting in Morocco.
There is, unfortunately, no single solution to this; what we need is a package of solutions. The EU must lay down unambiguous rules for migration, while, at the same time, giving more aid to the countries from which migrants come and through which they pass, but it must also be equally consistent in ensuring adherence to the rules applicable to the crossing of our external borders. That will involve not only a consistent policy on return but also the conclusion by the EU of readmission agreements with countries of origin and of transit.
These are all things that we must resolve together; one cannot always pick out the bits that fit the passing moment and win public approval. This is our task, and we must face up to it!
Mr President, human dramas are played out at Europe’s borders; thousands of immigrants arrive ever more regularly, particularly in Malta, Lampedusa, Ceuta and Melilla, and we have received an alarming report about the situation in the Lampedusa camp following our visit, a report that confirms our worst fears. Moreover, we have all been very alarmed over the last few days by the way in which would-be immigrants have been abandoned in the desert and by the violence to which they have been subjected.
We are talking about women and men, often accompanied by children, who have taken the painful decision to leave their countries. They are fleeing extreme poverty, destitution or violence. All that they want is to live in peace and dignity, and our present European asylum and immigration policy has not been able to come up with proper responses. Our asylum policy needs to match our values. I would remind you that respect for human dignity is the subject of the first article of the Charter of Fundamental Rights.
Moreover, the proper response to the current challenge lies in European solidarity. It is unacceptable that we should leave countries situated on the borders of Europe to manage these situations on their own. We need to equip ourselves with the resources to combat the forms of destruction threatening the planet: war, terrorism, poverty and under-development, not forgetting those other forms of destruction including contempt for human rights and the growth in intolerance linked to xenophobia and to issues of national and ethnic identity.
Let us say out loud that, if we have the will and if we use the political tools available to us, we have the ability to help curb the phenomena that now appear most to threaten our human destiny. We already have the answer. There is a close link between consolidating peace and eliminating poverty. Individual financial security is a basic component of culture and peace. Eliminating poverty is basically about developing human resources and distributing them fairly, and it must be accompanied by education. There can be no peace or controlled immigration unless poverty is reduced.
Fortress Europe does not exist. It is a fantasy. We must understand, and quickly too, that it is necessary to show solidarity with developing countries and that it is necessary to promote peace and prosperity everywhere in the world. That is not a fantasy and it is not utopian. Will is required, as are the resources for giving expression to that will.
. Mr President, barely 15 kilometres south of my Gibraltar constituency, thousands of sub-Saharan migrants are massed near the border of Fortress Europe. Many are hungry and weak after their journey through the deserts and mountains of Africa. They struggle against disease, violence and the exploitation of criminal gangs. Now we learn that they are dying at the fences which separate poverty from prosperity, or that they are left in the desert without food and water. Many of us remember such scenes from Bible study. The difference is that this Exodus will not be solved by divine intervention – only by political action.
Africa is Europe’s backyard: our near neighbourhood. We cannot fence ourselves off from it, closing our doors and our eyes to its social and economic problems. In the words of the poet Thomas Gray, we must not ‘shut the gates of mercy on mankind’.
The flood tide of migrants along our southern borders is upsetting our cosy calculation that inequality can be sustained without cost. With developing countries, remember this: the hungry vote with their feet. So either we accept their produce and allow their economies to prosper or we accept their migrants.
Our futures are interdependent. Sustainable economic, social and political development in Africa is a common concern, essential to Europe’s future. We recognised this in 1995, when the Barcelona Process enshrined multilateral relations across the Mediterranean as the new strategic reality. Ten years on, Spain is negotiating a plan with Morocco to tackle immigration and promote cooperation with the countries of origin.
Partnership is certainly the way forward. However, until Morocco’s border guards stop shooting unarmed refugees; until Morocco stops dumping them near its borders unable to fend for themselves, the European Union cannot, and should not, offer support for these proposals. Most of those affected today are not Moroccan nationals: they are third-country nationals who entered the Union via Morocco and who deserve the protection of our laws.
Up to now, plans for a European consensus on migration policy have been buried at the bottom of the political inbox. Why? Member States cannot agree on any one approach the European Union suggests. But that does not stop them demanding European action when they face specific immigration problems of their own.
The problems facing Melilla and Ceuta are not just Spain’s problem: they are Europe’s problem. The challenge in Lampedusa is also Europe’s problem, however much Italy seeks to hide it from visiting MEPs. No wonder the southern countries of the Barcelona Process have run out of patience.
We need to think bigger and to recognise, as Kofi Annan said, that ‘migrations are necessary’. We need a consensus on economic policy. We need Doha and Hong Kong to bring results to help Africa.
When Commissioner Louis Michel outlines his strategy for Africa later today, I hope the Member States will heed his message that it is time for a European consensus on development and immigration that respects the values of democracy, human rights and the rule of law.
. Mr President, let me say that I agree with most of what Mr Watson from the Group of the Alliance of Liberals and Democrats for Europe has said, and it is unfortunate that we were not holding hands when the title of this debate was being discussed, but that is just by the by.
My group would like to extend heartfelt thanks to the Commission for the prompt despatch of a delegation to the Spanish enclaves of Melilla and Ceuta. The situation there is indeed a tragic one, and concerns the whole of Europe. I would like to hear from the Commission, though, whether it has also been to take a look at the border region between Morocco and Algeria, which is where a huge number of migrants are being abandoned without food or drink in the desert, in no man’s land.
Whilst the Spanish Foreign Minister is behind the idea of bussing people back to their countries of origin, the big problem is that, very often, they never arrive at their destinations. We in this House cannot refuse to check where people are taken. We owe it to ourselves and to the people of the European Union to know where people are taken and whether people perish in the desert.
I would also like to know whether the delegation has looked into the legitimacy of Spain transferring migrants to Morocco. As far as I know, the bilateral readmission agreement only allows Spain to extradite Moroccans to Morocco, not people from Ghana, Liberia or Mali, as is the case here. Is that acceptable? Among those migrants, are there also people who have applied for asylum? Is that being looked into or are we talking about a kind of wholesale deportation? In fact, why did this delegation only contain people who are mainly involved in border control? Did it also comprise human rights experts and did it examine how people are treated by the local authorities?
Here in the European Union, we are always delighted when people seize opportunities, develop themselves or look for new prospects, but whenever those who do this are people from outside the European Union who try to seize opportunities within it, they are treated as virtual criminals. I share Mr Watson’s view that it is time we looked for a legal migration channel. Have we given any consideration to the kind of people that are involved? It is mainly young men who have learned a trade and who know that there is no future for them in their own countries. We all need to set down to develop a legal migration channel. That would benefit not only the channelling of illegal migration, but also the dynamism of our European economy.
Let me close by saying that the European project has to do with civilisation – a civilisation that should not be for Europeans alone. It is really high time we rolled up our sleeves and focused, not merely on stricter border controls or tighter rules, but rather on the opportunities we can offer people who desperately want to enter the European Union.
. Mr President, ladies and gentlemen, I think it is hypocritical to talk about immigration today without discussing the double barrier separating the enclave of Melilla from Africa; this barrier represents, in symbolic terms, the failure of our approach to building a Europe of peace, social justice and intercultural co-existence. Only two days ago, a delegation from our group was able to see for itself the barbaric nature of this place: a militarised border, a terrifying spot that acts as a great divide between hope and death.
It is a sort of reactionary utopia to think that one can curtail the free movement of men and women with the barbed wire separating two continents. It is a selfish folly to create a physical barrier between prosperous and comfortable Europe and the relentless desperation of those fleeing hunger and war who, instead of being welcomed and assisted, are pelted with the rubber bullets of the Spanish and the Moroccan army.
The Spanish Government bears joint responsibility both for the mass deportations carried out by the Moroccan Government and for the deaths in the desert of dozens of people. On that point, the accusations made by many non-governmental organisations operating in Ceuta and Melilla are serious, and on behalf of my group I call for a committee of enquiry to be set up immediately to find out the truth and who was responsible for what happened in Ceuta and Melilla, as well as to investigate the way in which immigrants are received in Europe.
It is unacceptable in political and legal terms, as well as in ethical and human terms, to have mass expulsions from European territory. The immigrants who have climbed only the first barrier at Melilla, without managing to get over the second, have been expelled from European territory without any kind of recognition, without any attempt to find out their origin and without any check as to whether they might have been entitled to refugee status.
The Commission’s conduct with regard to what has happened is unacceptable: confining itself to preaching the protection of human rights, it is behaving like the three monkeys: it does not see, it does not hear, and it does not speak about the many violations committed by the Member States. Spain has acted as Italy did when it carried out mass deportations from Lampedusa to Libya, with immigrants being abandoned in the desert as a result.
It is deplorable that the Council is talking today about enhanced cooperation with Libya when it should be demanding that Libya ratify the Geneva Convention. All this, however, is being swept under the carpet. The Lampedusa and Libya incident, which was considered to be a highly serious irregularity, is now becoming usual practice. This Parliament, which condemned Italy and its government for the criminal act of deportation to Libya, must now act consistently, which is the reason why we are calling on the groups which voted with us for the resolution on Lampedusa to now draw up a resolution condemning the events in Ceuta and Melilla.
We cannot accept a principle whereby Europe grants the rights guaranteed by international and Community treaties only to the strongest and luckiest immigrants who have succeeded in climbing over the second barrier as well, since such rights should not be governed by a natural selection mechanism. That would lead to Europe becoming – as Thomas Hobbes said – a state of nature. The right to be received should be an inalienable right. A decent and humane reception should be provided at the Melilla processing camp, which would, unfortunately, be in contrast to the reception provided on Lampedusa. We were able to ascertain – as confirmed by an investigative report by the biggest Italian weekly paper – that human rights are being systematically violated on Lampedusa.
We believe that it is not possible to build Europe with barriers and barbed wire: what we need to do, instead, is to try to open the borders to ensure that Europe has a future and a hope of success.
. – Mr President, ladies and gentlemen, there is a persistent pretence of not seeing or understanding that the policy of closing the borders and preventing the invasion of illegal immigrants is the only policy that can remove the danger posed by traffickers in human beings. All the left does is talk about human rights, without proposing the steps that need to be adopted to combat those that traffic in illegal immigrants, uprooting millions of people from their own countries. That is what we would like to hear from anyone who upholds human rights.
Lampedusa has been spoken of as if it were Guantánamo. That is simply ridiculous and, in view of the fact that I am one of the group of MEPs that went to Lampedusa, I can confirm that I personally heard someone say: ‘It is too clean, there is something not right here’, because the reception centres in other parts of Europe are all much dirtier and more disorganised.
We should therefore give credit to the Italian Government – which is spending tens of billions of taxpayers’ money – for what it is doing on Lampedusa, where medical assistance is provided 24 hours a day, in contrast to the provision for European citizens. It is shameful that certain newspapers are trying to besmirch the work of Italian volunteers and the , who should be held up as a model for the whole of Europe for the way in which they conduct themselves on Lampedusa and on the sea aiding illegal immigrants.
That is what the gentlemen of the left ought to ascertain, instead of pretending to be unaware of what the Zapatero government is doing, when in fact it is firing on illegal immigrants.
. – Mr President, ladies and gentlemen, since I now know him well, I am willing to understand Mr Catania’s exaggerations, emphases and fantasies – which are all pessimistic, naturally. I will ask Mr Watson, instead, to verify his information before talking about the conduct of the Italian Government, so that he can avoid talking rubbish in this Chamber.
In any case, Mr President, in the light of recent events in Ceuta and Melilla, I hope that all the Member States are finally becoming fully aware of the fact that illegal immigration is a European problem and that rigorous and concerted action on the immigration issue cannot be put off any longer, even for a second.
I note with pleasure that the Commission, with a view to reinforcing the European area of freedom, security and justice, intends to allocate, for the 2007-2013 period, significant resources for the management of migratory flows, laying down specific measures to combat immigration and promote integration. I hope that, with the sums allocated for the strengthening of the external borders and for the creation of a European fund for refugees and another for those who are repatriated, an assessment will also be made of the possibility of upgrading reception centres along the model of the Lampedusa centre, which has been unfairly attacked by the left.
Unfortunately I do not have the time to dwell on what Mr Zapatero has done in recent days, but it is true to say that, with a few rare exceptions, the left has not expressed itself on this subject with the same vehemence.
Italy, which is already spending exorbitant amounts on repatriating illegal immigrants, can no longer bear the burdens and costs of these waves of immigration by itself. EU funding is needed to upgrade and set up new centres and to foster cooperation with the countries of origin, which is the most effective way to avoid cases such as Lampedusa, which is too often forced to tackle such severe overcrowding that it is almost impossible to manage.
For that reason, and this is my final point, we should give our warm thanks to those who work at the Lampedusa centre – civilians, the forces of law and order, the police, the , religious workers and volunteers – for the humaneness and professionalism they display and the sacrifices they make every day.
We should appreciate the fact, however, and for this I would like to thank the President, that Parliament has been willing to dedicate this time – which was not programmed – to such an important and sensitive topic.
Mr President, it is, of course, true that Spain and the other European countries are largely responsible for the fact that we are still nowhere in the fight against illegal immigration. That is because the soft approach to illegals and, obviously, the regulations that result from it, have an enormous effect in attracting hundreds of thousands and millions of other fortune-hunters.
It is laughable, actually, that Louis Michel, like a number of other Commission spokespersons, thinks and says that a policy of limited legal immigration could solve the problems. It is not because we receive a few dozen, a few hundred or even a few thousand doctors or engineers that the immigration of unskilled people from Developing World countries will drop off. Quite the contrary, in fact, we must move in the direction of transparent policy, with illegality not rewarded but resulting immediately in forced return to the countries of origin.
Our refugee policy should be based on three pillars: firstly, the reception and processing of asylum applications not by us, but only in the countries or the regions of origin; secondly, the compulsory readmission of bogus asylum seekers to the countries of origin, if necessary on the pain of loss of development aid, and thirdly, the complete overhaul of development cooperation, because development cooperation should no longer help potentates to stack up billions of dollars in their Swiss bank accounts.
We are prepared to show solidarity, but we are no longer prepared to let our continent be overrun by fortune-hunters from across the globe, because our primary duty is to defend our own citizens.
Mr President, I intend to talk about Ceuta and Melilla. We are facing an horrendous crisis that neither this Parliament nor the European Union can ignore. We are calling for more communitisation of all migration issues and a global and broad view of issues such as integration, asylum, legal immigration, illegal immigration and international protection.
We are facing a crisis of management, a complete failure on the part of the Spanish Government. What is the immediate cause? There are several: mass regularisation, the ‘call effect’. We are facing a humanitarian crisis, a flagrant violation of human rights, a violation of Spanish and Community borders. The army, mistakenly at the border, humiliated at the border, with no preparation and no ROAS. Overflowing internment centres, overflowing social services (I would like to warmly applaud the NGOs and the governments of the cities of Ceuta and Melilla). Moral crisis: a democratic government that is complacent and submissive towards another country that does not respect human rights (a new statistic: 67% of Spaniards say that the government is too tolerant with Morocco). Crisis of responsibility: nobody is taking responsibility for the tragedy. Confusion, premeditation, lack of information and transparency, double attitudes and double language: first they are allowed to come and allowed to mount an assault on the border, then they shoot at them, displace them and abandon them to their fate in the desert; we do not know where they go and we do not know where they are taken. The use of the tragedy as a bargaining chip: they are sending us this message: ‘if we want to stop it, we can do so, but you must pay and you must look the other way and, what is more, you must not criticise’. Mr Solana is right: there must be no aid without commitment, without honest cooperation, without respect for others, without respect for human beings.
What is the solution? It is difficult, but there are a few of them: more communitisation, more information, more demands, more external borders agency, more cooperation, more common aid, more common controls, repatriations with respect for human rights and the identification and sanctioning of untrustworthy countries. Morocco must respect human rights, offer credibility and trust and use the aid possible: otherwise the necessary neighbourliness will not be possible. And a final comment, Mr Catania: the Spanish delegation in the Group of the European Peoples’ Party (Christian Democrats) and European Democrats supports your proposal to create a committee of inquiry.
Mr President, in this very Chamber, the Secretary-General of the United Nations, Kofi Annan, on receiving the Sakharov Prize, drew the attention of the Europeans to the drama of emigration, and the President-in-Office of the Council, Tony Blair, said that Africa is an extremely important priority for us.
What we are witnessing at the moment is a situation that demonstrates that we are facing a drama of biblical proportions, because, as Mrs Klamt has said ― and I believe she is right ― there are more than four million displaced people in Africa.
We have GPS systems that show the precision of bombings; we could be looking at what is currently happening in the Sahara, in the Sahel, where, as a result of the drought, of famines, of locusts, of the destruction of crops that we protect, hundreds of thousands of people are on the move: this is the biblical drama that we must deal with. There is therefore no place for the lamentations of a former Director-General of Police who, right here today, is owning up to his failure, his frustration and his lack of patriotism.
What we are proposing in a very concrete and direct form has also been proposed by the British Presidency: to take a step forward with regard to Africa. This means — I believe that the Commission has approved it today — a Marshall Plan for Africa which takes account of people’s right to live in dignified conditions. What we cannot do is pass our problems on to our neighbour.
Yesterday in Rabat, Minister Moratinos and Minister Benaissa made an appeal to the European Union to which I believe we must respond: we are calling for a conference with the European Union, with the European and African countries affected, with the United Nations and with the Organisation of African States, in order to deal with this problem and, as the Presidency-in-Office of the Council has said, in order to jointly manage migratory flows in a humane fashion.
That is the solution we must support. We have the support of Thabo Mbeki and of Kofi Annan; we need the support of the European Union; let us see whether we can achieve it.
Mr President, I would like you to hear this proposal. The speaker before me has made serious false comments about me. I would ask for your support and would like to invoke this Parliament’s Rules of Procedure so that I can respond.
You may speak on this matter at the end of the debate.
Mr President, I wish to thank the representatives of the Council and, above all, of the Commission, and we look forward to tomorrow’s work with Mr Fratini.
What we are now experiencing was accurately described and predicted more than a full 35 years ago by the think-tank known as the Club of Rome and by its leader, Mr Aurelio Peccei, who said that the South would undoubtedly make its way north.
There can be no effective and lasting policy on a purely national basis. The odd attempt at prevention or occasional measures to promote security and respect for human life are not enough. The moment has therefore come for making policy on migratory flows an urgent European priority. We therefore propose setting up a conference involving European, African and Mediterranean countries. This could be held in association with, or even under the joint authority of, the UN and the European Union. The conference should develop an emergency Marshall-style plan at UN and EU levels and in relation to the following two areas.
With famine, health issues and the protection of human life in mind, we need firstly to provide ourselves with the resources for dealing humanely with the refugees who at present die in the desert or are shot when they try to cross areas barred to them or who, in other cases, drown in the Atlantic or Mediterranean, for such things do happen. Then, and as our main task, we need urgently to mobilise the international financial institutions to create economic activity in the countries of the South and, in particular, to offer stability there to those young people who wish to work in their own countries and to remain there. Basic efforts are required to promote policies on education and economic stabilisation in order to prevent the populations concerned from migrating. Subsidies, which in any case give rise to corruption, must be halted. The two international bodies – the United Nations and Europe – and, of course, a third body – the Organisation for African Unity – need to tackle this problem without delay.
Mr President, obviously, everyone is concerned about what is happening in Ceuta and Melilla. In Tijuana or in Brindisi, in Lampedusa or Ceuta, women and men in this world of ours are now on the move. Naturally, our Spanish friends or my Moroccan friends cannot by themselves resolve this problem which, at present, has a global and not only European dimension. As long as men and women are thirsty and hungry, they will start walking, however high the barbed wire fences are built.
What, then, can be done? The fact is, a four-square model of humanitarianism needs now to be proclaimed. That is to say, food, water, medicines and vaccines, as well as education, need to be global public goods. This is no longer simply a European matter, but a global one. It is now no longer a question of pooling coal and steel, as in 1950. It is a question of sharing water, vaccines, food and education globally. The day that that happens, the people of our planet will no longer need to pass beyond Gibraltar or to cross the Sahara or Arizona deserts or the Rio Grande.
Mr President, ladies and gentlemen, this is an issue of great importance which some, however, are tackling in a controversial manner. There are two approaches: one has also been seen in this Chamber, in a slightly different way from what has been reported in the press; the second can be observed in national events, in the press and in political actions.
I endorse the statements made by the Council and expressed in other ways by the Commission. What is more, I visited Lampedusa together with all my colleagues in the Committee on Civil Liberties, Justice and Home Affairs, and I will go to any other European centres that we decide to visit. There are, however, some aspects of the statements that I believe should not be emphasised. I also agree with the position expressed by Mrs Buitenweg and, in part – for once – also that of Mr Catania, although I do not agree with his statements regarding deportation by Italy or journalistic action, which can certainly do nothing to aid such an important cause.
Mr President, this is an issue which should concern the whole of the European Union – just now someone referred to a ‘planetary problem’. Currently there is no EU policy on immigration and there are countries which are not capable of tackling the problem by themselves. Italy and Spain are large countries – Spain is even getting the army to intervene – and some countries, such as Italy, have outposts in the middle of the sea, such as Lampedusa. Other countries, however – such as Malta, which has a population of barely 400 000 – find themselves under enormous pressure and are not capable of dealing with the problem.
Thus, one can talk of Lampedusa as much as one wants, one can use it for one’s own ends to one’s heart’s content – I refer to Mr Catania – but Lampedusa remains a small island in the middle of the sea, with only 5 000 residents, which is not able to tackle the situation or to create a Hilton hotel for the thousands and thousands of people arriving there. We should thank, as Mr Borghezio and Mr La Russa did, all those who are working on the island, including our friends from Malta who are also doing all that they can. We will visit Malta in January.
Mr President, it is important to establish a policy in this field once and for all, which is the one sketched out by the Council Presidency, but this policy must be undertaken in a committed fashion. The Council must take responsibility for it and the Commission should formulate a specific proposal. We must set up a common immigration policy – Mr President, I am just finishing – so that, in addition to human tragedies, in addition to the needy, hungry people who need work, other aspects are also borne in mind, such as those who operate boats to carry illegal immigrants, traffickers in human beings and above all the terrorists who may benefit from these situations to infiltrate Europe.
Mr President, ladies and gentlemen, in all honesty we expected more from the Council’s statement. We expected greater clarity, in particular, since immigration requires joint, coordinated measures for European policy, focused not on the need and the means to protect ourselves from immigrants, but above all on the capability to ensure respect for the human rights of immigrants, their human dignity and agreement among the Member States.
Such a policy demands, above all, courage and truth, which is why I will just dwell on an omission in the speech by Mr Alexander which I believe to be particularly serious: he did not make a single reference, not a single word, to what has happened in recent days on Lampedusa. I would therefore like to put four quick questions to him and to the Council.
Is the Council aware of the fact that the temporary holding camp on Lampedusa has been transformed in fact – but not by law – into a detention centre, a place where rights do not exist and where ill-treatment and violence are the order of the day?
Is the Council aware of the fact that an official delegation from this Parliament was taken for a ride by the Italian Government, which, on the day prior to our visit, had the centre evacuated?
Is the UK Minister aware that his Italian counterpart, Mr Castelli, the Minister for Justice, this morning hastily dismissed events on Lampedusa as a load of rubbish made up by the journalists?
Finally, is the Council aware that the current cooperation agreements with Libya provide not only for the monitoring of the borders but also for non-EU citizens who have been turned away and deported to be interned in refugee camps in the Libyan desert that are not further identified?
We await some answers.
Mr President, ladies and gentlemen, I might just as well say that we need a policy at the European level and stop there, since we have already said everything.
We agree with the proposals for the future and the initiatives taken over recent months by Vice-President Frattini on the issue of illegal immigration, asylum policy and combating illegal immigration trafficking. We are, however, very concerned to learn that, at the Council, Italy, France and Spain have decided to be represented not by their ministers for home affairs but by other ministers, whereas this should have been a major concern for the ministers at the highest level.
As an MEP I intend to bring pressure to bear on the Council, because the image of the torrent of migrants assaulting the enclaves of Ceuta and Melilla symbolises our future demographic and political relationship. As an MEP, I will also denounce the manipulation of the truth which took place during the visit by the delegation from the Committee on Civil Liberties, Justice and Home Affairs to the Lampedusa centre and the shameful conduct revealed by the journalists’ investigative reports.
My friends at the Commission, you will have Parliament’s support if you proceed more swiftly. There is no such thing as a pause for reflection when it comes to immigration to Europe. Time is pressing and politicians have the duty to take steps in relation to people’s needs and the urgency of their need.
Mr President, ladies and gentlemen, I would like to express my condolences with regard to the illegal immigrants who have died, as well as my solidarity with the local authorities and people of those countries, cities and regions on the borders of Europe who are affected by immigration on a day-to-day basis. To stop the invasion we need to remove the illusion that it is possible to enter Europe illegally and either to remain illegally or even to have one’s situation regularised.
Espousing solidarity and the obligation to provide hospitality, persisting in the demand that privileges be given to those who are not citizens of Europe, instead of defending the rights and social guarantees of European taxpayers, is an absurd attitude which is very unfair and is also complicit with the slave traders and in the tragic consequences of journeys of doomed hope.
I thank Mr Zapatero and his socialist government for having demonstrated to other fellow Members and other governments that it is an obligation of those in power to ensure the legality and welfare of those under their administration. I thank you, my fellow Members, if you are finally aware that it is necessary to defend one’s own country against illegitimate invasion. Thank you for standing up for those values of legality and public order to which we all, and MEPs , attach great importance and to which we must all be subject.
Mr President, I would like to say something about two things which, though different, are nonetheless connected. On the one hand, all this is another demonstration of how we need, as the European Union develops, to move closer towards common rules on asylum, Schengen and other aspects of policy on legal and internal affairs. I see this as being a matter of urgent necessity if we are to be able to take action more quickly to deal with these things.
This, though, given the way things stand, would be no more than tinkering with symptoms, for, as various Members have described today, the forces at work are quite different. If people are in such dire straits as to think it worth risking death, then our best efforts will avail nothing unless the causes are removed. We have to bring about a situation in which these people again have something to look forward to.
What we are dealing with is a continent in its death-throes, for we can see how Aids is cutting a swathe through some of its countries, how climate change has meant that people no longer have any means of feeding themselves, and that we have not always given the right sort of aid, or in sufficient quantities. There is also the issue of trading conditions, which are not always fair. If people there are to be given hope, we need to adopt an approach that is different – not only in going deeper but also in having a broader scope.
It must also be clear, though, that blame is not to be attached to us alone, and that we are doing the things that good people should do. It is every bit as important to recognise that these countries are ruled over by elites and dictatorships that threaten their own people with armed force, oppressing them and making any kind of development impossible. We must overcome the dictatorship in these countries that mete out such inhumane treatment to their own people.
All these things fit together if we want to deal with these things successfully, and also gain the approval of our own people. What is clear from what is going on now is that we can also present this as a matter of our own self-interest, which is best served if these people, in their own homelands, are given a chance and a prospect of a better life. We have to make it clear that the two are interlinked; it is a vital lesson to be learned if there is to be a change of approach.
We have known all this ever since the 1970s, ever since the reports by Edward Heath, Willy Brandt and others, in which all of this is to be found. None of these things are new; all we need is the strength to put them into practice.
Mr President, the status quo of illegal immigration in Europe is untenable both for Member States, which are burdened with responsibilities they cannot shoulder on their own, and for the wellbeing and dignity of immigrants themselves. Member States such as Malta are being affected to a disproportionate degree, creating in the process an alarming situation, especially when the size and population density of the island is taken into consideration.
I wish to record here my appreciation for the initiative taken by Commissioner Frattini. Whilst I recognise that individual Member States have to take part ownership of this problem, I feel that the Union has not treated this tragic reality with the urgency, concreteness and effectiveness it deserves.
It is clear that we are still far from implementing the burden-sharing policy. The Union has to take immediate and urgent action and provide the necessary funds, know-how, intelligence and diplomatic support needed to tackle this global concern effectively and humanely.
This is an international problem and therefore necessitates an international solution. In the long term, a joint endeavour by Europe and the United Nations could go a long way towards resolving this issue in a more holistic manner, especially where non-EU countries are concerned. In this respect, I very much welcome the ‘Marshall Plan’ as recommended by Mr Barón Crespo. This is the kind of EU solidarity that EU citizens, Member States and immigrants would really relate to and appreciate.
Mr President, ladies and gentlemen, immigration is, together with the fight against terrorism, one of the major emergencies of the new millennium. The events which are taking place again and again, mainly in southern Europe, demonstrate, however, that the European Union is not tackling this phenomenon of our time with sufficient determination.
Too many people believe that this is a problem that concerns only Italy, Spain or Malta. That is not true. Europe has a duty to take responsibility, politically and economically, for what happens along the length of the shores of the Mediterranean, because they represent the external border of the south of the Union. The EU must not, therefore, remain deaf to this appeal, but ought to increase the number of initiatives to tackle the immigration emergency.
This is why it is not enough to tackle the issue by thinking about inevitable and necessary public order initiatives. Although these are important, we have to do much more. Agreements with countries of origin are needed, and we need to go further along the path that was begun in Barcelona and increase investment and initiatives for development. This is why we are increasingly convinced that immigration ought to be one of the European Union’s responsibilities in the future. The words of Commissioner Figel and the initiatives taken by Mr Frattini give us cause for hope.
With regard to the events of recent days it is impossible for us not to forcefully denounce what has happened in Ceuta and Melilla. The Zapatero government was not capable of dealing with the situation, and was not able to tackle an emergency while respecting the human rights of the immigrants who were pressing at the borders. We do not want to see any repetitions of the scenes that have been shown on television in recent days: so many innocent victims, killed through a total inability to tackle the emergency and to know how to combine security and respect for human lives.
Finally, any comparison – and this is my final point – between what happened in Ceuta and Melilla and what happened on Lampedusa is totally unacceptable. The Italian Government, the forces of law and order and the NGOs did not cause anyone to be killed or deported into the desert, but they continue every day to save the lives of dozens and dozens of immigrants who are victims of traders without scruples and pedlars of dreams that turn into tragedies.
Mr President, I should also like to express my views today about the huge influx of illegal immigrants in Europe, a situation that is not only affecting my country Malta, but also Spain, Italy, and other European countries; a situation that has stretched Malta’s resources to their limits; a situation that I fear has not been given its due importance by the European Union.
The Maltese authorities have been dealing with this problem for years, but the last couple of years have seen an increase that has made it very difficult to control. Logistically it has become very hard – nearly impossible – to accommodate these illegal immigrants and at the same time ensure their privacy and dignity as human beings. This year alone about 44 boats have entered our territorial waters – a small number you may say, but when compared to Germany, for example, that would mean the equivalent of 830 boats – carrying 1600 illegal immigrants. Compared to Germany again that would be the equivalent of almost 300 000 people, a situation which I am sure no European government would like to have to face.
Unfortunately the situation is a reality on our island and I urge the Commission to act as soon as possible to find a lasting solution. Let us work together to adopt a common policy on migration that would befit the principles of a united Europe. The problem we are facing is critical, but nevertheless I am sure that the Maltese authorities will continue to do their utmost to aid and protect these unfortunate people who in the vast majority of cases flee their countries for political, social and economic reasons.
We will continue to do our best but we need assistance, because this is not just a Maltese, Italian or Spanish problem: it is a problem that concerns the whole of the European Union.
. Mr President, thank you for allowing me to reply to what has been an important and timely debate. I shall respond to a number of the remarks that have been made.
Let me begin by agreeing with Commissioner Figel’ that migration requires, as he described it, a balanced approach to protect the rights of those in need of protection and to combat illegal immigration. Mrs Klamt and Mrs Roure rightly expressed concerns about reports of migrants left in the deserts. This is clearly unacceptable and underlines the need to cooperate with and assist third countries to provide better migration management.
In a powerful contribution Mr Watson drew attention to the proximity and importance of Africa to the interests of the European Union. This matter was also brought up in the contributions by Mr Barón Crespo, Mr Cavada and Mr Brok. That of course is the case; it is a sentiment with which I wholeheartedly agree. That is why it is for me a matter of immense pride that in the course of this year the European Union has shown such leadership. This was shown ahead of the Gleneagles Summit – when decisions were taken effectively to double levels of bilateral international aid provided by European Union Member States; then once again at the Gleneagles Summit itself, where there was further action to secure multilateral debt write-off for many of the world’s highly-indebted poorest countries; and then as recently as September at the Millennium Review Summit, where leading European nations were seen to work in concert to ensure an agenda that was progressive in advancing the interests of the United Nations as we look ahead to the challenges of the coming century.
Mr Catania criticised the Council’s engagement with Libya, but on this point I am afraid I have to disagree with him. The Council does not share his view. The migration dialogue with Libya underlines the European Union’s expectations of Libya in areas such as human rights and we believe it is important to influence Libyan behaviour and commitment to human rights by comprehensive engagement.
I shall try and draw my remarks briefly to a conclusion because I am conscious of the constraints of time. As I said earlier, it is important that we realise that the problems faced by Spain, Italy and Malta are shared by the European Union as a whole. They are also problems for Europe’s neighbours like Libya and Morocco, and for countries in sub-Saharan Africa where the pressures of illegal migration are perhaps greatest.
The long-term solution lies in working in partnership. In the past the European Union’s engagement with countries outside the European Union to combat illegal immigration has frankly not been effective enough. That is now changing and the European Union is beginning to engage its collective weight to enhance cooperation and migration with source and transit countries. This will be a priority for future work under the United Kingdom Presidency, including when Foreign Ministers meet to discuss the issue this coming November.
However, I warn against over-simplification of the migration issue. The European Union’s policy on migration and asylum needs to be carefully balanced and carefully considered. It should not confuse the objective of stronger border controls that stop illegal immigration with the objective of protecting refugees, which is a fundamental value of our European Union.
We should push ahead with EU cooperation with third countries. This is the only way to avoid further human tragedies in the Mediterranean and establish managed migration that works in the interests of both the European Union and our neighbours.
. Mr President, I have only a few words to add as I think this topic is not only to be covered today but also tomorrow and some days thereafter. It is a question which touches on many other related issues: not only development, but also external relations and the future of Europe. I would like to express my gratitude to the Members of the European Parliament, not only for their speeches, but also their valuable suggestions and ideas for further action.
Migration has many causes. We have to look into, and deal with, these root causes and we need to act much more than we have until now. This phenomenon is not only growing, but is having an increasing impact on our current situation. Just to remind you that many years ago – 60 years ago or more – people from Europe were fleeing to other continents. Now Europe is an attractive place. We should not be apathetic to the results of integration. We should be active in sharing solidarity and justice, as the cement of our European house, with the people around Europe. I believe that respect for human rights, the culture of human rights and the mainstreaming of human rights in all other policies with our partners, with countries of origin or of transit, should become a permanent part of our relations or criteria.
We need a comprehensive approach which brings together development policy, economic cooperation, humanitarian policy and, of course, justice and home affairs. The Commission promotes such an attitude and will promote it further together with the United Nations. I am sure that in November, on the tenth anniversary of the Barcelona Process, the same approach will be expressed even more deeply and intensely. It is an important time for reflection on the future of this region.
This House will discuss later this evening the Union’s strategy on Africa. Today, the EU donates 60% of the total amount of aid to Africa. This is by far the highest volume in comparison with other countries and organisations in the world. We will help to overcome many problems – and as was mentioned, enable people to see a future in their countries – not only with aid, but also with policies which promote basic values, education and better living conditions.
I would like to conclude by assuring you, Mr President, that we will discuss the issue at the hearing tomorrow in the European Parliament. We are increasingly interdependent and, as Mrs Buitenweg said, the European project is really about civilisation: civilisation not only for us, but for the world in general.
Mr Díaz de Mera García Consuegra, you have the floor on the basis of Rule 145.
Mr President, I only wish to respond to Mr Barón by saying the following: before this afternoon, I had respect for Mr Barón, a lot of respect; having heard him, and having seen the great effort he has made to destroy that respect, he has succeeded: I no longer have any respect for him.
Another issue: for the sake of parliamentary courtesy, Mr President, I will not say that what Mr Barón has said about me makes him unworthy and indecent; I will say that he has used indecent and unworthy language, not that he is.
Finally, Mr President, in my country Mr Barón once said: ‘I am a State asset’. He has proven that he is not in fact a State asset: he is an asset of various States. When he speaks and behaves like that, that is what Mr Barón is.
Finally, I am proud to have dedicated part of my life to the security of all Spaniards. Many sleepless nights. Mr President, what a shame; what a shame that when people have no arguments they have to resort to insults; what a shame that when people have no arguments or ideas they have to use that kind of language. Mr Barón has proven that, when it comes to this and other issues, he has no idea what he is talking about.
Mr Barón Crespo, you too have the floor on a personal matter. We are not going to start a debate on the matter; only on something that concerns you that you wish to clarify.
Mr President, a careful look at the Minutes will reveal that I have not referred personally to Mr Díaz de Mera. In any case, I shall not respond to the inappropriate comments he has made; I would simply like to point out to him that there is a correct place to raise his serious and unfounded criticisms of the Spanish Government, which is the Congress of Deputies, in Carrera de San Jerónimo, in Madrid — and I can give Mr Díaz de Mera the address — but our job here is to examine the European institutions, not the Spanish Government.
The debate is closed.
The next item is the Council and Commission statements on Iran.
. Mr President, today’s debate here in the European Parliament is indeed timely. I know that a number of you follow developments in Iran closely and I look forward to exchanging views with honourable Members in the course of our discussion this afternoon.
Iran now has a new President and Government. They will need to take important decisions about reform, foreign policy and Iran’s nuclear programme. The choices they will make affect not just Iran’s future in the region, but also some of Europe’s vital interests.
Iran has vast potential: it has a young, well-educated population, two-thirds of whom are under the age of 30. Many Iranians are highly entrepreneurial. Combined with Iran’s immense natural resources – particularly oil and minerals – this should make for a vibrant economy and society if the new government can create a culture of opportunity based upon the rule of law.
Since 1998 the European Union has pursued a policy of engagement with Iran. Our engagement is motivated by our strong desire to encourage progress in areas where Iran’s policies are of serious concern. These include Iran’s nuclear and ballistic missile programmes, its approach to terrorism and the Middle East peace process, and human rights.
I would like to concentrate on two of those issues today: human rights – because I know this is of great concern to many honourable Members of this Parliament – and the nuclear issue, because it has the potential, if not handled correctly, to overshadow the entirety of Iran’s relationships with the international community, including the European Union.
Let me therefore start with the latter. When Iran’s concealment of crucial elements of its nuclear programme came to light in 2002 and 2003, the normal procedure should have been for the International Atomic Energy Agency’s Board of Governors to report Iran to the United Nations Security Council. We decided to look for a way forward that would give Iran an opportunity to dispel concerns and prove that the aims of its nuclear programme were entirely peaceful. The IAEA Board agreed to delay a report to the Security Council to give a European initiative a chance. At the heart of this initiative was a proposal that Iran should restore confidence by suspending all uranium enrichment related and reprocessing activities while we discussed mutually acceptable, long-term arrangements.
I should set out that no one – not the European Union nor the wider international community – is trying to prevent Iran from generating electricity by nuclear power, as Iran has sometimes claimed. In the proposals we made to Iran in August, the European side specifically offered support ‘for the development of a safe, economically viable and proliferation-proof civil nuclear power generation and research programme’. Our main objective has always been to get Iran to take the steps necessary to establish confidence that the intentions of its nuclear programme are exclusively peaceful.
As honourable Members are aware, in August Iran decided to resume uranium-conversion activities, which the IAEA Board had asked it to suspend as an essential step. Full suspension of all nuclear fuel cycle activities was also the basis of the agreement made in Paris last November between Iran and the European side, which has provided the framework for our discussion of long-term arrangements.
We have urged Iran to reinstate a full suspension and come back to talks on the basis of the Paris agreement. The European Union has made clear that we are willing to work with Iran and, as part of a long-term agreement, to open the door to closer economic, political and social cooperation. The resolution passed by the IAEA Board of Governors on 24 September makes clear the depth of international concern at Iran’s decision. It remains to be seen how Iran will respond. Iran has an opportunity now to come into line with requests made by the IAEA Board. We hope it will choose that constructive path.
I will now turn to human rights, an area in which the United Kingdom Presidency has had cause to be active in the last three months, because of serious and continuing violations. During the first term of office of President Khatami from 1997 to 2001, there emerged a lively free press, a growing civil society and embryonic political parities. Progress was halting but nonetheless real. Regrettably, Iran has lost ground in these areas over the last few years. I hope Iran’s new Government will devote renewed attention to this area.
One of the areas in which Iran is not living up to its international obligations is in the punishment of juvenile offenders. We continue to receive reports of children being sentenced to death and, in some horrendous instances, the sentences appear to have been carried out. Sentencing people to death for crimes committed when under the age of 18 is a clear violation of Iran’s obligations under international law. In January, the United Nations Committee on the Rights of the Child urged Iran to end this practice. It is clearly imperative that it should happen. The European Union has pressed Iran to ensure that no such sentences are passed and to bring in without delay new legislation that will outlaw them.
In recent months freedom of expression has also suffered. Numerous human rights defenders, journalists and web bloggers have been arrested. I know that many honourable Members are equally concerned about these issues. I want, therefore, to mention in particular the inspirational investigative journalist, human rights defender and now prisoner of conscience, Akbar Ganji, who remains in the jail where he has spent much of the last five years. The European Union has called for his release on several occasions and I today hope the Iranian authorities will now consider this as a priority.
We are also concerned about religious freedom: many of Iran’s religious minorities continue to suffer persecution and unfair treatment. We take the view that, by pursuing a policy of diplomatic engagement, we have a better chance of persuading Iran to improve its human rights performance. We constantly monitor Iran’s human rights situation and the Presidency has recently made a number of urgent representations on cases requiring immediate intervention. European Union Member States remain ready to co-sponsor United Nations General Assembly resolutions on the human rights situation in Iran, as appropriate.
The EU-Iran human rights dialogue enables the European Union to work to improve the human rights situation in Iran. We would like to see much greater commitment from Iran to the dialogue and to ensuring that the dialogue results in real progress achieved on the ground. We are frankly disappointed that Iran has not yet agreed dates for the next round and will continue to press it. Iran’s attitude to human rights is damaging its reputation in the international community and I am sure that honourable Members will agree with me when I say that the Iranian Government owes it to its people to make significant progress in this area.
I think we all realise that this is a particularly crucial time for Iran and its new Government. For our part, we remain committed to seeking progress in our areas of concern through a policy of engagement. I know that honourable Members will also continue to maintain a keen interest in human rights, the nuclear dossier and other elements of Iran’s development in the important months and years ahead.
. Madam President, in the current climate it is inevitable that discussions about Iran focus on its nuclear programme. This is one of the most serious security issues currently on the international agenda. The international community must be united if we are to find a satisfactory solution. This means working through the appropriate channels: first, the International Atomic Energy Agency and, if and when necessary, the United Nations Security Council.
The development of the European Union’s relations with Iran is conditioned in large part by progress on that issue and by the approach of the international community. Our relationship with Iran, however, does not begin and end with the nuclear track. Other tracks with Iran should, in the Commission’s view, continue to be pursued.
In this respect, I wish to express my appreciation for the work undertaken by the delegation for relations with Iran, under the dynamic chairwomanship of Ms Angelika Beer. I hope that in the months ahead you will be in a position to develop contacts with your interlocutors from the Iranian Majlis, as well as with the widest possible spectrum of Iranian society.
People-to-people links are the best way to overcome prejudice, negative stereotypes and to foster mutual understanding. It would be, for instance, very important to support the further development of academic, cultural and artistic exchanges between Europe and Iran, two ancient beacons of civilisations which have a lot to offer to each other.
On the official level, I first wish to draw your attention to two tracks: the comprehensive dialogue and the EU-Iran dialogue on human rights.
The comprehensive dialogue is the successor to the critical dialogue. It is a forum designed to allow both sides to discuss a broad range of issues in the economic, political and security fields in a frank and open manner. Since the outset, the emphasis has been placed on our four long-standing issues of concern: weapons of mass destruction, terrorism, the Middle East peace process and human rights. We believe that this dialogue, which has played a useful role in the past, should now be continued. The next session should be held in Tehran. We are waiting for Iran to make practical suggestions.
As for the more specific bilateral dialogue on human rights which we set up in 2002, it provides a structured forum which allows formal discussion on individual cases, as well as on a comprehensive range of human rights issues of concern, on the basis of clear benchmarks. It also comprises a round table involving a wide range of civil society actors, as well as parliamentarians. It remains one of the means through which the EU can make a sustained contribution to fostering systemic change and improving the human rights situation on the ground.
However, the latest session of the human rights dialogue took place more than a year ago. We sought to hold a session in September, but this proved impossible in the absence of any confirmation from the Iranian side. In the margins of the United Nations General Assembly, my colleague Commissioner Ferrero-Waldner told Mr Manouchehr Mottaki, the Iranian Foreign Minister, that it would be important for Iran to reconfirm its commitment to the EU-Iran human rights dialogue by agreeing on a date for an early meeting. We are still waiting for Iran’s response.
Regarding the current human rights situation in Iran, there is a growing cause for concern, as exemplified by the continued imprisonment of Mr Akbar Ganji – as Mr Alexander mentioned – and his supporter and lawyer, Mr Abdolfattah Soltani. There are other serious issues of concern which have emerged recently: the juvenile death penalty cases despite the existence of a moratorium on this penalty; the arrest of members of the Baha’i faith; the excessive use of force to suppress unrest in the provinces of Khuzestan and Kurdistan; and the continued suppressions of freedom of the press. Each is a matter of deep concern.
The European Commission remains mobilised on each of these issues. We are fully in line with the European Parliament in saying that, without a systemic improvement of the human rights situation in Iran, our relations with Iran cannot develop properly. Indeed, our relationship with the Islamic Republic of Iran is, at present, well below potential: Iran is one of the few countries with which the EU has no contractual relation.
A framework agreement with the EU could facilitate the reintegration of Iran into the international community and contribute to the creation of an environment conducive to economic growth and job creation. This should, in turn, consolidate the indigenous reform process leading towards a more open society. As the presidential campaign demonstrated, these are indeed among the most pertinent demands of the Iranian electorate.
Since 2002, the Commission has led talks for the conclusion of a Trade and Cooperation Agreement – TCA – with Iran. They run parallel to the negotiations led by the EU Presidency for a Political Dialogue Agreement – PDA. These two tracks are indivisible and mutually reinforcing. They are also dependent on the overall political atmosphere. You may recall, when the nuclear crisis first erupted back in 2003, that we had to place our TCA and PDA discussions on hold. These were resumed only after the signature of the November 2004 Paris agreement, which helped to re-establish a more favourable political environment.
The eighth – and so far last – round of negotiations took place in Tehran on 12 and 13 July 2005. Indeed, up and until the most recent crisis over the nuclear issue, our negotiators had made good progress.
This leads me to say a few words on where we stand with regard to the nuclear issue, including its implications on the TCA since the adoption of the resolution of the International Atomic Energy Agency of 24 September. The meeting of the General Affairs and External Relations Council of 3 October confirmed that the EU remains firmly united around the European Union E3 Troika approach. This strong sense of EU solidarity around the E3 position forms the platform around which the united international community can rally to strengthen the hand and to support the excellent efforts displayed by the IAEA and its Director-General, Mr Mohammad ElBaradei.
A united EU can also form the bedrock upon which the international community can send a clear message to Iran that, whilst as per Article IV of the Non Proliferation Treaty – NPT – Iran has the inalienable right to develop research, production and use of nuclear energy for peaceful purposes – and this without discrimination – we need objective guarantees on the exclusively peaceful nature of Iran’s nuclear programme.
Indeed, the EU considers that the integrity of the NPT must be preserved, and that international cooperation must take place within the strict limits set by the NPT and the Nuclear Suppliers Group guidelines. These principles underpin the framework set up last November in Paris by the European countries. The comprehensive package presented to Iran last August represents a solid pillar on which Iran and the international community can find a common ground for their legitimate concerns.
The Commission has also played its part. Following the resumption of conversion activities at the Isfahan plant two months ago, we decided to put the negotiations we were leading for a trade and cooperation agreement on hold. The Commission strongly hopes that the Iranian leadership will accurately assess what the stakes are and will, as a result, take the necessary steps to reverse the current unhelpful trend, including ensuring full cooperation with international organisations.
. Madam President, this motion for a resolution must send a clear political signal to Teheran, not only as regards human rights but also in relation to the nuclear issues.
Where human rights are concerned, this House will not compromise. Being generally opposed to the death penalty, we will be all the more energetic in demanding that a stop be put to the execution of juveniles and that the death penalty should not be imposed on any person who was aged under 18 when they committed the crime. I am also grateful to the presidency for being equally forthright about the resumption of the human rights dialogue.
What we expect of the Commission is that it should make funds available from the European Initiative for Democracy and Human Rights to enable us to step up cooperation with Iranian civil society, and I am obliged to Commissioner Figel’ for mentioning a number of areas in which we can do that. In the absence of any substantial improvement in the human rights situation, it will be impossible to bring negotiations on the partnership and cooperation agreement to a conclusion.
The same cause and effect relationship is present in relation to the nuclear issues, which are equally crucial to the further development of relations with the EU. While we welcome every effort at cooperation with the IAEA in order to make effective monitoring possible, we do – quite independently of that – urge Iran, as a matter of priority, to completely suspend its own uranium enrichment programme, as agreed in Paris last November.
We call on the Iranians to resume dialogue with the EU before the Board of Governors of the IAEA next meet, in November. They know that the European Union has offered to supply enriched uranium for civilian purposes. Russia, to take one example, might well offer to do likewise – and there will then be the possibility of sending the spent fuel rods back – but Iran should take practical steps to address the mistrust in which it is held, not least in nuclear matters. If it does that, it cannot fail; if it does not, it will have the Security Council to deal with, where its chances of successes will be slimmer.
Madam President, ladies and gentlemen, Mr Alexander, Mr Figel’, the decision by the Iranian authorities to suspend negotiations with the three European countries acting as negotiators is worrying. I would like, however, to state right away and without ambiguity that we rule out any kind of military solution to this crisis.
On that point, we call on the United States Administration to become involved in these negotiations, as it did with some success in the case of North Korea. We are, actually, concerned by this difference in the attitude of the United States, partly because many of Iran’s concerns about its own security spring directly from the attitude of the US, its policy in the region and the pressure that is being exerted, partly in military terms, in the military bases located in areas bordering Iran.
Iran, for its part, must suspend any activity designed to obtain nuclear material for military purposes; it must do so because it has signed the Non-Proliferation Treaty, thus also undertaking to apply its Additional Protocol. We therefore fully support the resolution by the board of governors of the International Atomic Energy Agency, which mandated its Director General, Dr El Baradei – who has since been deservedly awarded the Nobel Prize for peace – to continue to pursue the path of negotiation.
We also welcome the European Council’s resolution of 3 October. Our endorsement is not at all a formality, since we believe that this approach is particularly wise. Indeed, as is well known and as the Iranian authorities are well aware and as Mr Alexander also pointed out, this issue falls within the competence of the United Nations Security Council. The decision not to launch a procedure which could lead to an escalation of the situation is thus a choice which makes the path of negotiation even more persuasive, offering Iran a chance which should not be missed.
In the interests of greater clarity I should state that Iran, like any country in the world, has the right to equip itself with nuclear capacity for non-military purposes, and that is clear both in the resolution from the International Agency for Atomic Energy and in our resolution.
I would like to conclude with an appeal to the Council on the issue of human rights, an issue that everyone has alluded to. In our resolution we referred to the cases mentioned by you, Mr Alexander. I would like to encourage the Commission and the Council to continue the policy of dialogue, and never to separate human rights issues from trade agreements with Iran.
Madam President, the drive to prevent the proliferation of nuclear weapons has been partially successful. Several countries such as Argentina and the Republic of South Africa have decided not to pursue programmes of this nature. Also, countries such as Belarus, Kazakhstan and Ukraine that inherited nuclear weapons following the break-up of the Soviet Union have generally determined not to use them. Unfortunately, however, this process has not received the support it needed to ensure its full success.
A number of countries failed to sign the Treaty on the Non-Proliferation of Nuclear Weapons and despite strong pressure by world public opinion have gone ahead and acquired such weapons. I have in mind Israel, Pakistan and India. As a result, other countries have determined to follow their example.
We are today discussing one such country, namely Iran. The fears that the process may go further seem entirely justified and it is imperative to put an end to this domino effect.
The European Union has now reached an impasse in its negotiations, and it is therefore vitally important to refer the matter to the United Nations. We must call on the UN Security Council to act swiftly and efficiently in this regard.
It is also important to remember to whom we are indebted for information on the secret military nuclear programmes in Iran. The Iranian opposition brought this activity to the attention of world public opinion, and their significant contribution to this case should be duly recognised.
I believe it would also be appropriate to consider another issue that has been outstanding for some time. It concerns declaring the Iranian Mujahedin a terrorist organisation. Parliament raised this thorny issue once before, and I hope the Council will take it up.
. Madam President, Mr Alexander, Commissioner Figeľ, I am obliged to you for what you have said and for giving attention to the issue of human rights, for we all know that peace presupposes human rights and vice versa.
Our debate today is being held at a time when nobody knows what is going to happen next, so – not least in view of the various resolutions we are to vote on tomorrow – we should argue them through very precisely. It is the details that will determine whether we in this House meet our responsibility of finding a de-escalation strategy, which I would describe as being about opening up new negotiating options in furtherance of our policy objective of preventing further proliferation of weapons in the Middle East and Iran’s eventual possession of an atom bomb.
My group sees de-escalation as being achievable, but not – as we have learned from Iraq – by invoking the Security Council. Our fear is that failure to present a united front to the Security Council will result in escalation, and that the IAEA will no longer be able to do its work in Iran without hindrance, something that we know will end up making military escalation more likely.
I do not doubt that we agree on the objective, and we must seek ways to keep the doors open, for the people of Iran – the people we are in contact with, the journalists who we know, the human rights organisations, not to mention the Nobel prize-winners – have expectations of us; they also expect us to give diplomacy a chance. On that point, I endorse what Commissioner Ferrero-Waldner said. We have spoken to them this week; we have to turn our backs on the Security Council and seek political solutions.
We are worried about human rights for the same reasons. It is not usual for us to talk constantly about human rights, but the human rights dialogue is one of the things that have been put on ice since President Ahmadinejad was elected, and the human rights situation is getting worse. Teheran has sent official representatives to listen to this debate, and I appeal to them to clarify for our information whether or not Akbar Ganji is still alive, to ensure that he is released at once without conditions, along with his lawyer, who was a guest of this House as recently as July and discussed these issues with us. That is what our resolution is driving at, and I mean this very seriously. I would be glad of support from the Commission and the Council in achieving this objective.
. Madam President, Iran’s technical capacity to use nuclear energy is causing the rest of the world to sit up and take notice. Apart from the serious environmental objections to nuclear energy, there is no reason why countries in Asia should not raise their level of technology to that of Europe and North America. It only becomes an issue if that knowledge is misused to issue military threats to others.
In this case, this risk is real, because the regime that is in power in Iran owes its support to a militant minority that has driven out, and excluded, other political powers from that country. This minority does not only want a theocratic system in Iran – one that is, among other things, characterised by the disadvantaged position of women and the widespread practice of capital punishment – but also throughout the rest of the world. Furthermore, it intensely dislikes freedom of association, freedom of opinion, equal access to political power and scope for individual choice. They justify their regime of terror with their own interpretation of the will of God, which makes them immune to rational argument.
The political opposition has been banished to Europe and elsewhere. A democratic Europe must take this opposition seriously. Attempting to delay the nuclear threat by means of a temporary compromise with the regime in Iran should never be at the expense of our solidarity with this opposition. This opposition is our hope for a better Iran in future, where people enjoy the freedoms and rights that we in Europe take for granted. Support for that opposition can, in time, change the situation. That is why parts of that opposition, such as the People’s Mujahedeen, should not be on the terror list.
A possible military intervention, however, similar to that initiated by the Americans against Iran’s neighbours, Iraq and Afghanistan, in recent years, would give the people in Iran the feeling that their country is being threatened from outside and should therefore be defended. That would only play into the hands of the fundamentalist regime.
That is why Europe’s choice must be clear. It must pledge its solidarity with the democratic opposition both within Iran and outside it, and emphatically reject any military intervention by outsiders.
. Madam President, ten years ago, the Iranian lyricist Said published a powerful literary diary entitled ‘The long arm of the mullahs, notes from my exile’. This long arm of those in power of the Islamic Republic is surely one with which the British Presidency is far from unfamiliar today. Teheran's terrorist tentacles even reach as far as the south of its neighbour, Iraq. This long arm is the cause of the brutal repression that persists at home and of the serious destabilisation abroad.
The Council and Commission ought to give due consideration to these murky credentials of Iran’s regime, particularly if this regime of terror proclaims, mysteriously, to have purely peaceful nuclear intentions.
I would like to ask the Council and Commission how we can prevent this long arm of the mullahs from resorting to nuclear weapons. You will in any event have to make the political price for President Ahmadinejad unacceptably high. In concrete terms, this means that we, together with the US administration, should really keep all the options open where Tehran is concerned. After all, the mullahs are quite capable of eating humble pie on their own.
If the United Nations do not come up with an effective containment strategy against Iran’s dangerous atomic aspirations, there is no doubt that the states that feel threatened most will take measures themselves. That option must also sound familiar to the Council and the Commission. One thing is certain: as peace brokers for the Middle East, they must resolutely denounce and reject the blood-spattered long arm of the mullahs, both in principle and in practice.
. Representatives of the Commission and the Council, ladies and gentlemen, a week ago the draft European Parliament report on weapons of mass destruction was discussed at the Committee on Foreign Affairs. We should remember that it was in fact Iran’s nuclear programme that provoked the most animated debates.
The Members’ opinions now also display both a demand for more constructive action in relation to Iran and a wish not to strain relations with that country. Our resolution is in the same vein as announcements during recent days from the Council and the Atomic Energy Agency. These have emphasised political dialogue as the most appropriate instrument for convincing Iran. This confirms that, in truth, the choice of resources available for influencing Iran is extremely limited. We should not forget, however, that this is already the third European Parliament resolution on Iran this year. We should also bear in mind the resolutions by other international organisations.
What sort of response have these received? Iran’s reply has been unmistakable — the violation of the Paris agreement and other agreements, the concealment of violations and the resumption of the generation of energy for nuclear weapons. Nor is the Atomic Energy Agency wrong in stating in its resolution of 24 September that Iran’s activities were giving rise to a lack of confidence and that further action would fall within the competence of the UN Security Council. Given this, we have to understand that political dialogue as a preventive tool to deal with Iran’s defiant and provocative actions is approaching its critical limit. This, however, creates the sense that both in today’s resolution and in the Council’s announcement of 3 October the determination to take this issue forward to the UN Security Council is lacking. Perhaps this is because the Council and we at the European Parliament are actually not convinced about the UN Security Council’s will to take decisions in connection with Iran’s nuclear programme. I hope that I am wrong, but it seems that the recent decisions by the international community still allow Iran’s ruling circles to act as they see fit.
Madam President, de-escalation, the need to favour a political solution over recourse to the Security Council and, most of all, credibility – these topics are on everyone’s lips. Of course they are! If, though, we put ourselves into the other side’s shoes, we cannot fail to regard the International Atomic Energy Agency, as being, by reason of the way it is constituted, of course, biased in favour of the established nuclear powers. The snag is that it is simply not possible to separate peaceful from military use of atomic material with any certainty.
As I see it, the right approach for the European Union to take ought to be far more radical, which would involve putting a question mark against our own and working to de-escalate to the point where there would be ‘no nukes’.
Madam President, Minister Alexander, I can still recall the situation 15 years ago when an Iranian delegation approached the newly-freed Czechoslovakia to buy its nuclear equipment for the Bushehr power plant. I do not think that the situation has changed a lot since then, even though I have seen Iranians coming through Shaff al-Arab to Basra; even though we have seen British soldiers dying in southern Iraq; even though we know about Iranian support to Hizbollah; even though we know about human rights violations. I think that being gathered here today is the only clear aim.
We have to stop Iran from completing its nuclear fuel cycle. We have to stop enrichment as a conversion-related activity which is not allowed and covered by NPT. No one denies the Iranian right to nuclear energy for civilian use. Nevertheless, we need to stop its military programme. We have to bring Iran back to the negotiating table to push it to ratify the additional protocol, to adopt all transparency measures and to cooperate in a transparent way and work with the IAEA.
We strongly support here today the Council decisions and the EU Troika. We especially support France and the UK if it is indeed true that this afternoon Iran has sent signals that it is returning to the negotiation table. It would be great if this were to happen. Nevertheless, we do not have the right to blame the US. We have to blame a damaging, totalitarian, oppressive regime which is not able to prove that it is going to use its nuclear energy for civilian purposes only. Today all of us – Parliament, the Council and Commission – have to stand firm, strong and unified.
Madam President, ladies and gentlemen, what we are to decide on tomorrow is, in my opinion, a resolution of openness and dialogue; it represents a Europe that believes in politics as the art of combining vision and reality.
It is very important today to reaffirm the central role of the International Atomic Energy Agency in ensuring that there are no military developments in the Iranian nuclear programmes. It is equally important, however, to send a clear message to the Commission, the governments of the Member States and the international community: the peoples of Europe, represented by this Parliament, wish to see the Iran issue handled with a commitment to leave the door open to negotiation.
We also need to recognise Tehran’s legitimate concerns for its security and identify Iran’s essential role as a regional power. We need to be equally clear and determined, however, in refusing any type of bargaining over the serious contraventions of human rights which still exist, especially in the field of freedom of expression and of women’s and children’s rights, where we are still very far from being secure in the rule of law.
This resolution should be seen by Tehran as a sincere, clear call for the continuation of negotiations and ought also to act as a useful step towards the involvement of the other major protagonist in this delicate issue, the United States of America.
As we are dramatically reminded every day in Iraq, the use of force, unilateralism and regime changes imposed by the use of arms are the perfect ingredients for a disaster foretold. Only a multilateral, determined and transparent effort will make it possible to create the conditions in which Iran will no longer be seen just as a danger but, on the contrary, as an essential player that has a vital role in stabilising the world’s most strategic region.
Madam President, it is my view that the Islamic Republic of Iran has much to offer the region and the wider world. She practices a more advanced form of democracy than most of her neighbours. Theocracy or no theocracy, women’s rights in Iran are more developed than elsewhere in the region, with education for all and jobs, up to and including the Vice-President of the State, open to all.
With regard to the arts, please come to London to visit the British Museum and see the great Persepolis Exhibition, opened by the Vice-President of Iran last month.
I believe that Iran’s reintegration into the international community is long overdue and sorely needed. The inevitable prerequisite is and must be the essential requirement to resolve the nuclear issue. However, to avoid the accurate potential charge of hypocrisy, it is just as important that the European Union should pursue with equal aggression the policy of nuclear non-proliferation throughout the region. The European Union’s single foreign policy demands no less.
Madam President, I would like to emphasise that I am speaking on my own behalf. I am not expressing the opinion of my Group.
In Iran the human rights situation has deteriorated after the new President was ‘elected’. In particular, the situation of women and young people has worsened considerably. The number of public executions has increased. The regime has been condemned in the UN for violations of human rights more times than any other country in the world: 51 times.
All hopes of Iran moving towards moderation have now evaporated. There are also many reports of the Iranian regime becoming increasingly involved in Iraq in an attempt to set up a sister Islamic state. Tehran has also decided not to respect any of its agreements with the EU with regard to nuclear programming, including the Paris agreement.
One of Iran’s main demands concerns the People’s Mujahedin Resistance Movement. They were put on the terror list about three years ago without any legal basis. Many MEPs in the House as well as the majority in the British, Belgium and Italian Parliaments have called for the removal of the Mujahedin from this list. We believe the only way to improve democracy in Iran is to support the main opposition.
Madam President, we have heard about two key issues regarding Iran: its programme to develop nuclear weapons and its record on human rights. However, a third factor is becoming apparent: Iran’s role in training and equipping insurgents in Iraq who are not only killing British and American soldiers, but also working to ensure that Iraq’s painful transformation to a democratic state is unsuccessful.
If Iraq does not successfully transform into a democratic state, then the whole region will be destabilised. Mr Figeľ had nothing much to say except to offer more of the process of proffered dialogue and cooperation. As the British Government has discovered over the last few years, this approach has so far not yielded much success.
The seriousness of the situation and the difficulty in resolving it peacefully cannot be overstated, but it will not be solved by the European Union. Once again the EU presumes to take on the attributes of a political state. The serious situation posed by Iran must be addressed by the properly constituted sovereign states working within the properly constituted international institutions.
If the EU successfully develops its European defence identity – that is, an EU military force – and if Turkey becomes a member of the EU, then a militarised EU will share a border not only with Iran, but also with Iraq and Syria. If the current situation is alarming, then just imagine that one.
Madam President, ladies and gentlemen, on 1 August, in Isfahan, Iran resumed its recycling of nuclear fuel, which constituted an unambiguous breach of the Paris Agreement. The IAEA’s Board of Governors stated on 24 September that past experience had led it to have no confidence that Iran’s nuclear programme was for peaceful purposes only.
What does that mean? It surely means that it is not just our relations with Iran that are at stake, but also the future of the Nuclear Non-Proliferation Treaty and the dangers that result from more and more regimes getting their hands on nuclear weapons. Along with the ever-increasing flow of reports of executions of juveniles under the age of 18 and of others being sentenced to death, there is also the fact that Akbar Gandji, having been arrested over five years ago, is still in jail and is in a critical condition.
One cannot fail to get the impression that Iran is using the European Union as a means of buying time for its programme. It would also appear that Iran is working on the assumption that the European Union will, in future, still not have the capacity for joint action – something that was lamentably apparent to us from our experience with Iraq.
I am convinced that this is not the time for sympathetic resolutions and friendly visits; instead, we must present a united front in order to make it plain to Iran that it is harming itself by persisting on this perilous course.
Madam President, the situation in Iran is on a knife edge. However, let me start by making it clear, including to the last-but-one speaker, that we would not be where we are today without the painstaking work of the ‘EU-3’.
Members across this House have called for a stronger, more decisive European foreign policy. Our negotiations with Iran have represented just such an example of what we can do when we work together. That is why it is right that today’s resolution calls for renewed negotiations, seeks to engage third countries internationally in support of our efforts and not as an alternative to them, and should be within the framework of the Paris agreement of last November. In that context I am proud that the British Foreign Secretary said on 28 September ‘there is no question of us going to war against Iran, this can only be resolved by diplomatic means and by diplomatic pressure’.
Today’s resolution is also right in saying that the breaking-off of the EU’s human rights dialogue with Iran should be treated as seriously as the breakdown of talks on Iran’s nuclear programme. Indeed, Tehran seeks to justify the arrest of human rights lawyer Abdolfattah Soltani by labelling him as a nuclear spy. Whilst Mr ElBaradei should be warmly congratulated for his Nobel Peace Prize, let us not forget today the former Nobel Prize winner, Iranian human rights lawyer Shirin Ebadi, who is currently in receipt of personal threats against her because of her work. The political and human rights issues are intertwined and again I welcome the assurances given this afternoon by the President-in-Office in this respect.
Finally, this morning further evidence came forward of the possible involvement of the Iranian Revolutionary Guard in providing armour-piercing infra-red bomb technology to insurgents in Iraq. Whilst I cannot attest to these claims with certainty, when eight soldiers from my own country, the UK, have been killed in Iraq in the last five months it is right that Europe does its utmost to dissuade Iran from the proliferation of civil as well as nuclear weapons.
– Madam President, the question is, what do we want: do we want a new Iraq in Iran?
We should not adopt an aggressive resolution which might be used as an alibi by the Americans for a unilateral invasion of Iran. I worry about seeing more innocent victims, as in Madrid and London. I do not want to see oil go back up to USD 70 and 100. So we have to proceed down another path: . To dispel Iran's fears. To reduce its intolerance and to disarm its fanaticism. Fanaticism is worse than a nuclear bomb.
Deng Xiaoping said, never corner a cat, always leave it a way out. We are cornering the cat. I do not want the cat at my throat, I do not want the cat at Europe's throat.
What the Americans want is irrational. The United States is asking us to put Islam in Europe with Turkey and are asking us to fight Islam in the person of Persia. Let us at long last follow a clearly European policy.
Madam President, Iran remains a major headache for the EU and for our ally, the United States. There is the issue of Iran’s attempts over the last 20 years to master uranium enrichment technology in a covert fashion with aid from Pakistan’s A. Q. Khan and his nuclear technology bazaar. It is clear to any Iran watcher that its hard-line fundamentalist government, in spite of its public denials, is determined to acquire a nuclear bomb and that enriching uranium to military grade is central to its security strategy. Paragraph 12 of the resolution, therefore, is particularly appeasing in this respect and unacceptable. As Iran is a signatory to the Nuclear Non-Proliferation Treaty, this is also totally out of the question. I fully support the recent resolution of the IAEA which paves the way for an eventual referral to the Security Council.
I believe all options must be left open to prevent nuclear proliferation. We do not want a repeat of the example of North Korea, which got away with withdrawing from the NPT. And by the way, what did Nobel Peace Prize Laureate ElBaradei and the IAEA do to prevent the DPRK’s acquiring of nuclear weapons?
If it comes to UN sanctions Iran could usefully be denied access to the uranium ore as a raw material as it has only got about 35 tonnes of yellow cake uranium at present, which is enough to make one or two bombs at most. I also agree that Iran has an appalling human rights record, including executing minors for sexual misdemeanours, and even pregnant women. I believe it is the only country in the world which executes pregnant women.
Lastly, I condemn Iran’s role through its terrorist proxy Hizbollah– which I call again on the Council to ban – in supporting the insurgency in Iraq and in supplying sophisticated bombs which are killing British and American soldiers and therefore preventing peace, the establishment of democracy and the reconstruction of that blighted country.
Madam President, the European Parliament has repeatedly raised the issue of human rights violations in Iran. The political system in Iran does not comply with internationally agreed standards concerning fundamental human rights and political freedom.
In particular, we condemn the application of the death penalty to young offenders and the threatened application of the death penalty to juveniles in that country. The authorities in Iran impose severe restrictions on the media. These restrictions include censorship of the Internet, which is one of the few sources of independent information available in Iran. We are concerned that further arrests of Internet bloggers and Internet users have taken place.
We appeal in the first instance to the Iranian Parliament to act in defence of freedom of the media and freedom of expression by the Iranian people both in traditional publications and on the Internet.
We condemn the treatment meted out to the Kurdish people by the Iranian authorities. National minorities are guaranteed certain political freedoms under international conventions, but the Kurds are unable to enjoy these in Iran.
Iran’s infringement of international arrangements on the non-proliferation of weapons of mass destruction has caused particular alarm. We support the IAEA in calling for the matter of Iran’s nuclear programme to be referred to the UN Security Council. Tehran must publish all the documents relating to its nuclear programme. This is especially important because in view of the undemocratic conditions prevailing in Iran, the international community has strong reason to suspect that Iran’s nuclear ambitions may not be exclusively peaceful.
The European Union cannot condone a situation in which an undemocratic country continues to pursue a nuclear programme that could result in the manufacture of an atomic bomb.
Madam President, the statements by the Council and the Commission, as well Parliament’s resolution, reflect another failure of the Union’s policies. The joint resolution carefully presents a line of justifications for Iran’s nuclear programme. At the same time, the well-known ultimate goal of the Iranian Government is already not a distant one.
We must state clearly that there is a real danger as the terrorist and terrorist-supporting fundamentalist state is going to obtain nuclear weaponry by ‘confusing and deceiving stupid Europeans’, as it was openly described in July 2005 by the head of Iran’s nuclear programme.
If the European Parliament marginalises this great danger to international peace and to the future of democracies, this Parliament will marginalise itself. Paradoxically, the only effective opposition to the rulers of the terrorist state was put on the terrorist list and persecuted in Europe. If the Mujahideen movement were taken off this list, it would be a real and sound European policy.
I now turn to the resolution. Special pro-Iranian and American warning points, as stated in Amendment 12, if adopted, would be politically unwise and counter-productive. Two amendments – the first and fourth – introduce the clause about the Security Council, which is to be supported. Possible opposition to it should be explained as a service for Russia, in order to prevent it from an unpleasant veto in the Security Council. I do not understand why the European Union should lose face in order to save Russia’s. In the event of such a veto, we would realise how strategically reliable our alleged strategic partner really is. If Amendment 1 is rejected, the whole resolution has no sense but prevailing surrender.
Madam President, looking back over the speeches made in the past hour, and particularly the last one, I have to say that I have come to understand why some other Members of this House are concerned that Iran might be pushed into a corner and no longer be prepared to engage in dialogue or negotiation.
I think it needs to be reiterated that what the troika and the EU bodies offered in the course of the dialogue is a balanced strategy in relation to Iran. It is true to say that there is no built-in guarantee of success, but there is no alternative to it. Any one of the military options mentioned in this debate would be politically disastrous, quite apart from the question of whether or not it would be workable. That is something that has to be made abundantly clear.
A number of my fellow-Members who have spoken in the course of the last hour also need to be reminded that we have already had experience of a situation – in Europe, too – in which two powers, armed to the teeth with nuclear weapons, were squaring up to each other. If it had not been for their ability to consider each other’s security interests from each other’s point of view, there would have been neither a Non-Proliferation Treaty nor disarmament, and we might well have already been through a nuclear war. I would have been killed in it, and so, probably, for that matter, would those who have been sounding off in a bellicose fashion. That is something for us to think about.
It is indeed the case that we have to be able to include in our calculations the legitimate security interests of other regimes – even of this one. It makes sense to have a strategy that offers them something, but we should not rule out the possibility of using the Security Council as a means of exerting pressure; to do so would be politically foolish.
. Madam President, honourable Members, thank you for your contributions to what has been an important debate at an important time. I shall try to respond to a number of the points that have been made in the course of this timely debate.
I start by echoing the contribution made by Mr Howitt and others in underlining how, over the last few months, we have genuinely shown what Europe can do by working together. I pay tribute to the other colleagues in the E3 process who have shown the strength of Europe’s diplomatic voice in challenging circumstances.
A number of honourable Members raised the issue of human rights. There is no reason why an Islamic political system such as Iran should deny fundamental democratic rights such as freedom of choice and freedom of expression. There can be no excuse for any system abusing human rights. Ms Beer and others echoed the appeal that I made earlier to Tehran to free Mr Ganji and to reinforce the significance of the wider human rights agenda within Iran. I reaffirm that call and let me echo the comments made by Commissioner Figel’, Mr Howitt and others on Mr Soltani.
It is important to recognise that the United Nations Security Council has a potentially significant role to play. I recognise that a number of contributions questioned the role of the Security Council. Let there be little doubt in this House, however, that the prospect of a report to the United Nations Security Council remains real. The responsibility in terms of the immediate steps that now need to be taken lies directly with the Iranian authorities.
The issue of military intervention has again been raised by a number of different honourable colleagues in the course of the debate – Mr Napoletano, Ms Beer, Mr Howitt and others – who expressed their concern at the possibility of military action being taken against Iran. I would simply reiterate that on 3 October 2005, European Foreign Ministers reaffirmed the European Union’s support for a diplomatic solution to international concerns over Iran’s nuclear programme, which should include an agreement on long-term arrangements. Such a solution would help create the climate for a better relationship with Europe and with the wider international community.
As I mentioned earlier, working and engaging with Iran will be a challenge. But we must all do our best to meet that challenge. The benefits to Iran and its people, to its neighbours and to the wider international community are literally incalculable. Our preference remains to aim for a mutually beneficial relationship based on cooperation on our shared interests. Europe wants to see Iran realise its potential and to grow and prosper. That is what its young population deserves. But a relationship of this sort will also need to address the European Union’s main concerns as reaffirmed today by so many honourable Members within this Chamber. Those concerns unequivocally include both the issue of nuclear proliferation and the related issue of human rights.
In conclusion, Iran is at a particularly crucial juncture. The world is watching to see how its new government will manage its economic and social policies and to see if it will be a responsible partner as judged by how it deals with international concerns such as human rights and non-proliferation. I believe that the message from this Chamber as regards the priorities of the European Union will be clearer now than at the beginning of this debate.
. First, I would like to thank the distinguished MEPs for their well-considered views, the great majority of which express not only support for a common approach to the nuclear question and observation of the nuclear non-proliferation treaty, but which also touch very seriously upon the issues of human rights and support for dialogue with the emerging civil society in Iran.
Secondly, I would like to express my appreciation for the extensive draft resolution, which bears witness to the great amount of work done by the political groups, and which, in fact, constitutes an expression of support for the balanced, considered and responsible strategy towards Iran that we are pursuing.
Thirdly, I would like to express a wish for continuing constructive and effective unity among EU Member States, European institutions and the international community in this agenda, which is sure to bring positive results sooner or later.
The debate is closed.
I have received six motions for a resolution(1) to close this debate pursuant to Rule 103(2) of the Rules of Procedure.
The vote will take place tomorrow at 11 a.m.
The next item is the one-minute interventions on important political issues.
Madam President, Commissioner, ladies and gentlemen, following on from the preceding discussions regarding the situation in Iran, allow me to share with you one achievement of the country that I represent in the European Parliament.
I am very proud that this week the UN General Assembly has elected my country, Slovakia, as a non-permanent member of the Security Council. Thanks to Slovakia, from January 2006 the European Union will enjoy its greatest level of representation on the only UN body competent to take decisions over matters of war and peace. This is a historic opportunity not only for Slovakia, but also for the entire European Union, since as many as one-third of Security Council members will be representing the EU.
At a time when the UN will be addressing the question of the future status of Kosovo and developments in Ukraine, Belarus or Moldova, the EU will have an opportunity to contribute to the security of the entire continent of Europe. In addition to that, through the successful resolution of conflicts in the Middle East or Africa, the European Union can establish its position as a key player on the global political scene and show the world its determination and readiness for action.
Mr President, speaking on behalf of the South Asian Delegation, of which I am Chair, I would like to express my heartfelt and deepest condolences to all the friends and families who have lost loved ones in the earthquake in Pakistan and India.
This tragedy strikes a cord as the latest in a series of natural disasters in the region, and once again the world’s poorest need our help. With thousands dead and many more homeless and vulnerable, the spread of disease, extreme weather conditions and even criminal opportunities pose a threat to the people of the area. Unfortunately, the relief work is not getting through fast enough. Although I welcome the Commission’s pledge of EUR 3 million, it is not enough. Therefore I am calling on the Commission and the Council to ensure that their response is commensurate with the scale of this tragedy.
Firstly, they need to urgently coordinate their efforts between the EU Member States, so that the right type of aid reaches the area. Secondly, they need to provide technical expertise and equipment and to undertake detailed needs assessment, so that no more people suffer as a result of negligence on the part of the international community. Thirdly, we need to start thinking about the future and about how we respond to these disasters. I support the call by the Presidency for a standing international fund to respond to disasters like the tsunami, Hurricane Katrina and the earthquake, as quickly and as effectively as possible.
Thank you, Mrs Gill, I am sure we all share those sentiments.
Mr President, avian flu is once again knocking on Europe’s door. The cases of highly suspect mass poultry deaths reported in Romania and Turkey are very worrying. The fear of a global avian flu epidemic is real. Extensive plans on how to cope with this threat are being drawn up by all responsible European governments and by the Commission.
Unfortunately, the Turkish Government does not appear to be taking this problem seriously. This has been clearly demonstrated in two instances. Firstly, EU officials reported that the results of important tests were delayed and are still awaited because Turkey was late in sending samples to the appropriate laboratory. Secondly, in a public statement yesterday, the Turkish Minister of Agriculture declared that ‘there is no reason for concern’.
Mr President, could you convey to the Turkish Government our deep concern at the complacent and irresponsible way in which the authorities in that candidate member country seem to be dealing with this extremely serious matter? In addition, could you stress to the Commission that we expect drastic action to be taken in order to prevent this disease spreading from Turkey into other neighbouring countries?
Mr President, a year has gone by since Poland became a Member of the European Union. The situation for Polish agriculture has become steadily worse rather than better during that period and it should be remembered that Polish agriculture was already in a parlous situation following five decades of Soviet occupation.
Firstly, pursuant to the Treaty of Accession, Poland was obliged to consent to lower payments for farmers in the long term. In practice, this meant maintaining the for farmers instead of providing them with opportunities for development. This unfortunate situation has been further aggravated by the fact that the change in the rate of exchange for the euro resulted in a drop in the value of this year’s direct payments in relation to last year’s. In addition, an influx of cheap grain to Poland led to a price reduction of approximately 35% in comparison with 2003 when Poland was not yet a Member of the Union.
The Union is currently proposing reducing the national amounts of sugar to which payments apply. In addition, the Commissioner for Trade is planning to cut subsidies for agricultural trade by approximately 60% in the future. All these facts testify to the Union’s wholesale disregard of the interests of the new Member States and to its failure to support development in the east of the Community. The Union has made only empty promises in that regard. I appeal to the Commission to grant full payments to these areas as of 2007, in order to prevent a tragedy in the agricultural world and the emergence of social tensions in the new Member States.
Special pleading for farmers has no sympathy from me.
Mr President, our voters deserve to know whether their elected governments stand up for them at Council of Ministers meetings. But, of course, they cannot, because these proceedings are held in secret. That is why I was happy to be one of the authors of Written Declaration No 45, calling for an end to this and calling for openness and transparency in the Council of Ministers. I would urge other MEPS to sign this written declaration.
I would say to the British Presidency that this gives it an opportunity. It was in this very room that Tony Blair said that he wanted to give a lead in Europe and to re-engage the peoples of Europe. Here is something that the British Presidency could do easily and painlessly: end the secrecy; chalk up a success for the British Presidency. I suspect that by the end of December Mr Blair is going to need to have had one or two successes.
I should just like to report that national parliaments meeting under COSAC on Monday resolved that the Council should meet in public, so you have support there too, Mr Farage.
– I would like to talk about Kazakhstan. Although this state is not in Europe, it is very important to the European Union, not in the least because of its oilfields. Cooperation between the European Union and Kazakhstan in this area could greatly reduce the EU’s dependency on the supply of oil and gas from Russia. The domination of any market by one country causes concern and is undesirable. Presidential elections are scheduled to take place in Kazakhstan on 4 December of this year. Moreover, this country aspires to take on the Chairmanship of the OSCE in 2009. However, international human rights organisations report infringements of human rights and liberties there, as well as laws that do not conform to the standards of a democratic state, for example, the Law on Political Parties. I call on the leaders of the European Parliament to send a delegation from the European Parliament to observe the elections and verify that these elections comply with international requirements and standards. This would constitute a ‘litmus test’ for assessment of the results of these Presidential elections and for determination of whether to support Kazakhstan in its drive to take on the Chairmanship of the OSCE. Thank you.
Mr President, I would like to thank you and the Office of the President for responding to the request from the Kashmiri community in my constituency, and indeed the Kashmiri Mayor of Manchester, Afzal Khan, to send condolences and aid to the victims of the earthquake.
The death toll is rising; at least two million people are homeless with winter just weeks away. A terrible tragedy requires dramatic and speedy action and a generosity of financing and support to meet the aims and match the funding that we gave to the victims of the tsunami crisis as well.
DM Digital Television, a TV company in my region, has been contacted by frantic relatives from across Europe seeking urgent help for orphans. I would ask the Commission to prioritise assistance to children and to orphans, to assist families and relatives in Europe and the UK to adopt orphans if they wish to, and to get assistance from the government and immigration authorities to enable this to go ahead. I would also ask for urgent medical attention to be provided.
I would ask the Commission and the EU to act on this request as urgently as possible to assist those children and those orphans in need.
Mr President, following on from the recent earthquake, I also wish to send my condolences. However, can the President of Parliament use his good offices to persuade the Governments of both India and Pakistan to allow aid to cross unheeded over the line of control? I am delighted to hear that, so far, five families from Pakistan Kashmir and one from Indian-controlled Kashmir have been allowed to go home. That is a step in the right direction. However, I also understand that many individuals and organisations from the Indian side are being told that, because of the dispute that has been going on for over 50 years between India and Pakistan over Kashmir, they are not allowed to cross the border to give help to the victims. I hope that old enmities will continue to be put behind them and for them to concentrate only on the provision of humanitarian aid.
Mr President, I speak on behalf of one of my constituents, John Packwood, a British citizen who has recently been extradited from Spain to Morocco to face charges of drug smuggling in spite of a complete lack of evidence. Not only has he suffered a gross miscarriage of justice, but he is also the victim of discrimination on grounds of nationality, contrary to the letter and spirit of EU law. Mr Packwood was extradited under a highly discriminatory treaty between Spain and Morocco. It exempts Spanish nationals from extradition, but provides that other EU nationals can be extradited without the Spanish authorities being in any way obliged to investigate the merits of the case.
This is directly contrary to the EC Treaty ban on discrimination on the grounds of nationality and is fundamentally incompatible with the values of the EU. I therefore call on the President of the Parliament and, in particular, Commissioner Frattini to take action to ensure the reality of an EU area of freedom, justice and security is put in place, by remedying both the injustice and the discrimination Mr Packwood is suffering.
Would the President of the Parliament please write to the Moroccan authorities to raise this?
Mr President, the treat posed by avian influenza leads me to raise the issue of responsibility for public health in this House. After all, public health was meant to be one of the main priorities for the European Union. It would appear that the Commission simply wishes to govern with no regard for solidarity and responsibility, and that it is more concerned about protecting birds than about protecting people.
Europe is once again splitting into two parts. On the one hand there is the rich half, busily stockpiling supplies of antiviral medicinal products, and on the other hand the poor half that can only afford small amounts of such products. Coordinating their supply to the whole Union would certainly lead to price reductions, whereas producers and smugglers eager to make their fortunes at the expense of human health are the only ones to benefit from decentralisation of the purchase of Tamiflu and vaccines.
The legal situation regarding patents for Oseltamivir and other neuraminidase inhibitors and their recognition as antiretrovirals should also be standardised across the Union. At present it seems that prolonging the lives of people affected by HIV and AIDS is more important than preventing deaths from other causes.
Mr President, last May’s Malmström report on Russia considers the final demarcation of all the borders between Russia and the new Member States as a precondition for the EU-Russia visa facilitation agreement. At the latest London summit, Parliament’s position was clearly ignored. Until now, Russia has refused to finalise a border with Latvia. With regard to Estonia, the border treaty was signed in May and was duly ratified by the Estonian Parliament. However, Mr Putin’s Government then made an unprecedented move: it denied the validity of its own signature on an international treaty. This places a big question mark on the credibility of any further Russian commitment.
These issues were not even mentioned at the London Summit. Sadly, today, we can observe the EU letting itself be split by the Kremlin rather than making the CFSP more reliable and coherent, as suggested by the Malmström report
Mr President, after speaking I would like to hand over to you a two-euro coin. This coin was minted in 2005, and it depicts the 15 old Member States – not only eurozone members, but also Britain, Sweden and Denmark, which are not members of the eurozone. Now, a year on from their accession, I would like to see the ten new Member States being included in the map of Europe, even though we are not yet part of the eurozone either. This would have a very important symbolic value, and I urge the European Central Bank and you, Mr President, to take steps to this end. This is a tiny little symbolic step, but believe me, it is a very important one for us, the new Member States.
– Mr President, negotiations on FYROM start in a month. There is an outstanding question: the question of the name is still outstanding. They are claiming the name of Greek Macedonia. So we have to take certain initiatives after the failure of the American negotiator, Mr Nimitz.
I therefore call on the European Parliament to go and ask those who are enlightened, to ask the professors; I call on you to go to the library and find out what language Aristotle, Protagoras and Democritus wrote in, what language Alexandra the Great spoke and for justice to be done at long last. We must not allow this to continue: the hijacking of a name which does not belong to them and of a history which does not belong to them either. This nation, this friendly nation, came to the area in the eighth century A.D. How can it claim the history of Macedonia, which dates back to the fifth century B.C.? We are calling for justice at long last. Do you understand? The truth is killing us. We want an initiative by the European Union. Europe must turn its attention to the issues on its own doorstep.
Mr President, please allow me, as chairman of the EU-Croatia Joint Parliamentary Committee, to express my delight and gratitude regarding last week’s Council decision giving the go-ahead for Croatia to begin accession negotiations too.
Although the negotiations with Turkey will open at the same time, I believe it is important not to tie the two countries together, be it during the screening process or chapter negotiations. Croatia must be assessed solely on its own merits and achievements. In the case of Croatia, it will really be a process of reunification rather than enlargement, as this nation of four-and-a-half million souls has always been part of Europe; it shares our common history and culture. We also received assurances from our Croatian colleagues at the meeting of the parliamentary delegation that they will continue to cooperate fully with the International Criminal Tribunal for the Former Yugoslavia in The Hague, which was one of the conditions for the launch of accession negotiations. I call upon you to do what you can in your own particular field to bring the negotiations to a speedy and successful conclusion, so that we can welcome our Croatian friends as new members of this House after the 2009 elections to the European Parliament.
Mr President, ladies and gentlemen, I would very much like to let the whole of Europe know about what happened to me last Monday, 10 October 2005, while I was providing telephone information to pensioners on a private Italian television channel.
A pensioner called from Genoa who started by saying that she had a widow’s survivor’s pension. She stopped speaking because she began crying, but then went on to say that since she had not received the pension for that month, she did not know how she would manage to survive.
Then I remembered something that happened in London, where a pensioner, who had not received her pension in her post-box, since it had been removed by the UK post office, was found dead a few months later because she could no longer collect her pension.
Mr President, how much longer will the governments of any political hue in Europe carrying on treating pensioners like pieces of paper or dead branches and not as people who breathe, live, have worked and therefore have earned everyone’s respect?
Mr President, last week the European Court of Justice made a ruling that British prisoners should have the right to vote in elections. This followed an appeal by a British prisoner that his human rights were being violated by the English law that prevents prisoners from voting. The European Court of Justice is of course not a court of justice. Its purpose is to ensure that the political will of the European Union is enforced in Member States.
This particular piece of idiocy is a direct consequence of the Labour Government’s decision in 1998 to incorporate the European Convention on Human Rights into English law. If enforced, this verdict means that Ian Huntley, the Soham murderer; Ian Brady, the moors murderer: Robert Black, the child killer; and every paedophile and criminal in British prisons will have a say in what kind of government we elect. This ruling clearly demonstrates why Britain should regain control of its own affairs.
I belong among those MEPs who can claim some familiarity with the issue of bioethics. In 1998, MEP Mikolášik and I initiated a resolution of the Slovak Parliament dealing with the accession of Slovakia to the ‘Oviedo Protocol’ on the prohibition of cloning.
I have also been committed to the cause of making it a criminal offence in Slovakia to perform controversial research on embryos and embryonic stem cells. I therefore added my signature to those of the group of MEPs who addressed Commission President Barroso with the demand that this controversial research not be financed from EU budgets. We are speaking about the use of funds for specific programmes under the 7th Framework Programme for research and development.
I would like to thank President Barroso for his reply, which promises that the European Commission will pay close attention to this issue and that our concerns will be dealt with. I would also like to assure the President of the Commission that the group of signatories to the letter will continue to follow developments in this area closely and to maintain their standpoint.
Mr President, I should like to raise the issue of a problem that an organisation called Frontline is experiencing. Frontline is an international foundation for the protection of human rights defenders, an organisation that seeks to help those who are working in various parts of the world defending human rights, and who themselves are at risk. Frontline has organised a major conference in Dublin this week and eight of the participants in that conference have been denied the right to travel by their states. They include a participant from Uzbekistan; a participant from Tunisia; a participant from Palestine who has been denied the right to travel by Israel; participants from Iran and Saudi Arabia; a participant from Western Sahara who has been denied the right to travel by Morocco; a participant from Syria; and a participant from Chechnya who has been denied the right to travel by Russia.
This is clearly a situation in which people who are defending the universal declaration of human rights are being denied the right they are guaranteed under that declaration to leave and to return to their own country. I would ask the Presidency of Parliament to intervene on behalf of these people. I will send the details of these cases individually to the Presidency.
Mr President, VAT reductions on labour-intensive activities were used by countries to make buildings more affordable for people and families. These reductions will end on 31 December if we do nothing. This would be counter-productive at this time with an ageing population which will require labour-intensive building adaptations of their homes. Similarly, with the increasing number of persons with disability, adaptations which are labour-intensive will be needed.
It is also ironic that we are taking away the VAT reductions at the same time as the EU is requiring and encouraging energy efficiency in houses. If we are going to make houses more energy efficient we need to be able to do very labour-intensive building, and renovation, and we are making it more, not less, expensive. Are we serious about lowering our domestic energy use? If we are, we need to extend the VAT reductions of labour-intensive activities, particularly in the building industry.
Mr President, Mrs Sinnott and I have tabled two written declarations that focus Members’ attention on the fact that the lower rates of value added tax will at the end of December 2005 unless the Council of Ministers take the right and proper decision to extend them. We also try to extend the area of choice to make sure that the aged and the disabled will benefit from lower rates of VAT, which will give them cheaper housing accommodation, particularly when they have adaptations carried out.
At present, the construction industry – I chair the construction forum in the European Parliament – has no idea whether these lower rates of value added tax will continue in a few weeks’ time. It is important that early decisions are made.
Mr President, as you are well aware, the Presidency-in-Office of the Council has approved a statement, on behalf of the 25 Members, in which it expresses its concern about the situation of three political prisoners in Cuba who have been tortured by the Cuban regime: José Daniel Ferrer García, Víctor Rolando Arroyo and Félix Navarro, who were on hunger strike.
While I know that the President of Parliament, Mr Borrell, will attend the Ibero-American Summit in Salamanca and that the dictator Fidel Castro has not been excluded from appearing in that city in the flesh, I would like to ask Mr Borrell to communicate the European Union and our Parliament’s final position to the Cuban delegates: the immediate and unconditional release of all political prisoners in Cuba.
Mr President, ladies and gentlemen, a party of mayors was here in Brussels last week, visiting Belgium, and one of them had his rucksack stolen in the Grand’ Place. He wanted to report this to the police, but the officers on the Grand’ Place informed him that this would not be possible unless he gave his passport number. This is not the only case of its kind; this sort of thing is going on all the time.
In my office, there are mounting piles of complaints about parties of visitors being attacked and having things stolen, and I would ask the House and those who run it to consider setting up a helpdesk to follow up these complaints, not least with the Belgian authorities.
Thank you for that. I am sure Mr Michel was listening with interest.
That concludes the one-minute speeches. Those that require an answer will of course receive an answer from the institution.
The next item is the Commission communication on EU policy on Africa.
Mr President, honourable Members, ladies and gentlemen, before beginning, I should like to express my sadness and indignation following this weekend’s events in Darfur. The loss of two soldiers and two civilians belonging to the African Union peace-keeping mission in Darfur has been a shock for all of us. The European Commission vigorously condemns this cruel and cowardly act. I should like to express my most sincere condolences to the African Union and to all the soldiers of the mission, and I should like to say to them that Europe supports them more than ever in the quest for peace.
Mr President, honourable Members, with the adoption, today, of a European strategy on Africa, the European Commission is taking, I think, a giant step towards a new political partnership between Europe and Africa – a strategic, solid and rational partnership between, on the one hand, an enlarged Europe and, on the other hand, a renewed Africa. For too long, relations between Europe and Africa have been characterised by a lack of consistency between the definition and implementation of policies; between, on the one hand, the policies and actions of certain Member States and, on the other, those of the European Commission; between the approach adopted in sub-Saharan Africa and that adopted in North Africa; between cooperation in connection with trade and that in connection with economic development; and between initiatives in connection with traditional socio-economic development and measures in connection with strategic policy. Neither Europe nor Africa could tolerate this situation going on any longer.
The purpose of the new strategy on Africa that I am presenting to you today is, therefore, to provide the EU with a single, global and integrated framework for managing its relations with Africa in the long term. For the first time, Europe is coherently addressing Africa as a whole from Cairo to the Cape. Even if Africa has several faces, several histories and different needs, it has now embarked as a single entity on the road to the political, economic and cultural integration of the whole continent. This commitment has been given concrete expression by the efforts to integrate the regional economic communities and by the New Partnership for Africa’s Development, or NEPAD, and the launch of the African Union. These organisations now embody the hope of the continent. I also remember the scepticism surrounding the creation of the African Union three years ago. Now, remarkable progress in all areas, particularly those of peace and security, can be observed. The African Union is a major strategic player and, I would even venture to say, a player that, as far as we are concerned, cannot be ignored on the African continent. Europe has a duty to respond to the call from an Africa in which a lot is happening.
For the first time too, this strategy creates a framework of action for Europe as a whole. It is not a question of eliminating the various national policies. I shall go on repeating that these national policies have their own specific character and added value. No, it is, rather, a question of creating a coherent framework for reinforcing collective action at European level. Together, we are more effective and count for more. Enlargement of the European Union to include ten new Member States has reinforced this need because it has increased the number of potential individual partners to 26: 25 Member States plus the European Community.
It is not enough for EU aid to increase. Its effectiveness needs also to be improved. In the past, the absence of coordination and complementarity between donors has often prevented development policies leading to practical and effective results. The European Union has already done a lot to improve this situation, particularly within the framework of the High Level Forum on the effectiveness of aid, held in Paris in March 2005. I think, however, that we must go further. That is why I propose establishing next year an action plan for aid effectiveness which we would apply, as a priority, in sub-Saharan Africa. This action plan will contain practical tools once, for example, an operational and interactive atlas of EU donors has been created, national ‘road maps’ harmonised, joint programming documents adopted and common procedures drawn up. Some might consider this initiative to be a departure from the norm. In fact, it is only a matter of applying what we have all already decided on.
I also think that the European Union should broaden its budgetary support both generally and on a sectoral basis. That would not only make EU aid more transparent and predictable and give it more continuity, but would also give the EU much more collective influence through the action it takes. For the first time, the European Union finally possesses a global and integrated framework for its different policies for administering its relations with Africa. As I have already said on several occasions in this very Chamber, priority will be given to sub-Saharan Africa in applying all the decisions we have taken in terms of increasing the quantity, quality, effectiveness and coherence of aid.
Let us return to the subject of coherence. Until now, policies on Africa governing trade, security, the environment and what is referred to as development coexisted as best they could. It has to be said that these policies were not always articulated and were even contradictory sometimes. For example, European security policy has for a long time coexisted with its development policy, sometimes to no good effect. Recent experience – and I am thinking in particular of opportunities for peace in Africa – show how security and development are intimately linked and how important it is for European policies in these areas to be tightly coordinated.
Honourable Members, the central objective of the European Union strategy for Africa is to make it easier to achieve the United Nations’ Millennium Development Goals in Africa. In my opinion, these need to be our points of departure and of reference. That is why the Commission proposes a triple strategy: firstly, to reinforce policies in those areas – for example, peace and security and good governance - considered to be those in which preliminary conditions have to be met in order for the development goals to be achieved; secondly, to reinforce the policies – for example, on trade, development of the private sector and the connection between the two - that create the economic environment necessary for achieving these goals; and, finally, to strengthen policies in the areas directly linked to the development goals, such as health, education, employment and the environment.
Together, these measures constitute a joint, global and coherent response by the European Union to the challenge of African development. These measures are ambitious and are obviously very wide-ranging indeed but, in order fundamentally to change the course of history, we need to do more: we need to clarify our basic approach, the spirit of our relations and, perhaps also sometimes, our mentality. That is why the communication proposes adapting the principles governing relations between Europe and Africa to a new African and European reality. In order to do this, three key principles have to be applied: equality, appropriation and dialogue. We shall have to replace culpability and charity as determining factors in our partnership.
First principle: equality. The emergence of the African Union and the regional economic communities, on the one hand, and the consolidation of European integration, on the other, have created a more symmetrical and more equal institutional framework. Europe has more to offer than development aid. It has a unique experience of integration, dialogue and the construction of supranational political institutions, despite the fact that integration has sometimes been slow and has never been easy.
Second principle: partnership. The European Union and Africa share the same values and the same objectives. We believe in a much more multilateral world order, fairer development and the promotion of diversity. More than ever, our two continents must be strategic allies within the international community.
Third principle: appropriation. Development policies and strategies cannot be imposed from the outside. The African Union’s and NEPAD’s vision of good governance, democracy and respect for human rights deserves the European Union’s support. This purely African initiative has brought a new dimension to the concept of appropriation as a basis for dialogue and cooperation with each country and region and with the continent as a whole.
The very wording of the strategy for Africa is the prime example of the way in which these three principles should be applied. I should also like to thank the regional organisations and the African Union for their exhaustive, constructive and judicious contribution to drawing up the document. Too often, strategies were prepared ‘in relation to’ or ‘for’ our African partners, rather than with them.
Honourable Members, in requesting, almost a year ago, the portfolio of European Commissioner for Development and Humanitarian Aid, I was well aware that Africa would remain central to my action and commitment. I cannot conceal from you my satisfaction in seeing today that the entire European Commission has committed itself to this same effort. The joint meeting with the Commission of the African Union has shown just how motivated and committed my colleagues are. Europe now has an unprecedented opportunity to put a new partnership between the African and European continents in place. The Commission is presenting you with a plan, a vision and a coherent and integrated set of practical and ambitious proposals. It is now up to yourselves as Members of the European Parliament and of the Council to assume your responsibilities.
Five years after the Cairo Summit, I think that the moment has come to convert our dialogue into action. We must work together in order to break the current deadlock and allow the Lisbon Summit to be held. A Lisbon Summit crowned with success will be a moment of great symbolic value in which we shall confirm the ever closer partnership between our two continents and in which we shall conclude a new and ambitious Euro-African pact.
. Commissioner, I am aware of the high level to which you are involved in this topic. I think we should be pleased with a communication that proposes a long-term strategy to achieve the Millennium Development Goals in Africa. That is positive, and it is a sound initiative. What is needed to get sub-Saharan Africa on track is an ambitious plan.
Mr President, I should first of all like to comment on the procedure, which is, in fact, dreadful. The Commission presented the report today and values Parliament’s contribution, but if we want to make a contribution in time and present a position, we have already missed the boat for amendments. That is not an ideal situation.
Another tricky subject is that I have received complaints about the communication with the Africans. That should actually be impossible, and I am therefore curious as to how the report accommodates the 23 priorities formulated by the African Union itself.
As has already been stated, a new strategy for Africa is urgently needed. Poverty is at its worst there, and growing. Much aid has already been given, but too little has been achieved. Whilst the report clearly pinpoints the problems and suggests helpful solutions, it cannot convince me that, as the Commissioner often tells us, this new strategy enables more to be done more effectively and more quickly, not least because of the expectations of our own European functioning. As the Commissioner said, coherence and coordination of our own policy are vital if we want to increase effectiveness. I doubt whether this new strategy really offers the right instruments for this. Much, however, will also depend on the political will of the Member States and of those responsible within the Commission.
As far as Africa is concerned, the Commission rightly refers to Africa’s versatility and the need for the African states to accept ownership. The primary responsibility is theirs. With regard to the strategy, the Commission does not draw sufficient distinction between the so-called stable states and the fragile states. Ownership is desirable in both cases. We in the European Union, though, will need to use a different set of instruments in both cases; hence the plea, in my report, for a dual approach.
It is right and proper that the Commissioner should mention the Millennium Development Goals as our starting point and our ultimate goal. That is why I am surprised at a number of proposals, for example where major infrastructural projects are concerned, exchanges between universities or the Nyerere or Erasmus programme. Whilst they are fine ideas, I cannot quite follow them where they concern priorities in the fight against poverty. My time is up. I am relying on the Commissioner, whom I would also like to thank for his involvement.
. Mr President, ladies and gentlemen, I believe that the new strategy for Africa proposed by the Commission deserves this Parliament’s support.
It is true that for the first time we are being asked to tackle the issue of development in Africa on a multitude of interconnected levels, in a long-term plan. Let us hope that at the European Council in December this innovative approach receives resolute backing from the EU’s governments.
Anyway, we all know that in order to meet the majority of the Millennium Goals, especially in sub-Saharan Africa, focused commitment on development aid and a properly complementary approach to all kinds of intervention are needed.
Not only should the quantity of aid be increased – here I agree with Commissioner Michel – but far greater efficiency also needs to be achieved. That can only happen within a context of European consensus, which can place every bilateral relation within an overall coherent framework. Naturally, it is within this context that there are the greatest difficulties, since the old vices of national interest are always liable to prevail over the virtues of a single European strategy.
I believe it is even more important to place aid and development policies, over and above national interests – and I would like to draw the Commission’s attention to this point – under the principle of ownership, including budget aid: the Africans should be placed in a position to be able to build their own future and to assume full responsibility for it. One of these conditions, however, is a fairer global trade system, and here we can see a test shaping up for Europe, a test for Parliament and for the Commission: development policy cannot be separated from policy on the world trade system.
I hope that Europe will be able to play its role to the full at the next Hong Kong Conference, particularly with regard to issues that are decisive for the ownership of development policies by the African continent, such as the issue of duties, tariffs and export subsidies.
Finally, I would like to add that a special mission falls to this Parliament, in the face of European public opinion that is often apt to think that the situation in Africa is desperate. That is not the case and we should make it clear: Africa is a resource for us too.
. Mr President, we are clearly talking about economic and social development here and not about cultural or spiritual development: Africa has no need whatsoever of us for that; it could even teach us a thing or two.
We have therefore set Millennium Development Goals. I should like to draw your attention to the fact that these goals must not be seen as sacrosanct, because if, by any chance, we do not achieve them, there will be a sense of desperation and failure and we will be back to square one, which will be an extremely harmful outcome.
The formula for development is fairly well-known. Let us be humble, however, and point out firstly that, while public aid is undoubtedly a lever for development, the effect it has is miniscule in comparison to what private sector funds could do to develop Africa and, secondly, that we must be wary of tackling Africa, complex as it is, with simple ideas. That being said, it is not a useless exercise to point out some fundamental factors. Infrastructure is one of these factors. There is no doubt that we require road, port and airport infrastructure, communication infrastructure and health care infrastructure. Then comes security, and by that I mean the security of goods and persons, legal certainty, judicial security and banking security. Finally, a State is required: a State that undertakes its sovereign duties, pays its government officials and stands shoulder to shoulder with a civil society. We must therefore be the guardians of these fundamental factors.
I am keen to emphasise the quality of your communication, Commissioner, which exploits all of the EU’s resources. What it amounts to is an excellent diagnosis and a very good prescription, which says that the patient must continue with his treatment but that care must be taken that, having been cured, he does not then die. Money is not enough to prevent this from happening. It is not enough to mobilise funds. Africa must help itself. For our part, we must firstly have confidence in the institutions with which Africa is providing itself. Secondly, our policies must be coherent and coordinated. Thirdly, Africa must apply its own prescriptions, and by that I am referring, in particular, to the diagnosis provided by NEPAD. Finally, my fourth point is that the money is there, so let us stop casting blame.
The shift from 0.31% to 0.5% equates to EUR 20 billion: half of this amount will be devoted to Africa, which is a sum of EUR 10 billion. EUR 10 billion equates to one annual EDF funding allocation – the EDF receives EUR 13 billion for five years. We will thus be able to provide EUR 10 billion in funding each year for Africa. With the existing procedures and channels as they stand, it is impossible to invest and to spend these funds. This is demonstrated by the sum remaining of the EDF. Therefore, we must review our budgetary instruments for aid. Furthermore, I believe that we must not view budgetary support as a cure-all, without introducing an extremely strict control and monitoring procedure.
. Mr President, if this new EU strategy were really adding value to existing programmes and polices, my group would support it. Africa urgently needs our strong support, including technology transfer, debt cancellation, resources for development and fair terms of trade delivered in a coherent way.
I hope this strategy will deliver greater coherence and added value. However, I am not convinced, not least because it does not evaluate the impact of our past policies and does not foresee any additional financial instrument to deliver better policies in the future. What it offers is more of the same failed policies, because the shocking fact is that the number of people living in poverty in Africa continues to grow.
What we need from the Commission is not a change of documents, but a change of policy, in particular trade policy, which continues to undermine Africa’s development potential. On economic partnership agreements, ACP countries must have the guarantee of continued non-reciprocal access if they choose it. At the World Trade Organization, the Commission must ensure that negotiations on non-agricultural market access take into full account the needs of African countries to protect their infant industries. On commodity prices, we must have action to reverse declining commodity prices. On services, the Commission must abandon its new benchmarking proposal that would force poorer countries to open their service sectors, in complete contradiction to what the Commission has guaranteed in the past about flexibility on services. On agriculture, of course, we need a complete end to export dumping, as well as support to African countries, to enable them to protect their agriculture up to the point of self-sufficiency.
The agenda of liberalisation, privatisation and deregulation has failed to deliver growth or poverty eradication. A new strategy must be based on new values: the values of fair trade and cooperation, rather than free trade and more competition. That is what we need to see from the Commission.
Mr President, ladies and gentlemen, I share Mr Michel’s sorrow concerning the deaths of the two African Union soldiers in Darfur. In my view this is another example of how we often concentrate on particular issues that we then abandon.
I must however say that I should also have liked to hear a mention of the movement in the past few days of thousands of people from sub-Saharan Africa, who encounter fences and barbed wire and often rubber or indeed real bullets, and of those who wander through the desert without food. In my opinion, the issue of immigration will have to be closely linked to the problems of development.
I regard the work carried out by the Commission, especially Mr Michel, as being of paramount importance. As Mr Zani has already emphasised, I think it is essential to achieve coordination of development policies, not only as far as Africa is concerned but also in general. That being so, I strongly believe that the Council, Parliament and the Commission must work in unison, since in reality – as Mr Zani has noted – it is very often the Member States that have the upper hand.
Given that the European Union is not the only major aid donor in Africa, the presence and the policies of such international institutions as the World Bank and the International Monetary Fund should also be reinforced. Their decisions have considerable impact on the lives of indigenous peoples and on the Millennium Development Goals.
As we have seen, debt cancellation is essential, though for the debtor countries it has been in reality only a first step. We must therefore also ensure that, within the framework of this new policy, we strive for a different definition of debt sustainability. The financial requirements of African countries must also be taken into consideration as an essential element. As is pointed out in the document in question, it would also be opportune to involve civil society and national parliaments more closely in putting together the country strategy paper.
Mr Michel has mentioned peace, security and good government. The security issue must, however, be understood as pertaining to human security as well, not simply to the tragedies that have followed 11 September. Above all, I believe that our policies should consider a form of peace and security that, for example, accords with the definitions of official development assistance.
Very often we ourselves are responsible for the conflicts in Africa, above all bearing in mind that we continue to sell arms. This is therefore another area in which there must be very strict controls. Other Members have mentioned trade, which is certainly a fundamental instrument but which must not be confined solely to aid for trade: it must be equally fair to both parties.
. Mr President, I would like to welcome Commissioner Michel here this afternoon. I listened with interest to his speech and I support many of the things he said.
The European Union plays a pivotal role in the area of development, providing 55% of world development aid, most of which goes to Africa. During the United Nations summit in New York in September 2005, the EU strongly affirmed its will to contribute to the achievements of the Millennium Development Goals. The first of these ambitious eight goals is the eradication of extreme poverty and hunger. Halving world poverty between now and 2015 is a major challenge that faces us in the years to come.
There can be no question of the EU’s commitment to Africa and to the eradication of poverty. However, there is a severe lack of consolidated information on what we donors actually do in Africa. How sure is the European Union of the effectiveness and efficiency of its aid? I welcome the Commissioner saying that he intends to put in place an action plan on aid efficiency.
The European Union donates more to Africa than any other institution or government in the world. Yet corruption steals so much of what we give to those who need it most. Donating vast sums of money is admirable, but it carries with it responsibilities: a responsibility on the part of the donor – ultimately you and I – and a responsibility on the part of the recipients, in this case Africa.
There is an acute need for ownership, responsibility, accountability and leadership to be developed among the ruling governments and countries of Africa. The European Union needs to take a clinical approach to promoting good governance. The overriding objective of poverty reduction is based on the complementary aim of promoting good governance and respect for human rights. We need to reward the African countries that acknowledge the concept of democracy and respect for human rights and we must continue condemning corrupt regimes which are slowly but surely destroying their countries.
– Commissioner, as well as listening intently to your speech here, I carefully read the communication that I believe the Commission adopted this morning, and I should like to begin by congratulating you. You managed to use simple language, and to bring back to the table well-known but dispersed concepts, instruments that are either tried and tested or in the pipeline, and objectives that are clear to everybody, namely the Millennium Development Goals. You rejected sensationalism and headline-grabbing in favour of a coherent, simple approach, which I must say is a rare commodity in circumstances such as these. Consequently, Commissioner, aware as I am of the difficulties of the post, I would say to you that your approach to the problem does you credit, and, as far as I am concerned, it has meant that I give you not just the benefit of the doubt, but also my backing. I trust you will continue to work on the basis of workable, effective and simple solutions, because this is the best way forward for the policy of cooperation between the EU and Africa.
Mr President, Commissioner, the horrendous incidents of recent weeks, with hundreds of Africans hurling themselves in their droves in an attempt to get from Morocco into Ceuta and Melilla, have shocked public opinion. This is nothing new; for years we have been witnessing the desperation that forces these men and women to risk their lives in order to enter Europe, or rather in order to escape Africa, despite the fact that Africa is their land.
Throughout this time we have been witnessing the rafts unloading African men and women on our coasts, and many bodies have been washed up there, having been swallowed up by the sea during their dramatic adventure. We now have the impression that this may not be something that involves hundreds or thousands of people, but that desperation could mobilise millions of people who have nothing to lose and who will stop at nothing in their quest for survival.
The fact that the world is organised in an immensely unjust manner, with increasing inequalities between the industrialised North and the under-developed South, and that that will inevitably have explosive consequences, is no longer something that is just stated by a few of us pioneers in world society: something that was being dealt with by specialists is now on the agenda of the generalists. But this is not a time for anticipating a crisis: the crisis is blowing up in our faces and has caught us without any clear idea of how to react. The strategy for Africa proposed by the Commission and the effort proposed by the British Presidency could respond to the need to react in the face of an issue about which the only clear thing is that we are facing a European problem for which that very European dimension is the only solution, the Union dimension, combined with that of the Member States.
The development of Africa is vital for Africa, but also for Europe. The Commission’s communication is being presented, and it should be called ‘The European strategy for the development of Africa’. There is no question that it is late in coming, but better late then never.
What is being proposed to us seems to us to be sufficiently ambitious, but not sufficiently precise, and also long and, above all, complicated to organise; in any event, it is a step in the right direction. Let us hope that amongst all of us, and in particular here in the European Parliament, we are able to make the process as wide-ranging and specific as I believe it needs to be, supporting the good intentions of the Commission. It will also be essential to deal with the issue sufficiently quickly so that we can respond to an immense emergency which, furthermore, calls into question the credibility of the European Union and its ability to act in a manner that is consistent with its principles.
– Africa still accounts for only 2% of world trade – less than it was 50 years ago. Are the trade agreements unscrupulous, or does Africa have nothing to trade?
In the past 20 years, poverty in Africa has doubled. Africa has been unable to take advantage of the trade liberalisation opportunities we boast so much about. The EU and its Member States give developing countries aid from the budget and the European Development Fund. European Development Fund aid alone amounts to EUR 13.5 billion.
What is the effectiveness of this aid if it does not reduce but rather increases poverty?
Investing in developing economies to rekindle and develop them is one of the most important ways of fighting poverty. Where are donor countries investing in if trade is decreasing and poverty increasing?
I call on the European Commission to assess the effectiveness of the aid given to developing countries, and I call on Member States that historically had interests in Africa and other countries to invest in and support those countries by establishing independent economies there, investing in sectors, creating jobs, using their natural and human resources rationally and honestly, and trading fairly.
As well as supporting Africa financially, let us give Africa the opportunity to make its own contribution in building its future and prosperity.
Mr President, I should like to thank the Commissioner. I believe we are all delighted that there is now such a sharp focus – both political and, happily, also economic – on Africa. Unquestionably, quite extraordinary efforts are needed if Africa is to be lifted out of poverty, and it is therefore appropriate for the EU to prepare an overall strategy on our relations with Africa.
The Commission’s proposal contains a lot that is good. Concerns for the environment, good governance, women and equality, peace-making, trade and the strengthening of the private sector have been crucial in taking developments forward, although I could have done with hearing a bit more about them in the Commissioner’s speech. However, an extremely alarming proposal was also put forward for more centralised planning in connection with EU aid to Africa using, for example, donor atlases, as if we in Europe could sit and make plans about the way in which aid is to be coordinated in the individual African countries. That is directly contrary to the principles of aid effectiveness and sound donor behaviour on which the EU helped decide at the Paris High Level Forum on Aid Effectiveness, held in March of this year. The African countries should be at the centre of aid coordination, proceeding on the basis of their own strategies to combat poverty. If we scrap everything we have achieved in this area in order to speak with one voice as part of a top-down strategy, what we are in danger of seeing, instead of a competently conducted fight against poverty, is a whole caravan of white elephants invade the African continent.
I should like to ask the Commission what basically is the meaning of the four points in paragraph 3.3 and whether these contradict what we have said so far, namely that it must be the countries’ own poverty strategies that form the basis for our work.
Mr President, Africa is an unfortunate continent. It has been going steadily downhill for the last 30 years.
Unfortunately, I found the Commissioner’s statement rather unhelpful. We heard a lot about coherence, strategies and progress but very little, if anything, about practical details.
Economic development is sorely needed, but for it to come about international capital must put an end to its agreements with corrupt local authorities. This is particularly important as international capital tends to be supported by its countries of origin, which is most undesirable.
If real progress is to be achieved in Africa, it is necessary first to develop a local economy that works well for the local population and is based on it. Secondly, there is education, education and education. Europe is hardly doing anything in this regard, but could be doing a great deal. Then there is the matter of combating diseases. Emergency assistance is needed at once in order to combat diseases effectively and combat hunger. As previous speakers have already said, the European Union must put an end to agricultural dumping if it genuinely wishes to support the local economy, especially agriculture.
Mr President, I liked what I heard in the Commissioner’s speech. One thing in particular was the theme of respect and partnership; respect for the people of Africa and partnership with them. I would start by saying that if you talk to people from Africa, they say ‘too often you in Europe only talk about drought and famine and all the bad things about Africa, why do you not sometimes celebrate the good things about Africa?’. I think that is what the Commissioner was doing. It is what we should do. We should draw out the talents of Africans. We should build on the resources of Africa.
I very much welcome the Commissioner’s contribution and the communication. Clearly the Millennium Development Goals are fundamental to this. I would like to see even more emphasis on health and education; they were certainly highlighted in his speech, although they take a bit of finding. We went through peace, security, good governance, economic growth, trade and interconnection – whatever that means – before we got there. I am sure those things are all fundamentally important, but so too are health and education.
As a small example the twinning partnerships are highlighted. Yes, twinning partnerships are good: we have them recommended for schools and towns and even museums, why not for hospitals too? Why not for teaching hospitals, why not for health teams and NGOs in the health field?
I would like to see and hear more about the Commissioner’s previous commitments to me on neglected diseases and the reports we have brought through Parliament in the past. There is so much more to be done on that.
I would like finally to highlight one thing which has come from Africa itself, and that is its first food safety plan. We all often call for people to help Africa to make its food safe and secure; here they are doing something about it. However, if I just cite one figure: the failure to meet new food standards that came from the European Union in 2001 resulted in a 64% drop in exports from Africa of cereals, dried fruit and nuts – a loss of USD 670 million. That is just one example of why we need to work with Africa to use its talents to help Africans help themselves.
Mr President, I would like to focus on how I think we, as Europeans, should put our own house in order.
First of all, on trade, it is essential to end the subsidies to farmers in Europe which keep prices low and squeeze African commodities out of our markets, as well as the export subsidies that allow cheap food to be dumped in Africa. High tariffs, keeping out African goods, need to be cut, but African countries need time before opening up their markets. They do not have in place those safety nets, which we might have, to protect their workforce.
In addition, we need to urge Member States to sign up to the UN Convention on Corruption. Member States should be held responsible for corrupt practices by their own staff and agents. That does not appear in the report and I think it is something that Member States like my own should be urged to sign up to.
Since 9/11 there has been a tightening up on corruption, but it is still not treated with the same seriousness as terrorism or drugs. It also necessary for Europe to stop encouraging the brain-drain from Africa. This is not on the report either, but it makes an enormous difference, particularly in health services in Africa.
Finally, I turn to the arms trade, which nobody has mentioned. The arms and mines which are killing thousands of people and have done so in Africa over generations were mostly made in the Soviet Union. As we know, however, they are traded, dealt with and circulated around Europe. They are based in Europe. We must, as Europeans, do far more to control arms brokering and the transit trade which takes place from our own continent.
These are responsibilities that we must take as Europeans and we must not try to place the onus of responsibility simply on Africans.
Mr President, Mrs Kinnock is right. Africa does not need more weapons. The strategy shows that more needs to be done. Development policy will never succeed if it is sabotaged by trade policy. I also wish to caution against exaggerated confidence that foreign capital and companies will solve Africa’s problems. We must support the development of locally owned industry whose profits stay in Africa. It is important for them to be given complete freedom to choose the ways in which they wish to develop, free from pressure and the forced opening up of markets. They must themselves decide what is in their interests. A coherent strategy involving trade, development cooperation and support for democracy is required in order to give Africa that opportunity.
That also applies to our research policy. I would ask you to support the demands for the Seventh Framework Programme for Research to be used to increase research into the quite forgotten tropical diseases which kill millions of people each year.
Mr President, the only way for Africa to achieve lasting success is for it to be supported by us in carving out a future for itself. By the same token, even the best aid programmes will be of no use if we do not help people there to help themselves, or if we fail to embed democracy and the rule of law there in such a manner that they are not fragile plants but can put down strong roots; what matters is that we should enable Africans to have a hand in shaping their own destiny and to take responsibility for how they do that.
It is, as I see it, a disgrace that it is the most mobile who attempt to flee Africa, and that we are not making it possible for them, in the places from which they come, to make their mark on society and to advance it. It will not be possible for them to do any of these things unless we concentrate on ‘education, education, education’, particularly, I think, the education of young girls and women. The longer we send girls to school and the more developed and educated they become, not only will they be better able to bring up their children, but they will also have children at a later age, and that is a significant element in a society moving forward.
We need to concentrate our strengths; a policy in which the left hand does not know what the right is doing must be a thing of the past, and, most of all, we need a policy of optimism, and it is with that in mind that I would like to congratulate the Commissioner on his paper, and on the confidence to which it gives voice. I do know, though, that, even with combined strengths, it will take a long time before Africa is where we would like it to be, and, on the way there, we must try to help Africa to avoid making all the mistakes that we made in the course of our history. They are welcome to derive some benefit from our experience.
– Ceuta and Melilla demonstrate that, regardless of the rhetoric, Europe’s strategy towards Africa is failing. This is not a problem just for Spain and Morocco, and nor must it be seen purely from the perspective of controlling illegal migration. This is a problem for the entire Union and undermines our credibility on the issue of human rights.
I welcome the words of Mr Michel, who rightly said that what we need is a coherent strategy for Africa; a strategy that enhances the effectiveness of our development policy and enables us to fulfil the Millennium Goals. If this strategy is to be achieved, it must be properly catered for in the Union’s budget, the Commission and the Member States must work more closely together, fair trade must be promoted and, in turn, the common agricultural policy must be reviewed, in light of the devastating impact that it has had on developing countries. It entails combating corruption, and that is something that must work both ways.
We need a strategy that puts the EU at the forefront of implementing the new concept of the responsibility to protect, which enhances the Union’s ability to maintain and build peace, in conjunction with the African Union. An integral part of this strategy is fighting against the impunity of those responsible for crimes against humanity, by making use of the International Criminal Court and other courts. There are impending test cases such as those of Hissène Habré, Charles Taylor and the perpetrators of Darfur.
We need a Union that provides more practical support for electoral processes, civil society, NGOs, democratic institutions, the empowerment of women and good governance in Africa. Lastly, we need a European Union that promotes worldwide peace and security, and that stops terrorism in its tracks in Africa. The underlying causes of terrorism must be addressed, along with, once and for all, arms proliferation in the African continent, that is, arms exports from Europe as well as from elsewhere, which are fuelling the conflicts that are destroying Africa.
Ceuta, Melilla and Lampedusa raise serious questions about security in Africa and our security. The migrants and refugees who are fleeing are doing so because they are desperate, and they are desperate partly due to Europe’s silence and intransigence, the conflict in Western Sahara being a case in point. This is the same despair and anger that fans the flames of international terrorism, whose recruits manage to find a way into Europe, however high the continent builds the walls at its borders.
I should like, Commissioner, to speak about the issue of energy and energy policies, which do not seem to me to have been dealt with in sufficient depth in your text. In fact, within the resolution on oil dependency adopted by the European Parliament during its last part-session, the need for a sustainable energy policy was emphasised as part of the EU’s policy of promoting development. There we have a particularly significant example of coherence that needs to be implemented.
As you are aware, there are signs of a serious oil crisis hitting the European Union and the North in general and, at the same time, we can see that oil resources, which are so plentiful in Africa, have not benefited – to say the least - the development of the local communities. I would cite the example of Nigeria, which has the largest population and which, although one of the wealthiest African countries in terms of its resources, has not seen the development that it requires. Thus, the tensions will increase, and we require new legislative and financial instruments and a powerful EU strategy for us to succeed in managing oil in a fair and sustainable way. I should like to hear your proposals on this matter.
– Mr President, as my good friend and former colleague Stefano Manservisi is in my office, I will of course begin by praising this report. I wish to raise five points.
Firstly, the EU is Africa’s most important supplier of aid, and that is how it should be, for historical reasons. The fact that we have 26 different development policies, however, tends to hamper efficiency. We need to combine forces and invest our efforts in one common development policy, which is also something the Commission is in favour of.
Secondly, I would like to say that the ‘Euro-Africa Pact’ proposed by the Commission in its communication seems like an excellent idea. It should be based on an equal partnership between the European Union and the African Union.
Thirdly, I want to say that the World Trade Organisation’s Doha Round of talks now in progress needs to achieve results that will improve the Africans’ chances of operating in global markets. This means putting an end to protectionist customs duties and export restitutions, for example, in agriculture.
Fourthly, I want to say that peace, stability, healthcare and good governance are priority goals for many still unstable African countries.
Finally, I want to say that it is ultimately the Africans themselves who are responsible for development in Africa. With this in mind, initiatives such as NEPAD – ‘The New Partnership for Africa's Development’ – are of crucial importance and very worthwhile. I therefore support the Commission on this issue.
Mr President, Commissioner, ladies and gentlemen, I would like first of all to acknowledge the political courage demonstrated by the Commission, in particular Commissioner Louis Michel, in presenting this strategic plan for Africa, which I hope will not be remembered as a catalogue of good intentions — with which the road to hell is paved — but as a Michel Plan, to some extent in the mould of the Marshall Plan. That is your challenge. Furthermore, I believe that this is the appropriate time to do it.
I would like to remind you that the President-in-Office of the Council, Tony Blair, also raised this issue — I regret that he is not here, because I believe that this is a commitment that we must all share — and I would like to stress something that has already been pointed out by the Commissioner: the President of the African Union has also been involved in the presentation of this plan, which demonstrates a desire for parity and partnership.
Furthermore, I would like to make two specific observations. Firstly, with regard to the biblical drama we are witnessing — mass emigration of people fleeing, in the Sahel in particular, from hunger, from locusts, from wars and from drought — the European States have a minimal presence in the States of the south of the Sahel, including in diplomatic terms. I therefore believe that we must take urgent action, which the Commission must initiate.
Secondly, Mr President, with a view to the Hong Kong Round negotiations, we must find a way to make the defence of our interests compatible with opening up to Africa in the agricultural field.
Mr President, one of the principles that the Commissioner mentioned as underpinning this strategy for Africa was its combination of equality and partnership – the latter defined to mean that both the continent of Europe, the European Union and also our African partners believe in the multilateral order and work to establish it.
Where the last colony in Africa, the Western Sahara, is concerned, I believe that we – by which I mean not only the European Union as an institution, but also the Member States – are not making a good job of it. I am often asked why the European Union, through association agreements, puts a lot of money into a country that has, for almost exactly thirty years, been occupied by another in contravention of every international law.
Population growth is another issue. It is clear that no discussion of a development strategy for Africa is possible without consideration of the problem of population growth and the reproductive rights of the people who live there. There is nothing new about the insight that slower population growth has a positive effect on a country’s development and helps to reduce poverty.
When considering this strategy for Africa, there are two things to which we must give a great deal of attention: one is the fact that the generation of young people we are dealing with is the most numerous that human history has ever seen, and the other is the spreading pandemic of HIV/Aids.
– Mr President, the proposal by the European Commission and Commissioner Louis Michel on a new strategic partnership between the European Union and Africa really does break away from the development policy of the European Union applied in the past.
For the first time, the European Union is going beyond its traditional thinking in humanitarian aid and development cooperation and is formulating – and will, I hope, immediately implement – an integrated strategy on Africa.
Africa will not have a future if it continues to rely on charity from the rich. It needs a peaceful revolution in order to change productive structures, the economy, trade, agriculture, institutions and education.
No international strategy for Africa will succeed unless it helps to consolidate democratic institutions, fight the established autocracy, strengthen civil society and defend human rights and democratic freedoms.
The European Commission should plan specialised programmes for the media, for non-governmental organisations, for universities and for research institutes in Africa.
The implementation of the objective being set by the European Commission to strengthen regional, economic and commercial integration is of decisive importance in combating poverty and to the economic development of the African continent.
However, this objective cannot implement itself. At the same time, additional action is needed by the European Union for a fair system of world trade, for improving the functioning of the World Trade Organisation and for bold reform of the generalised system of preferences for the benefit of the poor countries.
Mr President, ladies and gentlemen, Mr Michel is proposing to us today a strategic partnership between the European Union and Africa. This is a fresh opportunity for us to respond to the basic needs of the African continent.
A few weeks ago, the Heads of State or Government met in New York. Back then there were showy declarations and strong pledges of good will, and hope was in the air. Yet, the results were insignificant. The Millennium Development Goals will not be achieved, and Africa is, once again, the big loser in all of this. The desperate situation in Africa has recently been illustrated by images on our television screens: images of men prepared to die on the barbed fencing of our continent in order to gain better prospects and a future for themselves and their children, as well as for their country and their continent.
We are all aware that, in order to help Africa overcome poverty, war, hunger and violence, a process and financial resources must be put in place. We have known what our responsibilities are for a long time. The European Union has a long tradition of promoting development in the African continent, but the results have generally fallen short of the mark. You have declared, Commissioner, that your plan would attempt to strike a balance between social objectives and economic development. I am not one of those people who believe that economic liberalisation automatically leads to social progress and, while we are on that subject, I am concerned about the free trade agreements with the ACP countries. I believe that our investments need to be focused primarily on education, training, research, health care and public services. We must – and I believe that this is one of your priorities – make sure that the funds are used and distributed more effectively, that there is better governance and, in fact, that transparent and peaceful democracies are established.
I have faith, Commissioner, in your political will. I would, however, like you to clarify a few points for us. How do you intend to deal with the diversity of the African countries? More specifically, what is the link between this general plan and various partnerships already in existence? How should we deal with the debt issue, since, in my opinion, this aspect is not sufficiently addressed in the plan? In short, what practical implementation will take place and what resources will be allocated to this strategy?
. Mr President, ladies and gentlemen, I should like to start by responding to the speeches made by Mrs Morgantini and by the last speaker, who both made reference to what is currently taking place at the gates of Europe.
I am like you. I am one of those people who believe that the real answer to the desperation or futile hopes of human beings is obviously not to close our doors or to act brutally or inhumanely. The real answer lies in strong development policies, very forceful policies that open up prospects in the countries in which the migratory flows originate. That is the answer, and the strategy I presented to you provides, in my opinion, an ambitious response to the desire to find a sustainable way of resolving these kinds of tragedy, injustice and unfairness. It therefore goes without saying that I share your alertness to these matters.
We discussed these matters a short while ago with Mr Konaré, between the Commission of the African Union and the Commission of the European Union, and we would be somewhat well advised to bear in mind, as you, yourselves, have, that the problem is not limited to Spain or to Morocco: this is a problem affecting the whole of Africa and the whole of the European Union. If we do not have the political capacity to resolve this issue at EU level in the context of a real partnership and a real political dialogue with the African continent, then we will never find a solution. We will constantly live through tragedies of this kind and we will continue – justifiably - to attract scorn, because we will have been incapable of carrying out a crucial task.
Ladies and gentlemen, I must say to you that I cannot fall into the trap that might be set for me – albeit unconsciously, or at any rate involuntarily - in Parliament. I believe that matters must be clear between us with regard to this point: I do not want my plan for Africa to become a kind of Christmas tree to which every MEP, pressure group, NGO or member of civil society comes to hang his or her bauble, at the risk of our losing sight of the main point. What I truly hope to do, thanks to this plan – and I call on you to help me with this – is to define a course, a framework, without setting any priorities or excluding anything. I also hope that people will not be able to obscure the broad outline by adding all sorts of things which, in themselves, are clearly extremely important, but which could overshadow the main point.
Members have spoken about the effectiveness of the strategy. You cannot call on the Commissioner to stand firm on issues that are not entirely within his control. As regards the Commission, you simply have my good will and my commitment. I also call on you to do something: to help me to succeed in convincing the Member States. What is, in fact, perhaps unusual about the proposal I am making is that I am trying to outline a framework, a common strategy between the Commission and the Member States to enable the work on promoting development to be divided up more effectively. Here is my plan: to try to have, and to develop, together a framework, objectives and a strategy and, within that strategy, to try to appeal to groups of Member States that are more specifically interested in such and such a sector or in such and such a region and see to it that we can divide up the work more effectively. That would also enable us to make savings prior to all the processes, projects and procedures for examining files which, otherwise, it must be said, give rise to a great deal of duplication of effort, coinciding tasks and administrative work. All the same, I would point out that, today, we have 26 different sets of regulations. That is what our partners are confronted with.
What I would like this plan to do is to create the momentum and political will needed to reduce all of these sets of regulations, to bring them in line with each other and to simplify them. We would make great gains in efficiency and, above all, our policy would be more effective. Consequently, the Member States will have a crucial role to play.
Someone asked me, rather oddly, why I should focus on infrastructure. We need to know what is desired. I believe, in fact, that we all agree that the principle of appropriation is essential. We all agree that the people of Africa must tell us what their priorities are as far as they are concerned. Well, – and I am addressing the person who questioned me slightly oddly on this issue – the people of Africa have asked us precisely to focus on infrastructure as a priority. I would also say to you that one does not need to be African to understand the importance of that decision. Anyone who goes to Africa or who is well acquainted with the heart of Africa can see that, as long as there are no trans-African networks or trans-African communities, there will be no economic restructuring in Africa; we might as well forget about it. That is therefore the reason why we are focusing on infrastructure.
I would add that this in no way means that we have forgotten about education or health care. I fully agree with the Members who took the floor on this subject and, if there is, in fact, anyone who is alert to it, it is myself. I should like to refer you to page 33 of the document in which it is explained at great length that we will obviously be focusing on education. Moreover, why should I want us to spend a day together debating the priority to be allocated to budgetary aid when this is possible? It is precisely to ensure that the countries, the States, can implement sovereign policies in the area, for instance, of education. It is also to ensure that they can fund their teachers and can pay their teachers, which is often not the case at present. Thus, you can be assured that I am extremely conscious of the priority given to education. I cannot draw up an exhaustive list of all the priorities, but rest assured that I share them. I wanted to make that point clear.
With regard to natural resources, you will see in the document that we plan to include among the conditions attached to budgetary aid for partner countries the requirement that they allocate the income generated from their natural resources to their national budgets. You are entirely justified in emphasising this matter. It is totally unfair that, in a number of potentially wealthy countries possessing natural resources, which are, unfortunately, often misappropriated or sometimes plundered, there is no trace of these resources in their national budgets, when the resources could fund the sovereign policies about which we have spoken.
I should still like to address two aspects, beginning with weapons. I should like to qualify what I have heard here. When it is said that Europe might be one of the suppliers of weapons to Africa, I, having full knowledge of the facts, strongly deny that assertion. I do not dispute the fact that there are countries in the European neighbourhood that are selling off the stocks of a former era. I acknowledge the fact that there exists an illegal trade, which we are, moreover, trying hard to combat. Yet, I would remind you that, at European level, there is a code of ethics that the Member States have undertaken to observe. Thus, in principle, when a country in Africa or elsewhere is in conflict, the Member States of the European Union cannot grant licences for exports to that country. That is what I wanted to say, and we are going to continue our work along those lines.
My final remark concerns trade. It is clear that the WTO negotiations must put development at the top of their list of concerns. I assure you that my colleague, Mr Mandelson, does so, and we of course support him. To give you an example: we are the global leaders in terms of trade-related aid. I would remind you of the statement made by Mr Barroso at the G8 Summit: we donate EUR 1 billion per year. I would remind you of another obvious fact: we are the only group of countries in the world that practices the ‘Everything but Arms’ process. As regards agricultural policy, there exists an agreement in principle on the Doha Agenda and there has been a reform of the CAP, which is already a great step forward. Is it enough? Undoubtedly it is not, but neither must we demonstrate naïve optimism. We must be aware of the fact that the interests of Europe and of certain countries are a factor and that it is this that is preventing us from making faster and more far-reaching progress. We need to be aware of that. I do not believe that it is helpful to bury our heads in the sand with regard to what is really taking place in different countries in terms of agricultural policy.
As regards the economic partnership agreements - the EPAs – their goal is development, in particular through aid for regional integration. For example, promoting South-South trade is one of the priorities of the Africans. President Konaré fully explained this to us this morning. Obviously, there will be adjustment costs, and we will help them on this score as well.
All of that is obviously very ideological and I always have great respect for ideological ‘extremes’, because I can understand them. They come from the heart, which commands a great deal of respect on my part and a great deal of understanding. That being said, is the current system helping the developing countries? I would draw your attention to the fact that, despite all our preferences and despite all the systems of preference in place, there has been no end to the decline in the contribution of our ‘preferential’ partners to international trade. We must provide them with the resources really to adapt and to become part of the global economy.
I will conclude by making a final remark, because I believe that it is important: it is not the small ACP countries that will benefit the most from these preferences, but the large exporting countries like Brazil. This demonstrates that subtle distinctions are useful.
Mr President, I have perhaps run over slightly and I apologise for that. However, there were so many good questions that I wanted to attempt to answer as many of them as possible.
Rest assured, Mr Michel: you have not run over your speaking time. As Commissioner, the time will not be charged to you, anyway.
The debate is closed.
Once again, we witness the EU throwing stones from its glass house.
A few weeks ago, it was telling Iraq how to draw up a Constitution, despite its own difficulties in that regard.
Today, it unveils its ‘Strategy for Africa’, preaching with sheer effrontery about good governance.
The problem with African democracy, the Commission has the nerve to say, is ‘limited information’ and "endemic corruption"; there is a ‘crisis of legitimacy’, with a ‘growing disconnect between the “legality” of the state apparatus and its legitimacy in the eyes of ordinary people.’
Sounds familiar?
Well, here's a real gem from the document: ‘Too often, elections become a source of conflict, because the losing side does not accept defeat.’
It is just months since we heard the then President of the EU Council, Jean-Claude Juncker, saying that he refused to believe the French and Dutch voted ‘No’ to the Constitution.
So I say to the Commission – and to all the politicians in this Parliament who share Mr Juncker's view – Africa does not need any lessons from you, but if you really want to set an example, accept defeat on the Constitution. Face up to the fact that voters put you on the losing side. And before you preach any more sermons, start addressing your own bad governance here.
– The next item is the Commission statement on the situation in Ethiopia.
. Mr President, ladies and gentlemen, I welcome the coordinated action of the European Union in the management of this crisis. The UK Presidency, the EU High Representative, Javier Solana, and myself have maintained continuous high-level contacts.
The message from the European Union, which was relayed by the troika at Addis Ababa, was, and is, to call on all of the political parties to keep the electoral process and the political dialogue on track. I also welcome the progress made since 2 October in the dialogue between the government and the opposition. In actual fact, there was a serious risk of derailment, which threatened to lead the country into a scenario from which there was positively no way back. On that occasion, I wrote to the Prime Minister to express my concern regarding the climate of tension among the various political forces and the need to keep all of the channels of communication open. Releasing all of the political prisoners and reopening the offices of the opposition parties, which were closed by the authorities, will be steps in this direction.
I observed with a great deal of interest the opening session of the Ethiopian Federal Parliament and the reelection of the Prime Minister, Mr Zenawi, on 10 and 11 October. The proper and normal functioning of Parliament is a prerequisite for a multi-party political scene in Ethiopia being established and for democracy in the country taking root. I met Prime Minister Zenawi on three occasions prior to this phase. On each occasion, I firmly reiterated our expectations with regard to how the opposition should be dealt with. I believe that that is absolutely crucial. If, within the Ethiopian Parliament, the largest opposition party – the CUD – were to continue to be absent, this could become a factor of instability. The same would be true if the new majority were not to be introduced for the running of the capital, Addis Ababa.
I am convinced that the European Union must continue to be involved in a constructive, yet firm and demanding, dialogue with all of the parties in order to continue to have a positive bearing and influence on the process under way in Ethiopia. This is what I intend to see happen in the framework of the political dialogue.
I should like to make one final remark: I am concerned about the renewed tension between Ethiopia and Eritrea. The European Union must also exercise vigilance in this respect.
Mr President, many of us believed that, with the May election, there was a democratic breakthrough in Ethiopia. How wrong we were! In the very days following the election, the Meles government showed that it had difficulty accepting that the opposition had had great success. Laws were made, restricting the opposition’s ability to act. The regime is again exercising tight control over the media, there have been repeated arrests of opposition politicians, and peaceful demonstrations have been brutally crushed by the security police, something that led to more than 40 deaths in June.
The events of the last few days unfortunately confirm the picture. The negotiations between the opposition and the government party broke down a few days ago after the government had refused to discuss what, in my view, was a quite natural desire for democratic reforms. As a consequence, a number of opposition members chose not to attend parliament’s forthcoming sitting. The consequence was a law removing these members’ immunity. Those members of the opposition who did attend the sitting were refused the right to participate in the proceedings.
We in this House know that such methods have nothing to do with democracy. In the resolution we are now debating, we are going through the events following the May election. Our intention is not, in the first place, to criticise the government and the government party. Our intention is partly to show the unease, identical to that expressed by Commissioner Michel, that we feel about the developments in Ethiopia and partly to call on both parties to begin negotiations and make use of the opportunity for peaceful and democratic development in Ethiopia, as strongly supported by the May election.
The EU wishes to contribute to positive development in Ethiopia and, in particular, to support the work designed to reduce poverty, but all that can only succeed within the framework of conditions in which the principles of democracy are respected, as well as human freedoms and rights. This is something that the Meles government needs to work on. Otherwise, it is in danger of losing its friends, something that, in the end, would have repercussions for the poor population.
. Mr President, last time I took the floor I said I was very much concerned. I still am. There were indeed very interesting developments since 1 October 2005 with negotiations being engaged, then brokered with the assistance of donor countries and ambassadors. However, according to my information, a stalemate still exists despite the fact that the Ethiopian Parliament has already been convened. The conduct of business, according to my information, is very deficient in terms of democratic standard.
I appreciate the statement by Commissioner Michel and I appreciate the efforts he has been making. I wish the Council and the British Presidency, in particular, would also give us their views on how things are working and if they think that their approach is effective. I am particularly concerned and I am aware of the special relationship the British Presidency holds with our allies on the other side of the Atlantic. The unity of the international community and of the donor communities in this respect is essential. I would like to hear the Council’s approach on this.
I will not go further as I am still the head of the European Union election observation mission in Ethiopia. Naturally, I may make other comments after I deliver my final report. However, it is only proper that this Parliament shows that it cares and that it continues to closely monitor the situation in Ethiopia.
. Mr President, I was part of the European Parliament delegation which observed the polling day on 15 May. I spoke for the delegation at the press conference on 17 May, saying that the elections represented an important step forward in the democratisation process in Ethiopia. Therefore I feel great personal sadness and shock at the deterioration in the situation since then.
Regarding the election, we must keep faith with the facts observed by the European Union observation mission and the Carter Center, which are that the process leading up to the 15 May was well run, but that the process after 15 May had some irregularities.
It is now five months since the election. The whole point of a democratic election is to put in place a functioning democratic assembly. This has not happened, and I would beseech sides – the ruling party and the opposition – to continue the dialogue to resolve their differences. Unless the end result is a functioning Parliament in which politicians of all persuasions are active, then the election process has ultimately failed. Surely that would be a betrayal of the 90% of Ethiopian electors who cast a vote on 15 May, often after queuing for many hours. They had faith in the electoral process. I hope the leaders they elected will keep to that faith.
Clearly the Government has a responsibility to respect the fundamental principles of the constitution and ensure fundamental freedoms and human rights. The Ethiopian Government must guarantee that opposition party members are not intimidated or detained without trial. The Government also needs to reopen access for opposition parties to the media.
In the run-up to 15 May, parties all had good access, but this is no longer the case. The fact that opposition leaders who have stated their commitment to working within a constitutional framework cannot easily communicate through the media to their own supporters is particularly dangerous at a time when everybody needs to stay calm.
There are no winners in the current impasse. If the political process breaks down, then it is not just the opposition parties in Ethiopia who will be the losers. Ethiopia as a nation will be the loser, because it will go overnight from being a leading light in Africa, a beacon for hope and progress whose President chaired the Commission for Africa, to becoming a failed state.
I do not think Ethiopia deserves to become the latest African basket case. So I would plead with all parties to persevere with the negotiation process.
Mr President, the human rights situation in Ethiopia is very worrying. Having observed a splendid and peaceful election – I myself was part of the delegation – in which we were genuinely moved to see the terrific turnout, what has happened since is frightening. Hundreds have been arrested, the big opposition parties’ offices have been stripped and locked, the media have been monopolised and it is impossible for the opposition to express itself in public and, by now, at all in parliament. The government’s attitude and actions are dramatically exacerbating the situation.
This constant humiliation of the opposition leaders is of course helping to create an incredibly tense and dangerous situation in Ethiopia. Other speakers have gone over what has happened. Once the opposition had accepted the outcome of the election, they were denied the opportunity of working in Parliament.
I think, of course, that it is our task to do our utmost to prevent violence from taking over, but I am not entirely certain that we best achieve political solutions merely by being discreet in our method of working. I believe it has to be said very loud and clear that this Parliament is critical of the way in which opposition and democracy are being crushed in Ethiopia at present, and I very much hope that, with this debate and with the resolution we are having adopted, we shall get the Commission to state very clearly that negotiations now need seriously to be got under way. Political solutions are also needed, but all that these more discreet efforts of ours have involved so far is further humiliation and destruction of the opposition. However, we must, of course, all do what we can to ensure that matters do not get out of hand.
. – Mr President, ladies and gentlemen, building a democracy is not a simple matter: the path is full of ups and downs. I too observed the elections and saw the voters participate in an extremely important democratic process, which has, however, been upset by disturbing events.
I should like to congratulate the Commission for the part it has played on this occasion and offer my thanks not only to the European Union representative in Ethiopia, Mr Tim Clarke – to whom I send my regards – for the exceptional work he has done, but also to Mrs Gomes for the great wisdom she has shown in this situation. It is all too easy to shout and condemn, but I think that it is much more difficult to try to manage a process like the one in Ethiopia, which is extremely complex.
I applaud the Commission for its role in encouraging dialogue and cooperation and putting pressure on all those involved: on the government and the forces of the majority party but also on the opposition parties, since these too have different ways of proceeding and acting.
Clearly it is always the strongest party, and therefore the Ethiopian Government, that bears the heaviest responsibilities. It is nevertheless important to continue working towards cooperation and dialogue, so as to try to make the democratic process a reality.
Mr President, as a member of the delegation of short-term observers, I should like to thank particularly the long-term observers for the work they have done. The text as proposed states that the Ethiopians have demonstrated their faith in democracy. I think they have done more than that; they have made their dignity a matter of record and proved themselves fit for democracy. It is they above all who deserve our gratitude and the gratitude of the spirit of democracy.
Once, in Ethiopia, at six o’clock in the morning, I counted a queue of 150 people; around noon, I saw 1 500 of them in various polling stations. Like me, Mrs Gomes saw elderly people queuing up for hours on end without food or water and then casting their votes with broad grins. At a time when fewer and fewer of our own electorate were turning out to vote, it was in Ethiopia that I rediscovered democracy’s ‘sex appeal– if I might be permitted to use that frank and sloppy term. I saw how beautiful democracy can be!
We also, however, saw how fragile the democratic process can be, with people whispering ‘please don’t go!’ to us as we left the polling stations. We saw the sort of reputation the European Union has, and the faith people place in it as an entity that not only parades its ideals before it like a banner, but is also prepared to stand up for them, and, speaking personally, let me say that I have before never been so proud to wear the European Union’s ‘ring of stars’.
We also had the experience of hearing people who were election observers say that, once the count was over, they were going to disappear for a few days for their own safety. When we were in Addis Ababa, we often heard it said that the government might not be willing to relinquish office, but also that the opposition might not be willing and able to assume it. In conditions of such insecurity, the European Union was well advised to be guided by caution.
Subsequent events have shown, though, that the government will probably not be able to remain in office, and that the opposition is better able than we had thought to exercise power. The caution evident in these resolutions is something that we should progressively abandon.
Mr President, the situation in Ethiopia is becoming less stable with every day that passes, and responsibility for that rests primarily with the government. Whilst the 90% turnout is an expression of the Ethiopian people’s confidence in the democratic process, the government was evidently seized with panic as soon as the first results became known.
I endorse the intention of Mrs Gomes, the EU’s principal election observer, to deliver an objective and truthful report, and the usual suspects, not least here in Brussels, who, where Africa is concerned, would prefer to carry on working with the status quo, and whose associates find democratic elections rather disturbing, should be wary of making improper proposals in this House with the aim of relativising the knowledge that has actually been gained.
It is unfortunate that our American friends, too, currently seem to have fallen prey to the same temptation. I warn against doing likewise, for that will do nothing to establish either democracy or lasting stability, or even to combat international terrorism.
It is important that the government and the opposition should, despite all that has happened since 15 May, put the country’s interests first and resume dialogue. Although our diplomats in Addis Ababa, too, are rendering a valuable service in this respect, the creation of confidence is, above all, an obligation upon the government, and so they should re-amend the parliament’s rules of procedure so that the opposition can at least avail itself of its rights under the constitution; it should restore the immunity of those members who did not attend the opening session, and also that of Addis Ababa city council; I also call on them to release the political prisoners and guarantee the opposition access to the media.
If they are not prepared to create the conditions for democracy, they are showing their true colours as yet another example of what we have seen so often in Africa, namely that elections are regarded as acceptable only if they confirm the existing government. That, though, is not what they are for. Ninety per cent of Ethiopians have stated what they expect of democratic elections and the government must accept their judgment upon it.
Mr President, Commissioner, it is surprising that I should take the floor to speak about the worsening crisis in Ethiopia, but it is a country about which I care a great deal, because it is where one of my compatriots, Karlheinz Böhm, has people working for the good of others, and he keeps on mobilising aid – aid that is a drop in the ocean.
That makes it, in my view, all the more regrettable that the democratic experiment in Ethiopia is threatening to fail by reason of the government’s manifest inability to accept the democratic facts and guarantee the opposition its basic rights. I call on the Commission to go beyond appeals and fine words and make it clear that aid from it will not be forthcoming until there is progress towards democracy, and will back this up with conditions attached to the aid.
I am also very much in favour of sending an ad hoc committee of this House to Ethiopia and support Mrs Gomes’ project. The more that the European Union – and every level of it – is visibly present the better, for we are thereby making it a matter of record that we will not allow the crisis in that country to get any worse.
. Mr President, I shall be very brief because, in fact, I agree to a very large extent with what has been said in this House. I should also like to congratulate and to thank Mrs Gomes for having kept her head during certain moments, which I can understand must have been trying for her. I thank her for having seen this observation mission through in an entirely positive and proper manner. I should also like to join with those who thanked Mr Clark: it must not have been easy doing his job every day.
My belief, in fact, is that if, within a rather short timeframe, the Prime Minister does not fulfil a minimum number of our expectations, then it will be extremely difficult to pursue the political dialogue as things currently stand. That is what I truly believe. I am among those who have demonstrated a great deal of understanding towards what took place there. All of these messages have been sent to the Prime Minister. I sometimes have the feeling that – and I do not really know why this is the case – he does not thoroughly understand the full extent of the risk to which he is exposing his country. We have put pressure on him. I have also spoken at great length with the members of the opposition to urge them to take up their seats in Parliament in order to make the parliamentary institution function. That being said, it is clear that, in return, the Prime Minister must now send out a number of signals that are along the same lines as what we are hoping for.
As regards the issue of suspending cooperation, I believe that, at this stage, we cannot consider starting a formal procedure aimed at suspending development cooperation. Under Article 8 of the Cotonou Agreements, the dialogue is always open, and I believe that this dialogue is the most appropriate means of keeping the door open and of encouraging the parties to make constructive steps.
That being said, I am monitoring very closely how the political situation is developing, and I will not disguise from you the fact that even I, being very conscious of the dangers of a chaotic situation, am slowly beginning to grow impatient. We must now put maximum pressure on the Prime Minister so that he understands that democracy is not born out of unilateralism and that the opposition must be respected, taking into account, moreover, the election result. With these elections, in fact, we are in a whole different scenario, and if the Prime Minister wishes to continue to benefit from an show of support from the international community, then he must make sure that he does not abuse it. That is what I believe. Therefore, I broadly agree, Mr President, with what has been said in this House.
The debate is closed.
To end this debate, I have received five motions for resolutions presented pursuant to Rule 103(2)(1).
The vote will take place tomorrow.
The next item is the report by Mr Bono, on behalf of the Committee on Culture and Education, on education as the cornerstone of the Lisbon process (2004/2272 (INI)) (A6-0245/2005).
Mr President, I have observed that the representatives of the British Presidency of the Council are not present. They were not present in the debate before – there will be some very good reasons why – but could we just ask that the next time education is debated the Presidency – British or otherwise – should be present?
It would appear that your fellow Members agree with you.
. Mr President, I would like firstly to remind you briefly of the context in which I have drawn up this report, then to tell you about the six priorities that have guided me in producing it, and then lastly to draw your attention to six key proposals contained in it.
With regard to the context, I must point out that this report is intended to alert the Council to the European Union’s delays in implementing the Lisbon Strategy in the field of education and training. As you know, ladies and gentlemen, the Spring European Council of 22 and 23 March 2005 set the objective of making the European area of education and training a reality. However, the Member States must move on from great declarations to concrete measures. This report therefore defines the priority fields of action.
In a very recent working document dedicated to the progress made in the achievement of the Lisbon objectives in the fields of education and training, published on 11 April 2005, the Commission services have analysed the performances of thirty education and training systems. On the basis of the analysis of the very precise data available in this document, I would like to comment on the six priority fields in which I believe the Member States must act urgently, if we want education to keep its place at the heart of the Lisbon process.
These six priorities, which I have already listed within the Committee on Culture and Education, are the following: to reduce the high number of young people leaving school early; to tackle the need for a sufficient number of scientists; to implement lifelong education and training strategies that are consistent and that promote social inclusion; to attract more than one million people to the teaching profession over the next decade; to tackle the fact that most pupils in the European Union do not achieve the objective of learning at least two foreign languages; and, finally, to strengthen the open method of coordination and the exchange of good practice in the field of education and training. On the basis of these six priorities, therefore, and of the comments of my colleagues within the Committee on Culture, I would now like to draw your attention to six proposals which appear in this report.
First of all, with the aim of developing skills in keeping with the needs of a knowledge-based society, it would appear vital that the Member States quickly take initiatives to, on the one hand, speed up the mobility of students, trainees, workers and their families and researchers and, on the other, to develop social inclusion policies for underprivileged young people afflicted by poverty.
Secondly, this report urges the Commission and the Member States to encourage guidance for young people into technical courses of study with potential for jobs and integration. In this regard, I feel that it would be useful for us to propose that the European Union launch an information campaign to promote high-quality technical trades among young people in order thereby to remedy their often negative social image.
Thirdly, the report stresses the need for our Parliament to indicate its support for the initiative of a pilot project aimed at creating an Erasmus-type programme for apprentices in order to facilitate access by apprentices to ‘new generation’ Community education and training programmes.
Fourthly, within the framework of the budgetary debate, I feel it would be useful also to point to the need for the European Union to guarantee sufficient methods of funding for the new integrated action programme in the field of lifelong education and training. We must also ensure that the European Social Fund continues to be available after 2006 in all the Member States of the European Union.
Fifthly, the report calls on the Council to provide for an appropriate budgetary allocation in the next financial perspective for all measures relating to lifelong education and training, on which attainment of the objectives of the Lisbon Strategy will largely depend.
Finally, sixthly, this report alerts the Member States to the need to implement, without delay, more consistent national training policies aimed at improving the conditions for access by job-seekers and workers.
Finally, ladies and gentlemen, I believe that we are at a crucial time for the European Union. Recent political events have alerted us to the need to place citizens’ education and the fight against unemployment at the heart of all of our public policies. We will not have a competitive economy unless we have an adequate and competitive education and training system. Furthermore, and I say this clearly both to you and to our colleagues in the Commission and the Council, unless an appropriate budget is allocated to education at European level, there will never be any real European citizenship and it will still be just as difficult for the twenty-five countries to agree on a common European project that they can pursue together.
I am therefore counting on your support so that we can send a strong message to the Member States that they must urgently put education back at the heart of the Lisbon Strategy.
. Mr President, Mr Bono’s report comes at a crucial moment for the Lisbon Strategy. We are in the middle of the road and the role of education and training in implementing the strategy now is being increasingly discussed and supported. I am glad to note that such support is also expressed in this report and in this House, in particular with regard to Parliament’s position on the financial perspective and on education within this framework. I think that Europe’s greatest assets are brains, knowledge, skills and the creativity of our citizens. In particular, I want to thank Mr Bono for his excellent work. The ideas developed in this report will be very helpful for the Commission.
As you rightly state, education is the cornerstone of the Lisbon process. Indeed, there will be no serious increase of growth, innovation, employment and social cohesion in the Union without an increasingly efficient investment in human resources through education and training. Your report helps us very much to voice that central message to policy makers.
The report underlines a number of areas which are of major strategic importance for the success of the Lisbon strategy. Let me emphasise just three such areas, where we consider that substantial progress needs to be made in the near future.
Firstly, with regard to lifelong learning strategies, Member States have committed themselves to developing such strategies by 2006. We will continue to follow national developments in this area very closely. More and more countries are defining national strategies but implementation remains the key challenge across Europe.
Secondly, we appreciate the report’s focus on the needs of the less advantaged, as well as target groups such as young people – as is required now by the European Youth Pact – and jobseekers. I am particularly concerned about the lack of progress as compared to the EU benchmarks, which relate most closely to social inclusion.
Unless further significant efforts are made in the areas of early school leaving, completion of upper secondary education and the key competences, a larger proportion of the next generation will face social exclusion at a great cost to themselves, the economy and to society. The Commission plans to adopt a draft recommendation on the issue of key competences for lifelong learning, which we hope will make a vital contribution to the necessary reforms in this important area.
Thirdly, I shall refer to the issue of improving governance. Perhaps the biggest challenge of all in making lifelong learning a reality is the need to reform the modes of governance of the systems. Governance needs to be coherent and coordinated, requires synergy between the relevant ministries, strong social dialogue and the awareness and active involvement of other key stakeholders. We intend to follow up on these areas closely, through concrete peer learning activities whereby Member States support each other in the implementation of reforms by learning from the experiences of other Member States. In parallel, we are continuing to develop the European area of education and training. We are currently consulting on a proposal for the European qualifications framework, which we hope will provide a very concrete contribution to support greater mobility of students, trainees and workers.
I wish to thank Parliament for its continued support, especially with regard to the priority given to education and training in the context of the discussions on the financial perspectives.
. Mr President, I rose on a point of order which sounds a little impolite to draw attention publicly to the fact that the Presidency of the Council is not present. The title of Mr Bono’s report in English is ‘Education as the cornerstone of the Lisbon process’. In the English language I would prefer to delete ‘corner’ and insert ‘key’. A keystone in an arch is the central piece. If it is weakened or falls out, the whole structure disappears. A cornerstone is the one at the corner.
Mr Bono, you have spoken in French and you have used the expression, ‘au coeur du processus de Lisbonne’ [at the heart of the Lisbon process]. ‘Keystone’ and ‘’ mean the same thing.
Commissioner Figel’, with your customary politeness you have expressed the Commission’s correct view that education should be : it should be the keystone. My government is not here. I have no particular problem with my government – my Prime Minister made a wonderful speech here. I have a small political problem, which is that he does not represent my party, but even if it were my party in government, I would criticise my party and my government as I criticise my opponents, because they never take education seriously. We are failing our young people, we are failing because we think we know how to teach.
There are many members of the Committee who were teachers in their earlier professional lives. Teachers know about teaching, governments know nothing about education. Governments know nothing about job creation. Employers create jobs, governments do not. Governments frustrate the creation of jobs. They frustrate the profession of the teachers. I will give just one example, very briefly, of British teachers trained in England who cannot find employment in France or Italy because the educational authorities deny respect for their qualifications because they come from a different Member State.
I am running out of time, so I shall conclude by saying that something must be done. If you are a teacher in England and you want to teach in France, Italy or Lithuania you should be able to do so. When I next have the opportunity of speaking to the British Presidency, I will continue this discussion. But I would urge everybody to support the Bono report, my group will do so.
. Mr President, Mr Bono’s report is excellent and in my two minutes I should like to make a few brief remarks about it. The new Member States are less developed than the older ones in many areas, but not in relation to education. Despite its ideological barriers, the Hungarian educational system became rather successful after the Second World War. There was hardly any social discrimination: children from different social backgrounds attended the same schools and extra lessons were either free or particularly inexpensive.
If we want non-discriminatory access to quality education, we should have more general standards and fewer exceptions in education. For example, the teaching of foreign languages as part of the general curriculum should be paid by the budget and not by the parents themselves. Non-discriminatory access should mean equal chances provided by the Member States to children from the lower classes as well as ethnic minorities.
In some Member States, such as Hungary, universities have entrance examinations. The general schooling system should provide enough knowledge for those exams, because the special courses are exclusive and expensive for children of the lower classes, for single parents and for children from ethnic minorities. The cooperation of the universities, on the one hand, and industry and its research centres on the other hand, should be regular and strong. This should also mean not only the development of education but the training of teachers.
Just today I met a young Turkish expert from Junior Chamber International, hosted by our Socialist Group. She told me about a pilot project run by them and the European Union, which already provided useful information on entrepreneurship for around a thousand Turkish teachers. This kind of pilot project should be encouraged by us.
Mr President, it was in the context of the Lisbon process that, on behalf of the ALDE Group, I discussed the resolution adopted by the European Parliament. On this basis, we can no doubt be honest and observe that the half-time result for the Lisbon Strategy is a disaster. Very few indeed of the key figures laid down have really been achieved. In order to achieve the objective, we have only half the time left but, in actual fact, twice the work. While we are sitting in this House mulling over why we are limping behind the United States in terms of economic growth, the Americans are wondering why growth in China is twice that of the United States.
I think that the rapporteur has prepared a very good report but that, if I may say so, it is far too kind. We have agreed with the Commission’s proposal and supported basing the whole process on Europe’s need for a knowledge-driven economy but, if this is to be done, not only will some quite tough decisions have to be taken but the ambitions in the budget debates will also have to be lived up to. What we observe is that the proposals made by the Commission and supported by all the large groups in the European Parliament are not at all supported by the Council of Ministers.
The budget debates now being held on the financial perspective are, frankly, embarrassing, for, instead of increasing the research appropriation from the present level, the present proposals would in actual fact reduce the research appropriations by more than 40%. The same applies to the proposals in the EU area on the subject of education. The issue of lifelong learning was mentioned in the debate. That is obviously an incredibly important basis for all citizens’ being able to participate in this knowledge-driven economy. I would therefore ask the Commission to explain why there are budget headings with incredibly large sums for lifelong learning that are not used, that are locked up and impossible to apply for and that no one will be able to get at before the present budget period has expired.
I also wonder whether a very important issue in this connection is not that of improving the administration. In my view, a very great deal falls to the Member States.
When it comes to the report itself, I have a question about language education. Language education is, of course, extremely important, but why focus on neighbouring countries’ languages? Students are surely free to choose which languages they wish to study, and that is not something that the Commission and Brussels should control.
Finally, our group will support this report. We think that the rapporteur has done a very good job, but we do in actual fact require much more stringent measures. We demand not only that Parliament comply with its objectives but that the Commission do so too and release the money for lifelong learning so that it can be applied for. We also demand that the Council answer the question of why it talks in one breath about a knowledge-driven economy and, in the next, does not appropriate the resources needed.
. Mr President, this report is full of good suggestions, and I hope that as many as possible of them will be put into practice. There are just two aspects that I want to highlight – one is vocational training and the other is mobility.
Let me start with vocational training, and a brief account of an experience I had. An Italian policy-maker in the educational field was boasting to me about how his region produced more people with advanced school-leaving certificates than any other, so I asked him two questions – firstly, what all these people do with their qualifications, and secondly whether it was difficult to find tradesmen if, for example, you had something wrong with the wiring at home. Yes, he told me, both these things were major problems; many of these people were out of work or spending years ‘out of the action’ at university, and practical people, people who were skilled with their hands, were hard to come by in his part of the world. That is an example of the wrong-headed education policy that is pursued in many parts of Europe, where vocational training is seriously neglected, with the consequence that there are lots of young people out of work at the same time that there is a serious lack of skilled workers.
Secondly, there is mobility; it is a matter of complaint that only 1.5% of Europe’s workers are resident in a Member State other than their own. One very useful means of training them and updating their training would be for them to serve as apprentices and journeymen, a practice that goes back to the Middle Ages and should be revived. Socrates and Erasmus have injected life into Europe’s schools and universities with splendid success. Apprentices and vocational trainees, young professionals and people undergoing practical training still need much more to be done to get them on the move.
When, though, we see how negligently and half-heartedly the Commission has been preparing itself for 2006, the European Year of Mobility, and knowing as we do how much effort has been required on the part of the Committee on Budgets, and how difficult it has been, over the past few days, to extract even a mere EUR 4 million for this special initiative, it is clear that something is wrong here. No real initiative is in sight, unfortunately.
.   Ladies and gentlemen, the report that has been tabled focuses on education as the cornerstone of the Lisbon Strategy. It highlights a number of the problems that we are currently facing, which in my opinion is the correct approach. At the same time, however, I should like to state my opposition to the report as it presently stands, since it reduces education to nothing but a tool for economic growth, and ignores its value as a tool for personal growth. The latter interpretation of education has already gained acceptance once before in our history, thanks to Jan Ámos Komenský, the teacher of nations. This problem notwithstanding, however, I agree that education must be our priority, in particular with regard to the budgetary support referred to in paragraph 17.
I should also like to highlight the problems faced by young people. They are often provided with opportunities to gain an education, but find it difficult to engage in the education process, to find an appropriate career or to secure recognition of the education we offer them. As well as focusing our attention on young people, we must also change our approach to people of other ages. As I see it, education must be a lifelong right, obligation and requirement.
. Mr President, this report calls for greater investment in education in an attempt to achieve the Lisbon objectives. It might even reflect a call by my Prime Minister, Tony Blair, who in 1997 launched his general election campaign with the mantra ‘education, education, education’. However, decisions on education must be made by the Member States. It is certainly not within the competence of the EU, despite the wish that it should be.
The lack of realism within this report is emphasised by the appeal for a 15% increase in the number of science graduates in the EU between now and 2010. This is unachievable because young scientists, once graduated, are emigrating in ever-increasing numbers, mainly to the United States. Even today the Commission’s own survey says 400 000 European science and technology graduates have emigrated to find jobs. Why is this? The answer is startlingly simple: endless EU regulation and red tape is smothering innovative businesses, leaving them with little choice but to relocate or close down.
In this context the report serves to highlight the fact that, irrespective of the level of investment made by the Member States in education and training, if businesses and industry have relocated due to suffocating regulation, the investment will not be returned. This report ignores the fact that, at the current rate of progress, the Lisbon objectives will not be reached. Attempts to prevent this failure, even by further EU misguidance, are doomed to fail.
As I have said before, if the EU is the answer, it must have been a stupid question. You do not have to be a graduate to understand that.
Rapporteur Bono stated very correctly that education is one of the most important prerequisites for making Europe the most dynamic economy by 2010. I am pleased to report that we in Slovakia respect this fact, and I am very pleased that there is a Commissioner from Slovakia in charge of this area.
Levels of education in our country are among the highest in the European Union. Our students already study two foreign languages as compulsory subjects at secondary level, and most university study programmes are of a five-year duration. Three-year bachelor programmes are offered in only some fields of study.
Since the accession of the Slovak Republic to the European Union, many students from Slovakia have taken advantage of the opportunities created by free movement and have pursued part of their education abroad, either within the framework of the Erasmus programme or through postgraduate studies. However, our students have had to confront a particular problem related to the free movement of persons. Because of the considerably higher cost of living abroad in comparison with Slovakia, most students who temporarily stay abroad must take a job. To be able to work, they need a work visa, with the exceptions of Ireland and the United Kingdom, since most countries have imposed a transitional period on our country that prevents the free movement of workers. Visas often limit the number of working hours to 20 per week, sometimes even less.
These restrictions frustrate the free movement of students. Tuition fees in universities sometimes amount to more than EUR 1 000. Because of the weaker economies of the new Member States, our students should be allowed to study and work at the same time, and we should therefore try to remove the administrative barriers to granting work or student visas.
Mr President, ladies and gentlemen, it is unlikely that any Member of this House will oppose the initiative to promote education in Europe as part of the Lisbon Strategy. Society benefits on a great many levels from the promotion of education, and the Lisbon Strategy, the aim of which is to achieve a highly dynamic and competitive economy, highlights the fact that education plays a supporting role as a cornerstone or foundation stone. Since we are talking in such terms, I would have expected today’s report at the very least to set out interim goals and a strategic framework of objectives to be achieved en route to these goals, or in other words to provide a more readily comprehensible structure.
Although I am delighted that the report ‘stresses the crucial role of universities’, it does so in paragraph 21, which is the last but one paragraph and followed only by an instruction to the President to forward the resolution. Yet the recommendation that the ‘importance [of universities] be reinforced by strengthening synergies between European higher education, the European research area, European lifelong learning and the productive sector’ is of such significance that it may be regarded as a strategic priority. In view of the time I have available, it is obviously impossible for me to discuss every detail of these synergies, which could ultimately result in more modern universities and hence better university education. I should, however, like to highlight a number of points.
It is a well-known fact that research turns money into knowledge, and that innovation turns knowledge into money. Increasing university funding in an arbitrary fashion will not produce the desired outcome, however, and the involvement of universities in innovation is one of the crucial structural changes to which the European Union should lend its full support. Economic research has shown that cooperation between universities and business, the availability of capital for innovation and development and the promotion of public-private partnerships make a major contribution to a country’s overall innovation potential.
Such areas therefore provide ample scope for EU funds to be targeted meaningfully and effectively, thus acting as a driving force and catalyst for measures aimed at improving innovation potential. The quality of projects must be the deciding factor when granting access to such funds, rather than compliance with convoluted official requirements. Straightforward, flexible and transparent projects, together with the relevant legal requirements, are crucial if the modernisation of universities is to get off to a flying start.
Mr President, the Lisbon Strategy states that the Union must become the most competitive and dynamic knowledge-based economy in the world. In order to achieve this goal, a widespread educational transformation must be set in motion.
In our increasingly materialistic and purely economy-based societies, it is not surprising that many policy makers have wrongly understood this transformation to mean mainly the mass production of first class economists, scientists and other professionals, and have accordingly given most weight to the achievement of this aim. I believe this to be profoundly wrong and I am particularly happy that Mr Bono also agrees with this in his excellent report.
Not every child in our schools will grow to become an Einstein; neither would many of us like to live in a world full of Einsteins. We undoubtedly need a few fast-track academic achievers and we must give them every possible opportunity to reach their highest potential. However, in a humanistic, caring society we also need the ‘not-so-brilliant’ as well as the poor achievers. We must also care for them with equal zeal.
Sadly, many of our much-discussed educational systems are still unable to cope with those children that need extra help. They are unable to deal with the special needs of the physically disabled or those with learning difficulties such as dyslexia, which accounts for approximately 10% of our student population. Equally, they are unable to deal with the special needs of children from problematic socio-economic backgrounds and disturbed situations.
It is not, therefore, surprising – but it is rather disturbing – that according to a UNESCO report in the mid-90s, more than 2 million Britons, Mr Beazley, were completely illiterate. This comes from a country which is known to have an educational system of a high standard.
I believe that the report by Mr Bono is excellent and we must support it. I am sorry I do not have enough time to conclude.
– Mr President, the purpose of linking education with the Lisbon Strategy is to replace integrated education with fragmented and unscientific knowledge and information based on the needs of the market at the time. This, in our opinion, changes the nature of education and turns it into a vulgar commodity.
The objective of lifelong learning is the satisfaction of the demands of big business, flexible forms of work and the creation of lifelong semi-educated workers, who will be forced to retrain in order to constantly generate more profit.
The way is being paved for the invasion by companies of education and research, which will lead to the full privatisation of education and to a drastic deterioration in the level of education of workers, in a bid to uncouple education and diplomas from work and strengthen the nanny state and control their consciences. Do you want to form cheap, docile workers to generate huge profits? That is your strategy.
True democratisation in education does not mean access for all young people to retraining and to fragmented knowledge; it means a standard, free, state education up to the age of 18 which will give them an integrated knowledge base. Education must educate, not produce cheap, docile workers.
– Mr President, Commissioner, ladies and gentlemen, as society develops, it is advisable to regularly readjust the priorities of European policy for young people.
The adoption of the European Youth Pact by the Heads of State or Government on 22 and 23 March 2005 is a development of particular importance for this sector. That is because, for the first time, common lines of action are being defined for all the Member States in important fields of European policy, such as employment and education.
The objective of this pact is to improve education, training, mobility, professional assimilation and the social integration of the young people of the European Union. Consequently, it is a basic precondition to safeguarding constant and viable development in Europe, given that young people are the future manpower and the future source of research capabilities, innovation and entrepreneurship.
Within this framework, it is necessary to apply the European Youth Pact, which is mandatory for the Member States, meaning that the Commission has to be informed of progress in the application of the pact within the framework of their annual reports to the European Commission on progress being made in national programmes to reform the Lisbon Strategy.
The Member States should also bear in mind that 17.9% of unemployed are young people under 25 years of age. Consequently, the society of knowledge is the key to the success of Lisbon. Another proposal which would make it easier to achieve the Lisbon objectives is the convergence of the education systems of the 25. In this way, the quality of European education could be guaranteed and the Member States could plan more cohesive policies, in order to improve their performance in relation to the Lisbon objectives.
In addition, reducing the number of young people who leave school early and widening access to higher education are fundamental objectives which should be achieved by 2010.
To close, improving the foreign language skills of young people is an important requirement for the young people of Europe and contributes to the society of knowledge.
Mr President, I should like to thank the rapporteur very much for such an interesting and detailed report on the subject of education in Europe. In my view, it contains many challenges to which Europe should rise.
I agree with the rapporteur that education and training should be focused on young people and job seekers. Teachers should not be overlooked, however, and more attention should be paid to their needs. Today’s young people are growing up in a world characterised by ruthless competition. In a society governed by money it is common for a lack of money to result in aggression and a range of disorders. The number of juvenile delinquents is increasing at an alarming rate. Teachers therefore have a very important part to play. In addition to their subject knowledge they require appropriate psychological training. That is why I believe that the Union’s educational programmes should not overlook the important issue of good quality teacher training.
The second issue I should like to raise concerns the quality of higher education. Some of the subjects young people are studying are irrelevant to contemporary society. In many countries the educational system has still not responded to the challenges of globalisation, the world of the Internet and cutting edge technology. It is important to learn foreign languages, but teaching them should also involve raising awareness of cultural and religious differences, and also of differences in customs. All languages should have equal opportunity, and none should be discriminated against. We should teach tolerance of other skin colours, customs and religions. This is particularly important in connection with education for peace, as the declaration on educating societies in the spirit of peace states that: ‘just as wars begin in the minds of men, peace also begins in our minds’. This can only be brought about through an appropriate educational system based on teaching tolerance, openness, equality and knowledge about others.
In today’s world, schools bear the main responsibility for the upbringing of young people. Textbooks ought therefore to be revised and any content likely to awaken hatred and aggression removed. It is important to teach respect, the joy of giving, sharing, altruism and how to help those weaker than ourselves. It is on these fundamental values that education in 21st century schools must be based.
Mr President, Commissioner, ladies and gentlemen, I believe that the issue we are debating is one of fundamental importance to a great many Members of this House. If we wish to achieve the goals set out in the Lisbon Strategy, or in other words the sustainable growth of a knowledge-based economy, more and better jobs, greater social cohesion and equal opportunities, we cannot afford to neglect one of the key factors in meeting these goals, namely human resources.
Investment in education never goes to waste. My professional experience has shown me that good professional teachers are the main prerequisite for good teaching. In order to ensure that such teachers can hold their own in a knowledge-based society, they too must be provided with opportunities to undertake further education, above all in the field of information technology. Lifelong learning plays a key role in education, which is about much more than just schools. In order to achieve the Lisbon goals, it is essential that national strategies for lifelong learning and vocational training be drawn up, and that national reforms be placed in a European context. Adequate sources of funding must be made available in order to ensure that the majority of these demands can be met, and I should therefore like to add my voice to the calls for the EU to guarantee sufficient funding to cover the relevant costs. All EU Member States must continue to have access to the European Social Fund after 2006.
Comparisons of individual education systems have revealed a great many astonishing findings. It would therefore be highly desirable to create further indicators in key areas or in areas that have lacked such indicators to date, such as languages, information and communication technologies, the effectiveness of investment and adult education. This would allow the performance and progress of individual education systems to be assessed. I should like to thank the rapporteur.
. Before becoming a Member of the European Parliament I was a lecturer and faculty dean at one of Lithuania’s most dynamic universities, which was established when Lithuania regained its independence. A special responsibility and mission has fallen to the universities of Lithuania and all EU Member States as we implement the Lisbon Strategy and strive for a European Union that is a knowledge-based, economic union for dynamic development.
For the EU’s universities to fulfil their mission and meet citizens’ expectations, it is necessary to raise the level of educational quality for colleges and universities, and develop academic research. Another equally important task is the education of society, so that it is ready to accept present-day challenges. Europeans live in a complicated social and political world; they aspire to plan their own lives; they have to live and work in conditions of cultural, ethnic and linguistic diversity; and besides, they are expected to take an active part in society and decision-making. Our societies and citizens must understand that the idea that a university diploma is enough for one’s entire life is a thing of the past. Lifelong learning must become an important principle, and we must make a combined effort to strive for this vision, by implementing national programmes, with the active participation of Member States, and where necessary, with support and contributions from communities. After all, one of the goals of lifelong learning is to increase employment opportunities. Moreover, it is linked to an increase in innovation, economic modernisation and competitiveness, and this in turn increases the number of jobs and alters the character of work qualitatively. To achieve this goal it is necessary to change and adapt the means of education and learning, and it is very important that lifelong learning becomes all-encompassing, that is, that formal and informal ways of learning complement each other and are qualitatively cooperative, to allow the establishment of communities with advanced experience.
I would also like to point out that the successful implementation of the Lisbon goal of lifelong learning depends very much on it being funded soundly and consistently, and this ought to be the responsibility of the entire EU and national governments. We must give priority to this goal and find sufficient funds in the new financial perspective.
. Mr President, I would like to express my thanks for the many interesting contributions and ideas brought out in the discussion. Whether we refer to education as a cornerstone, or a central or key theme, it is obvious that without improved, higher-quality and more accessible education and training it will be impossible to develop suitable economic and social responses to the Lisbon Strategy or to the current problems of Europe or the Member States of the Union. I am convinced that education should be a central priority both here and – of course particularly in the policies of the Member States.
Let me respond directly to just one comment concerning mobility and the 2006 European mobility year. In my opinion, the best way to contribute to increasing mobility would be to lift the moratorium on the movement of workers imposed on new Member States by many older members; the date of 1 May 2006, marking the first two-year initial period, would be the right time to do it.
To conclude, lifelong education is neither a luxury nor a hobby; it is a necessity if people are to develop their abilities, digital literacy, language and other skills. The same goes for teachers, who transmit these abilities to their pupils. Lifelong learning should be applied as a principle, a policy, a strategy and a programme. On the one hand, we are concerned about insufficient progress towards achieving the results that we have agreed on with the Member States; on the other hand, there are encouraging signs that they can be attained. The Lisbon process, PISA studies and benchmarking also show good results, although on average they are not satisfactory. I want to state, however, that we cannot allow ourselves to drift towards ‘averageness’; we should rather strive for excellence, and look to the best examples. It is clear that European countries can be the best in the world in areas such as science, skills or literacy, and in many of the important preconditions for competitiveness.
The aim, and also the solution, is to invest more in education, and to target investments more effectively. More effective investment is about reforms and adjustments – ones that are essential, reasonable and timely. Investing more is about the real need to strengthen the budgets of individual countries (some are setting a very good example), as well as the budget of the Union. I would like to thank you for these kinds of approach and for your support over the financial issues. I look forward to developing these types of policy and cooperation for the benefit of education in Europe.
The debate is closed.
The vote will take place tomorrow at 11.00 a.m.
The next item is the report by Mrs Novak, on behalf of the Committee on Culture and Education, on the proposal for a recommendation of the Council and of the European Parliament on further European cooperation in quality assurance in higher education (COM(2004)0642 – C6-0142/2004 – 2004/0239(COD)) (A6-0261/2005).
. Mr President, quality is the central part of the strategy if we really want to make a difference and I am glad that we are going to speak again about education and quality.
Exactly one year ago, on 12 October 2004, the Commission adopted a proposal for a Council and Parliament recommendation on further European cooperation and quality assurance in higher education. This proposal is based on the results of the 1998 Council recommendation, so we are just continuing to work towards the goals agreed between the Member States.
The main aim of this proposal is to facilitate the mutual recognition of quality assurance assessments across the European Union and in this way to achieve easy recognition of qualifications and easier mobility for citizens. It means allowing citizens to move with their rights and capabilities, not only as tourists within the Union.
The Commission’s proposal has been the subject of many fruitful debates in ECOSOC, in the Council education committee and in the Committee on Culture and Education of this Parliament. Discussions between the British Presidency, Parliament and the Commission have led to a set of compromise amendments which are the subject of your debate and vote during this part-session.
The Commission can accept all amendments proposed in the compromise text. I will illustrate some of them and the Commission’s position by referring to the most important amendments.
We welcome the new recital referring to the Bergen communiqué. We believe it supports coherence between EU and Bologna quality activities. This is in our common interest, given the fact that Bologna signatory states and EU Member States are the same countries. We now have 45 countries in the Bologna process.
On recommendation B on higher education sector involvement, diversity and innovation, we also welcome the reference to the involvement of the higher education sector in the further development of quality standards and guidelines and the reference to the need to protect and promote diversity and innovation.
As regards recommendation C and point 1 of the Annex on the European Register, the amendments stress the role of the national authorities in the setting-up of a European register of quality assurance agencies. The amendments reflect the responsibility of public authorities for the national quality assurance systems.
Recommendation D is about universities’ choice of agency. This recommendation calls on Member States to enable higher education institutions to choose an agency from the register which meets their needs and profile. The amendment makes this freedom of choice conditional on permission given by national authorities. I am happy that the principle of free choice remains in the text because it is important.
Recommendation E on licensing and funding is deleted. International reputation enhancement is added. I welcome this. We consider that deletion of the licensing and funding purpose in the text does not exclude that national authorities may use foreign assessments as a basis for funding and licensing decisions.
The compromise text supports the main thrust of the Commission’s proposal. The Commission can accept the amendments. Implementation of the recommendation will help to make quality assurance in Europe more coherent and more effective. I therefore hope that the recommendation can be adopted at first reading.
I would also like to stress the remarkable work done by Mrs Novak in close collaboration with the Commission and the Council. This work has allowed us to come to an excellent result today.
. This report was produced on the basis of the need to improve European cooperation in the area of higher education, and especially in the area of the improvement of quality. Higher education must become more transparent and even more reliable in the eyes of students and the citizens of Europe and also in the eyes of those living in other continents.
The report calls for the establishment of common bases for an internal system of quality assurance and for external assessment on the basis of common guidelines and criteria. In this way we wish to encourage all institutions of higher education to develop strict internal mechanisms for quality assurance and to apply the results of all assessments in order to bring about further improvement. It is equally important that the results of assessments be made accessible to the public.
The standards and guidelines as proposed by the European Association for Quality Assurance in Higher Education have already been adopted – specifically at the meeting of ministers for higher education, which was held on 19 and 20 May 2005 in Bergen within the framework of the Bologna process. However, these common general standards and guidelines cannot be an impediment to development, and we need to encourage diversity and innovation among higher education institutions.
Ministers have also welcomed the proposal to establish a European register of quality assurance agencies, and have called upon the competent authorities to pursue the further development of the practical aspects of implementation. Our report also stresses that, in order to avoid disparities, European Union activities in the area of quality assurance in higher education should be developed in line with the Bologna process, in which 45 European countries are involved.
As the process continues it will be necessary to establish a European register of reliable quality assurance agencies, and it will also be necessary to establish criteria and rules of operation for such agencies.
For the purposes of assessment or additional assessment aimed at enhancing their international standing in relation to their needs and profile, higher education institutions will be able to choose independently from the agencies in the Register, in accordance with national legislation or agreements with the competent authorities.
Equally, cooperation between agencies is desirable, with the aim of establishing mutual trust and the mutual recognition of assessments. This will contribute to the more rapid recognition of qualifications in the case of people studying or working in another country.
The more the European Union improves the quality of education on all levels, the greater will its opportunities be for at least coming close to the goals of the Lisbon Strategy. Here we should not overlook the fact that the people associated in this community can learn a great deal from each other, if of course we are able to cooperate and successfully exchange our experiences and examples of good practice. I firmly believe that each country has specific positive experiences and knowledge that can be shared with others.
At this time of rapid development and economic competition, our cooperation in the area of education and science is all the more necessary and urgent if we wish to keep pace with developments on other continents.
I trust that all Member States and competent institutions will take this report seriously and will strive to improve quality in the area of higher education, something that will undoubtedly also bring greater satisfaction to students, professors and researchers as well as to us citizens, while at the same time improving mutual cooperation and economic growth in the European Union.
. –  Mr President, Commissioner, ladies and gentlemen, there can be little doubt that most Members of this House would agree that education, and above all higher education at university level, is one of the key prerequisites for achieving the Lisbon goals. Higher education in Europe must be improved in order to make it more transparent and to enhance its reputation, both for our citizens and for students and researchers from other continents. Few would question the fact that development and the ability to compete on the global market depend on levels of education.
Research is a key aspect of technological development, and the latter is closely connected to national prosperity. Since universities are centres for both cutting-edge research and teaching, the assessment of such institutions is of both academic and public interest. In order to ensure that higher education in all fields is of as high a standard as possible, a common set of standards and procedures for assessing individual universities, based on a wide range of criteria, should be used. It would be in the interests of individual Member States to find out how their universities perform in international comparisons, since it is the Member States which confer the right to award academic degrees, and which, in the majority of cases, also fund study towards such degrees.
The Council has recommended that the Member States should set up quality assurance agencies in the field of education and accreditation. If such assessment agencies are to perform the tasks assigned to them, they in turn should undergo regular assessments, in order to guarantee that they are fully independent and professional. This would ensure that their findings would be regarded as accurate and not subject to any doubt.
Those most affected by the problems in question, namely students and university employees, should also be involved in the overall assessment system. Quality assurance at European level necessitates the drawing up of a trustworthy list or register of independent and reliable quality assurance agencies. In conclusion, I should like to thank the rapporteur, Mrs Novak, for her excellent work.
. Mr President, a lot has been said today about Lisbon and about the importance of education. One of Lisbon’s objectives is further European cooperation in quality assurance in higher education. There are various criteria by which quality must be measured. The Member States’ own quality criteria are every bit as important as those of individual universities or those that apply on an international level to European higher education competing with other countries.
What this means is that it is necessary to set up quality assurance systems and accreditation agencies to – as we have already heard – evaluate institutions of higher education, or to improve those that already exist and make them more international, following that up with a Europe-wide register or list of quality assurance agencies from which the institutions of higher education would choose a suitable one, which would then carry out the assessment.
The assessment should rely on the standards and procedures adopted at Bergen, although these should not be regarded as static and unchangeable. Education is a living and constantly developing field; the requirements should be adapted to changing times and new developments, and I would add that cooperation with the higher education community is indispensable in this. The agencies are supposed to interlink with those in other Member States, and this they must do.
If we establish standards, we will end up recognising more degrees, diplomas and types of training, of which there is such an urgent need in a single educational area.
Although mobility is a quality criterion, it can have extremely negative effects where the number of students from a neighbouring country oscillates between 30% and 50%, with the consequence that the indigenous students lose out – as they do at present in Austria. I realise that the Austrian Government has left a certain amount undone in this respect, but I ask the Commissioner for his support in defusing this conflict situation, for doing so will be very important, not least in terms of its effect on the public perception of the European Union.
. – While welcoming my colleague Novak’s report, I would like to draw your attention to Amendment 25, which proposes to delete the part of the Commission’s text urging ‘to accept the assessments made by all quality assurance and accreditation agencies listed in the European Register as a basis for decisions on licensing or funding higher-education institutions.’ I believe that this Commission's proposal is well-founded and particularly important, as it allows quality assessment of higher education to be linked to an institution’s funding. This is particularly relevant for new European Union countries, including my own country Lithuania. If we reject this proposal by the Commission, we would lose an especially important European vehicle, one which helps to ensure the quality of higher education throughout the European Union and to avoid squandering funds.
Mr President, Commissioner, many countries have made, and are making, considerable progress in the establishment of quality assurance systems and in promoting cooperation in the Union, which represents progress in the development of a European Higher Education Area.
Nevertheless, I would like to insist on the need to take a further step by means of effective cooperation and coordination amongst these bodies, both national and European, since achieving mutual recognition of quality assurance systems and quality assessments is positive for all of the citizens, in that it facilitates the recognition of academic qualifications amongst Member States and the mobility of students and teachers. Both issues are key to improving our levels of education and the creation of a common European consciousness.
In order to make this possible, however, I believe that it is vitally important to promote the necessary mutual trust amongst all the actors involved. This also means the involvement of universities, teachers and students.
Only in this way will we be able to successfully face the challenge of the Europe of excellence on the basis of investment in education, training and research, which is necessary if we are to achieve a fully inclusive knowledge-based society within the framework of the Lisbon Strategy.
Mr President, I am grateful to Mrs Novak for the report before us today. The quality of academic learning is not simply a matter of receiving full mutual recognition for higher education qualifications. There is a much greater issue involved as well, namely the search for truth.
As stated by the Commission in 2002, the European educational model should serve as an example to the rest of the world where quality is concerned. The decisions taken at Bologna, Prague and Bergen are therefore crucial, and one of their main features is European accreditation. Accreditation agencies must be transparent and able to resist pressure of any kind. There is scope for abuse in connection with accreditation. Demographic factors mean that institutions compete strongly against each other for students, because their very existence depends on the latter. On the other hand, the immediate introduction of overly strict provisions may lead to serious difficulties for certain institutions that have not yet achieved their full potential. In such cases, it is important to give the institutions a chance to remedy their shortcomings.
A great leap forward in academic education has also taken place in my country, Poland. For example, some 300 private institutions of higher education have come into being there over the last 15 years, which is extraordinary.
All aspects of research and teaching must also have a moral dimension. In the interests of good quality learning, it is essential to nurture the relationships between teacher and pupil and between lecturer and student. We should remember the words of Solomon: ‘How much better is it to get wisdom than gold! And to get understanding rather to be chosen than silver!’.
. Mr President, thank you very much for these essentially positive and supportive positions that will further inform the decisions on recommendation. I would like to emphasise the word ‘recommendation’, because it is the States that have the authority and right to decide. We shall hold a meeting at the level of education ministers in November.
I am convinced that we have now entered the decisive second half of the Bologna process and that the credibility of the entire Bologna process is strongly linked to quality, which under the proposed system should be a matter of mutual trust. That is also why this issue is so very important for the future of European higher education, and for its attractiveness and status in the world, and here I naturally agree with many other speakers. Mr Janovský remarked that this is the higher goal – to make Europe regain its attractiveness and become a benchmark and arena for global themes or discussions, and for education reform policy.
One question posed by Mrs Prets specifically concerned Austria and the situation in that country. At a university level, the situation reflects the decision of the European Court of Justice last July. It is part of the primary law of the Union, that is, the Treaty plus the case law of the Court of Justice, and it is important that the States implement the Treaties as agreed. But the Commission is ready and willing to share its expertise, and to provide specific assistance in the search for ways to proceed in the future. This would, on the one hand, satisfy the terms of the EU Treaty, and on the other hand, provide a response to the specific problems or difficulties that we have in connection with mobility. But it would be premature to conclude this discussion now, since the working group has only just started its work with the specialists from the European Commission and the Member States, including Austria.
That is all, for my part – I would like to thank you not only for your report, but also for the proposal supporting that of the Commission, which, despite certain modifications, preserves its original character and meaning.
The debate is closed.
The vote will take place tomorrow, Thursday 13 October, at 11 a.m.
The next item is the report by Mr Portas, on behalf of the Committee on Culture and Education, on integrating immigrants in Europe through schools and multilingual education [2004/2267(INI)] (A6-0243/2005).
. – Mr President, Commissioner, ladies and gentlemen, I should first like to thank the shadow rapporteurs who helped to put together this report. Their amendments enabled the text to reach plenary with a clear majority in the Committee on Culture and Education.
A further comment before I start: education policies fall under the exclusive responsibility of the Member States. This was not my decision but is enshrined in the Treaties currently in force. In any event, it is possible within the current rules to do more and much better to aid the integration of immigrant communities through our education systems. This is the purpose of the report before us.
Mr President, migratory flows, from both within and outside the Community, cannot be stopped, even if politicians would like it that way. Migration has in recent decades created new challenges in terms of identity. The worse the living conditions of the new communities and the poorer their level of integration, the harder it will be for them to overcome those challenges. What is more, unemployment in Europe has given rise to a feeling of insecurity among Muslim communities. There is little need to explain that the number of immigrants does not affect unemployment rates and that it is the immigrants who carry out the building work in which our nations take pride.
In a context of spiralling war and terrorism, considered, rational debate loses its teeth. We are living in times of demagogy, populism and fundamentalism, and it is, accordingly, the job of Europe and the Member States to pursue policies aimed at integration. Such policies are the only valid alternative to ghettoisation, on the one hand, and to attempts, on the other, at the forced assimilation of communities whose behaviour and customs differ from those in the host country.
The proposals in this report are thus based on a simple idea: everyone who lives in our societies – irrespective of colour, sex, language, creed or legal status – has the right to an education, a policy recognised in the corpus of decisions taken by the European institutions. Schooling systems are required to ensure that immigrants and their children learn not only the language of the host country but also their mother tongues. In 1977, a directive established this right for immigrants from within the Community. The time has now come to extend that right to communities arriving from other parts of the world.
Mr President, I shall now turn to good practice. The children of some Members of this House study in European schools created by the Union to facilitate the integration of its employees. The accent in these schools is placed on integrated learning of languages and content; the pupils think and study in both the language of the host country and their mother tongue. I believe that everyone is proud of this multilingual education, which prepares our children to approach the future without fear. This is the way it should be. Yet what we want for our children must not be a luxury for privileged immigrants, but, rather, the norm across the board for Europe’s education systems.
On a visit to Hamburg I was able to see how this system has been successfully applied to state schools. Nine primary schools have classes in which German children mix with children who have a different mother tongue. The teaching is conducted in both languages with two teachers per class. Five years on, immigrant parents make strenuous efforts to get their children into those classes, even if they live on the other side of the city. Portuguese, Italian, Spanish, Polish and Turkish people have enjoyed the benefits of this pilot project, and it is bearing fruit. Although this teaching project cannot be implemented right across the board, and is not the last word in multilingual education, it does point the way forward. It is this view to the future that forms the basis of my report.
The third important proposal in this report is the creation of a European network of schools to which integrated language and content learning projects can apply to join. The problem is that bilateral agreements between Member States have to battle against swingeing budget cuts and even major shortages of political will. Providing for a budgetary appropriation in the ‘lifelong learning’ programme, specifically geared towards boosting the network, will stimulate interest and give added impetus to multilingual-based education. This is the least we can do!
. Mr President, I wish to begin by congratulating Mr Portas on his report, as it makes a relevant contribution to an important debate.
The situation in Europe has changed substantially since the adoption of the last directive on the education of children of migrant workers in 1977. Since then, the number of migrant workers and the range of languages spoken by migrants in the Union have increased considerably, and the Union itself has increased.
Moreover, the assumption that migrants and their children would return to their countries of origin is no longer valid. Migrants stay in the host countries. The teaching needs of migrant children are different and more complex, now covering second and third generations. Europe has become a truly multilingual area and it is in this context that we must promote languages and language learning.
Mr Portas’ report gives me the opportunity to provide you with some information on what we are already doing and what we intend to do in the future. Firstly, the work programme on the objectives of education and training systems in Europe sets concrete goals. In this context, the general objective of improving active citizenship, equal opportunities and social cohesion covers issues such as the access of immigrants and their children to education and training.
Three of the five EU benchmarks are particularly relevant in this context with regard to immigrant populations. The first is to reduce the number of early school leavers; the second is to increase education attainment levels, and the last benchmark in relation to migrants is to reduce the number of low achievers in reading literacy.
We are also implementing the ‘Promoting Language Learning and Linguistic Diversity’ Action Plan, which was adopted in 2003. Let me recall its key underlining principles. First, language learning is a lifelong activity and should be extended to all citizens. Everybody should learn their mother tongue plus two other languages from an early age. Second, a range of languages should be available, including migrant languages. Third, parents and teaching staff need better information on the benefits of early foreign language learning. Fourth, content and language-integrated learning, in which pupils learn a subject in a foreign language, has a major contribution to make to the Union’s language learning goals.
The Community programme, in particular the Comenius, Grundtvig and Lingua actions of the Socrates programme, provide support to a wide range of projects, from class and teacher exchanges to the development and dissemination of teaching methodologies. The future integrated lifelong learning programme will bring new opportunities. Promotion of language learning and linguistic diversity is a specific objective of the future new programme. Transversal action will support networks in the field of language learning and linguistic diversity. The European network of schools, which is mentioned in Mr Portas’ report, could be very well supported by the programme. Funding could be made available on a multiannual basis, which would ensure stability and continuity of funding.
The Culture 2000 Programme encourages intercultural dialogue and exchanges between European and non-European cultures. This dimension will be further reinforced in the Culture 2007 Programme.
I would like to mention two initiatives in the cultural field which are in line with the report. First, last week I proposed, and the Commission adopted, a proposal to declare 2008 the European Year of Intercultural Dialogue. I hope to submit to the College before the end of the year a new approach for multilingualism, the first policy paper on multilingualism in the European Union.
To conclude, let me thank Mr Portas again for his inspiring report and ideas, which I will look at carefully with my colleagues. I therefore look forward to our forthcoming discussions.
. Mr President, Commissioner, Mr Portas deserves a great deal of gratitude for his report, which addresses the vitally important subject of the integration of immigrants, a process accomplished particularly and primarily through language.
Schools and language acquisition have an important part to play in successful integration, and it is, in this respect, important to recall the role played by schools and language-learning in the lives of people generally, and in the lives of children in particular. They have a significant effect on a person’s intellectual development, on their development of an understanding of themselves and others, and on their success in becoming members of the community. This applies particularly in the case of people of immigrant background, who have, so to speak, a dual social and cultural identity – that of their country of origin and mother tongue, and the culture and language – or languages, in the case of Belgium – of the new home to which they have come.
Mr Portas’s report has struck a happy medium in that, on the one hand, it stresses the right of every person and every child to general education, which of course has to include the learning of the host country’s language. On the other hand, though, it also emphasises these children’s right to learn their own mother tongue, and in doing so it is in line with the Charter of Fundamental Rights, which stipulates both the right to education and training and the right to one’s own cultural, religious and linguistic identity.
We must promote the various educational methods that guarantee language acquisition, and the Commissioner did indeed make reference to some of the things that have already, and laudably, been done. The EU can make this possible. It can deploy political and administrative resources and funding to foster such things as the evaluation of experience derived from language teaching, the exchange of experience and the formation of networks for schools in which the use of multilingualism as an aid to integration is a matter of day-to-day practice.
With those things in mind and also in my capacity as rapporteur for lifelong learning – to which reference has been made over and over again today – I give the report my backing. I, too, regard school education and language acquisition as my political priorities – and they are, indeed, given priority by the Comenius programme in particular. Our shared objective must be to overcome barriers and to foster the gaining of experience in the learning of languages.
. Mr President, Commissioner, the promotion and protection of linguistic diversity are major issues in the European Union, as is migration. If both linguistic diversity and migration coincide, then the European Parliament has to have something to say about it, and for that reason I am grateful to Mr Portas for taking the initiative in this way.
There are many ways to integrate, and language and the promotion of it are the gate that leads to all of them. Experts in languages tell us that the learning of both the mother tongue and the national language need to be promoted if people are to integrate and develop their own personalities, and I agree with them. Progress at school is an important element in integration, and that too is dependent not only on the acquisition of the country’s language, but also on developing knowledge of the mother tongue.
Action is needed, though, if this is to happen, and it will need to include such things as targeted teaching materials, staff with inter-cultural skills and, ideally, teaching staff who originate from the host country but have knowledge of the languages of the nations most represented among immigrants. Not least, the children’s legal guardians – by which I mean their parents above all – must play their part. I would observe that it is very important that women in general and mothers in particular should take part in these integration and education projects, for they are best able to communicate with their children and thereby help their own integration.
The absolute priority, though, both for the children and their parents, if their social and economic integration is to benefit, is the learning of the host country’s language. Something else that would play an important part would be a European Internet portal, a sort of ‘think tank’ or a network of experts, through which examples of best practice could be passed on, enabling many people to learn from one another over the Internet.
– Mr President, Commissioner, ladies and gentlemen, immigration flows to the European Union, which increased significantly after the 1980s, confirm the need for special educational support measures to be introduced in the schools of the Member States for children whose mother tongue differs from the language of their social environment. The Member States should therefore support any measure to safeguard linguistic diversity and limit the technical difficulties which prevent the achievement of the objective.
The education systems should ensure that all pupils learn foreign languages because the objective of the European Union is and always has been a real multilingual European society.
In addition, the aim of action by the institutions within this framework is to guarantee equal education rights to children who speak a different language in their family environment. Any policy which helps wipe out all forms of discrimination is needed.
Multilingualism, therefore, has two dimensions. On the one hand, it has a functional role as the tool in achieving communication between people of different origins. On the other hand, it is an important means for shaping a European identity. Moreover, learning and speaking other languages, in addition to our mother tongue, encourages us to be more open towards others, to their cultural values and to their opinions.
Multilingualism creates new prospects. It is, without doubt, an important factor in promoting social integration and encouraging sociability in the European Union. In addition, we must not forget that it helps to create a real unified European labour market, offering citizens the possibility to make full use of the right to live, work and study in another Member State.
It should therefore be our objective to shape a society in which the percentage of multilingual citizens, as a factor for unifying society as a whole, increases steadily.
– Mr President, Commissioner, ladies and gentlemen, the own initiative report by Mr Portas on integrating immigrants in Europe through schools and multilingual education touches on an issue of capital importance, which concerns all the Member States equally. This report achieved universal acceptance during the discussions in our committee and Mr Portas received our congratulations.
The right of immigrants' children of school age living in our countries must be extended from learning the host language to learning their mother tongue and to access to the culture of their country of origin. Learning a mother tongue should not, however, be at the expense of the language of the host country, which must remain the main teaching language.
The multilingualism safeguarded by the Union as a means of dialogue between cultures thus takes on a new integration dimension. It strengthens cross-culturalism as a new approach in education, it further safeguards multiculturalism as a particular identity of the European area and it highlights preferential development potential for our societies.
Over recent decades, most immigration in Europe has been internal, by which I mean people in Europe have been moving within its borders. These movements have changed the cultural map definitively in numerous countries. In Greece, for example, the permanent foreign population accounts for 10% of the total population. Greece has changed from a country from which people emigrate to a host country for immigrants, most of whom are of productive age. They have children of school age and have come to our country to stay.
Nonetheless, we cannot overlook the fact that, when countries expand with different nationalities, xenophobia and racist reactions against people increase worryingly. All this reality transfers to schools, which act as the mirror of a society. Until very recently, our education systems functioned on the basis of an assimilating approach, under which the presence in school of immigrant children with a different linguistic and cultural expression from the official language and culture was approached as a problem which had to be sidelined.
That is why Greece adopted a law back in 1996 introducing cross-cultural education as a basic element of its education system.
Mr President, it is sad that education, which we have agreed is the cornerstone, and the keystone, is always on very late at night, and that my Government is not here. However, my Government’s representatives are here, and I apologise to them formally: I am wearing the British Presidency tie and I come here and make rude remarks about the British Government, which is offside and I do apologise.
I shall try to speak in French. I am not doing so in order to show off, but because the debate relates to the integration of immigrants through multilingual schools and education. ‘The integration of immigrants’ is normal, it is a good thing; ‘through multilingual schools and education’ is a very good thing.
Do we really learn foreign languages in our schools? Well, in England we certainly do not. Because the way we teach foreign languages in England is the way we learned Latin and Greek: we are very good at grammar, we are very good at literature:
‘’ [For whom are these serpents which are hissing on your heads?]
That is Racine. I could say that aged 18. Could I buy a ticket on the metro? No!
So how do we integrate immigrants? There is a problem with the word ‘immigrant’. If you look at the history of my country, it was described as an English historian as a history of immigrants – rather shocking. This is not a history lesson, but only two Princesses of Wales were English women: Lady Diana Spencer and Anne Neville. Anne Neville married Edward of Lancaster, the only English king to be crowned King of France in France. I have no time to explain further.
The PPE-DE Group supports this report. May I please ask, when we are discussing something serious, that colleagues with a lifetime of experience be given more than two minutes to speak – maybe three minutes?
– Mr President, after this nice history lesson, I shall briefly repeat what was said, together with a few new ideas.
Free movement and freedom of establishment in the European Union are one of the basic freedoms of its citizens. The redistribution and proper deployment of manpower in quality jobs is a strategic tactic in achieving the objectives for 2010. Together with adults, a large proportion of young people in Europe move and re-establish elsewhere.
A multilingual education and the provision of quality basic and lifelong education to these categories of European citizens, together with immigrants, are their basic right as well as an investment for every state and for the European Union as a whole. However, there is an urgent cultural need to maintain European diversity.
Congratulations, therefore, to the Committee on Culture and Education and to Mr Portas on this own initiative report. I hope, as you said Commissioner, that the positive points of the report will help the Commission to reformulate and update Directive 77/486.
I should also like to highlight three additional points:
Firstly, respect for the jurisdiction of the Member States for the content of teaching and the organisation of their education systems in accordance with Article 149.
Secondly, the promotion among immigrants of the learning of and maintenance of the ability to use their mother tongue, initially the European and then all the other languages, by their country of origin, in agreement of course with the host country.
Thirdly, the coordinated offer and controlled use by the Member States of the numerous programmes which you referred to and of funding mechanisms, under the supervision of the Commission.
All the speeches seem to me to have been exceptionally stimulating. I must also point out that European Union statistics also show that in large European cities twelve or thirteen pupils out of an average class size of twenty belong to ten different ethnic groups. Multilingualism is thus quite a complicated issue from a practical point of view as well.
. Mr President, thank you for your encouragement. I want also to thank you for the discussion confirming that multilingualism is important both from the aspect of migration and from the aspect of European integration, whether we consider it in its wider or its narrower meaning.
I would like to say only that we have a sufficient number of good examples demonstrating how this issue can be developed positively. Let me mention just two of them. Fresh surveys were published this September in connection with European Language Day on 26 September. According to the surveys, half the population of the Union can speak one foreign language. This is a decent number, and one that continues to rise, although it needs to be said that there are countries where the percentage of the population capable of communicating in a foreign language is close to 90%. We also have a group of countries where only around 30% of the population can communicate in a foreign language. There is a 1 + 2 model (mother tongue + 2 foreign languages) – but on average, in today’s European education system, it is approximately 1.5, that is, 1 + 1.5. There are, however, also countries among the EU-25 where pupils learn more than two foreign languages, that is, 1 + more than 2, and other countries where they learn one foreign language or less. It is a challenge for the Member States to achieve much more in this area, because there are also implications for employment, mobility, personal and mental development and, naturally, for tolerance, as well as the ability to understand different cultures and live in a multicultural environment.
I want to emphasise that the European Commission is to facilitate a website on the European portal that should serve just the purpose mentioned by Christa Prets – for language teaching and linguistic diversity. Thank you very much for your support and your discussions; my special thanks go to the rapporteur.
The debate is closed.
The vote will take place tomorrow, Thursday 13 October, at 11 a.m.
The next item is the report by Mrs Pack, on behalf of the Committee on Culture and Education, on new challenges for the circus as part of European culture [2004/2266(INI)] (A6-0237/2005).
. Mr President, we are about to discuss something wonderful – the circus. I hope we can enjoy it a bit, too; I certainly got a lot of fun out of the time I spent dealing with this issue, gaining many friends in the circus world, and I can only say that grappling with the circus as a subject was worthwhile. I did not, however, do this because I found it enjoyable, but because I was challenged by the problems that circuses face in the European Union and elsewhere.
One object of this report is that the circus should be recognised, as a matter of course, as part of European culture. In only very few countries in the European Union is it seen as a cultural asset, and the nation states need to address this problem and recognise it as an important part of culture. This will make it possible to remedy the problems that circuses still face.
The second aspect I want to address is that of schooling and vocational training. The Commission should introduce mechanisms for the cooperation of the Member States in order to guarantee and promote an adequate education for the children of travelling communities – and by that I mean not just circus children, but all travelling communities – regardless of the Member State in which they happen to be. It would be very much to be desired that the Council should prepare a new resolution guaranteeing high-quality school education and vocational training for children, young people and adults in travelling communities and recognising and supporting the vocational training offered by circus schools.
The third problem has to do with what are termed temporary structures. The Commission could, following consultations with the European circus association, which is based here in Brussels, mandate the European Committee for Standardisation to prepare a comprehensive set of standards relevant to mobile circus facilities. For example, in the various countries of the European Union, different standards apply as regards such things as safety and the materials from which tents are made. That is not a joke; it is an unfortunate fact set in stone, and this is where changes need to be made. Fire safety, the rules on which even differ from one locality to another, is one of those simple things that present every travelling circus with real problems, and we really do need to get a grip on them without putting the safety of the public at risk.
We also have to consider circus workers, mobility, and the employment of third country nationals. The Commission needs to carry out an analysis of the current visa and work permit issuing systems, and use that as the basis for drawing up a European regulation in this area, which would take into account the difficulties currently involved in getting visas or work permits issued.
The existing requirements for performers with short-term work contracts are difficult to comply with and must also be done away with – I am thinking here of the requirement that there must be evidence of a lack of equally qualified persons within the EU. Can you explain to me how I am meant to demonstrate that when I want to bring in a star performer from Ukraine or China to perform in a circus in Europe? I would have to demonstrate that there are no performers in Europe with equivalent qualifications, but that really is nonsensical. No opera house would put up with that sort of nonsense; La Scala can employ singers from the European Union and from third countries too, but that option is not open to a circus, and that is what makes it important that the circus be recognised as something of cultural value. That will make things easier for the performers.
In drafting the report, we compromised and agreed not to say anything about the keeping of animals, because the keeping of animals by circuses is seen by some countries as a really major issue that they are keen to regulate at the national level. Nevertheless, we do take the view that animals are a part of the traditional circus and that it must be possible to adopt directives that enable circuses to keep them. Legislation of this sort exists in Germany and in England, for example; all we have to do is allow ourselves to be guided by it.
It follows that what we have set down in this report is perfectly reasonable. We would ask the Commission not only to take note of it, but also to actually do what we have demanded of it, by getting the Committee for Standardisation on the case and making it clear to the members of the national governments that the circus is a vital cultural asset, and one that we are still keen to pass on to our children and grandchildren.
. Mr President, I would like to start by thanking the rapporteur Mrs Pack for her excellent work and the own-initiative report. The report covers all dimensions of the circus. The Commission will of course carefully study the recommendations of the report. However, already at this stage I would like to make some comments on some of the main elements.
The Parliament would like the circus to be recognised as forming part of European culture. Of course, it is not for the Commission to decide what belongs or does not belong to European culture. This seems to be a natural process and the circus seems naturally to be recognised as part of our culture. A good illustration of this at Community level is that many cooperation projects in the circus sector are co-financed under the EU culture programmes, for example, the project, a network of circus schools and music schools co-financed under the Culture 2000 Programme.
The report also underlines the importance of taking special measures to help the children of travelling families such as the circus community. The education of pupils with educational disadvantage due to special circumstances is a very important matter. These children should be provided as much as possible with flexible learning settings. The Commission proposes to launch a study in 2006 in order to update the 1996 report on the steps taken by Member States to follow up the resolution of Council from 1989 – 16 years ago – on school provisions for children of occupational travellers.
The Commission has been invited to look at the development of responses to the special needs of this target public. We propose that the European Agency for Special Needs Education should examine this in its work programme for 2006-2007 period. The current Socrates and Leonardo programmes already provide support to projects dealing with travelling children and families. This will be continued in the future integrated lifelong learning programme. Therefore I invite the organisations representing the circus community to make full use of the possibilities offered by Community programmes. I know that Mrs Pack, who is also rapporteur for the very important new lifelong learning programme, is fully aware of the possibilities offered by these programmes.
The report also requests that we establish European standards for mobile circus facilities. I am pleased to inform you that the Commission has already mandated the European Committee for Standardisation to establish a European standard for the safety of temporary structures, in particular tents. This European standard should be published by our standardisation organisation in the coming months. The Commission is ready to look at possible further European standards with the circus community.
According to the report, the Commission should facilitate the mobility and employment of circus workers from third countries. Current EU legislation does not provide for the possibility of issuing visas or residence permits which accommodate the needs of artists. We are very much aware of the difficulties encountered by the artists in obtaining visas which are longer than six months. The Commission will duly take this into consideration when reflecting the future of immigration policy in Europe.
In conclusion, I would like to borrow words from the French acting and singing teacher Francois Delsarte: ‘the artist is a traveller on this earth’. This is particularly true of circus professionals. Mrs Pack has put them on the map. Her report will undoubtedly contribute to better recognition of the circus as part of Europe’s culture and to more account being taken of its specific needs in the formulation of our policies.
I can assure you that where there is a clear role for the Commission, I will do my utmost.
. Mr President, let me start by expressing heartfelt thanks to Mrs Pack, who last night, was appointed MEP for culture for the year 2005, something she owes partly to her role as ambassador for the circus.
I would also like to thank Commissioner Figel’ for the excellent way in which he responded to the questions that are included in Mrs Pack’s report.
Charlie Chaplin once said ‘I remain just one thing, and one thing only, and that's a clown. It places me on a far higher plane than any politician’. We politicians have to settle for that. There is, though, another quote from William Shakespeare, who said: ‘It is meat and drink to me to see a clown’.
Both statements indicate how highly a circus artist like the clown is rated. Indeed, we all treasure splendid memories of clowns, acrobats, jugglers, as well as animal trainers.
Although the circus has evolved with time, it is deeply rooted in our European culture. It has, in its current form, been around since the 18th century, but acrobats and jugglers also frequented markets and fairs many centuries before that. They moved from place to place to show off their skills. Not much has changed on that front.
Something else has, though, and that is the recognition – also the subject of Mrs Pack’s report – of this cultural heritage, of which it in fact gets very little. The circus offers not only entertainment, but also education, and also reaches a wide audience. Those are all reasons why this European circus culture concerns us all.
In this framework, the rapporteur is right in pointing out the significance of good schooling for children in travelling communities. Their access to good schools, vocational training, equivalent to education of other children, must be guaranteed. The rapporteur claims that ‘the circus is there for young and old, for children of all ages’ and I would like to follow that up with something with which Pipo the Clown, who was a famous Dutch clown, always used to end his television shows: ‘Goodbye birds, goodbye flowers, goodbye children’.
Mr President, it is entirely appropriate that we should be debating the circus in this House, considering that the European Parliament is the biggest travelling circus in the world, although I fear that many of my constituents in the English East Midlands may wonder if we do not have more important issues to address.
I have been approached by members of the public who worry about the use of animals in circuses and the possibility of cruel or harmful treatment. I share their concern. I urge Member State governments to ensure that circus animals are subject to appropriate regulation and inspection. However, I believe that the idea of banning animals from circuses goes too far. It is one thing to support animal welfare; it is quite another to ban a much-loved and traditional feature of the circus, which, as Mrs Pack’s report rightly says, is a recognised and ancient part of European culture.
There is a close parallel here with the issue of hunting, another target of the animal rights movement. The same criteria apply: hunting should be, and normally is, conducted with due attention to animal welfare issues. However, English fox hunting – like the circus – is a vital part of English cultural heritage and especially so in the East Midlands, which I represent.
I would oppose any move to ban animals from circuses and I oppose the unjust and counterproductive ban on fox hunting recently introduced in my own country.
Mr President, the circus is magic for children. The circus is a special entertainment for adults. The circus is art and provides jobs for the people who work in it. The circus is also a zoo for those people who live far away from real, official zoos of the big cities. The circus is a home for many families and a school for their children. The circus is both outside and inside our societies; outside with its magic and fairy tales, and inside with its everyday needs and realities. Mrs Pack’s excellent report respects the magic and she well knows that magic should not be regulated. So she is trying to help the circus people solve their everyday problems. It is a good approach.
It is important to provide adequate education for the children of travelling communities. Distance learning and e-learning can be part of the solution, but circus children should also meet other children coming from the so-called real life. A proper visa and work permit regime is also important for circus workers, as the circus really is without borders or frontiers.
As a former member of the Hungarian Parliament I tabled an amendment to incorporate into our penal code a punishment for the torture of animals. So I respect the wording about animals, but nevertheless, I do not support a total ban on animal attractions in our circus and I think Mrs Pack has a wise approach to this issue. Animals should be respected, but without them the circus would lose its ancient magic and we cannot kill magic. Lions, elephants, monkeys and other exotic animals in the circus made my childhood more colourful and it should remain so for new generations.
I would like to make a last remark which does not exactly concern the circus problem. I totally agree with Mrs Pack that work permits should be provided for circus workers, but I also think, as Mr Figel’ rightly pointed out, that work permits should also be provided for all working people in this European Union, even those coming from new member countries and even countries like in Germany.
Mr President, Commissioner, I shall stand in for Mr Bono. I would like to thank Mrs Pack for this initiative, for I do believe that it is very important to recognise that the circus is something of cultural value rather than a run-of-the-mill business activity.
When all countries eventually grasp that and their practices actually reflect it, the circus may well have a better chance of survival, for we have now reached the point at which that is something we need to campaign for. We need to be aware of this tradition and of its status as a European speciality. The maintenance of a cultural heritage is at stake, and that has to be said loud and clear.
In doing this, very simple things often become relevant – things that nevertheless appear to be very difficult, such as common standards for safety measures. It is not acceptable that a circus should, as it moves from one place to another or from one country to another, have to, again and again, get to grips with different administrative regulations and cope with the expense associated with them, which puts even more strain on a budget that is already overstretched.
I think we also have to have a new debate on the granting of visas. A longer visa should be available for performers such as these, although we will have to be careful to ensure that there is no possibility of its being abused for the purposes of people-trafficking.
We also have to think through the issues around the education and training of children and come to common solutions. The even bigger problem that we will certainly not be able to resolve on our own is that of the keeping of animals by circuses, on which the presence of different national rules and regulations will make it difficult to find common ground. I do hope, though, that we will be able to do something that brings benefit to animals and pleasure to people.
. Mr President, thank you very much for the discussion. It is interesting how many topics converge on the concept of the circus and European culture, or work together around the same topic. Naturally, the temptation to confuse professions or arenas is frequent, but a really good, high-quality circus deserves recognition, and that is mainly what this report is about. It is also about a specific responsibility for addressing topics that include not only culture, but also education, mobility and economics, since we are dealing with the entertainment industry.
I would again like to express my appreciation for the work, report and approach of rapporteur Doris Pack, as well as the contributions to the discussion, and I look forward to cooperating in this field on the development of the European cultural agenda.
The debate is closed.
The vote will take place tomorrow, Thursday 13 October, at 11 a.m.
The next item is the report by Mrs Záborská, on behalf of the Committee on Women’s Rights and Gender Equality, on women and poverty in the European Union [2004/2217(INI)] (A6-0273/2005).
. Mr President, in the words of Father Joseph Wresinski: ‘Wherever men are condemned to live in extreme poverty, the rights of Man are violated: it is our sacred duty to unite in order to ensure that these rights are respected’. This leitmotif of the World Day to Overcome Extreme Poverty is also enshrined in the very philosophy of the European Parliament.
Poverty must be eradicated in the new Europe, going beyond strategies enabling it to become the most competitive and dynamic economy in the world. It must be eradicated in order to promote the dignity and responsibility of all of the citizens. Is not the well-being of a society also measured in terms of the way it treats its weakest members? It is true that work integrates an individual into a group, but that is not enough to make somebody a citizen, and experience has shown this. Yes, the partnership with the least-favoured citizens is needed because they are the experts in combating extreme poverty. Poor people who have not been inducted into citizenship will not be incorporated into the life of society either. Could they too not be recognised as true builders of the new Europe? In order for the poorest people to become active partners, however, they first of all need a voice, they need recognition, security and integration. Combating extreme poverty means respecting the rights of everybody.
The demand of the Fourth World committee, the oldest intergroup in the European Parliament, comes at just the right time to strengthen the social inclusion strategy, to create real conditions in which people living in poverty can participate and, finally, to assess the true impact of our European policies on the lives of the poorest families in the Member States, which is absolutely crucial. The fact that a person is living in poverty does not mean that others must decide what is best for them on their behalf. For example, why take children away from their families for socio-economic reasons relating to extreme poverty? Would it not be better instead to support their parents, who also have the right to carry out their duties as parents. They feel the same joys, the same aspirations, the same fears and the same doubts, but in much more difficult circumstances. And while poverty affects women more, it is they who have the greatest desire to defend their loved ones from poverty and social exclusion. Women, who build fundamental links and create peace, must be encouraged to promote human rights and dignity for everybody.
I would like to end by stressing that seventy-three amendments have been debated in committee. With the exception of two or three of them, they have been accepted. The report was then voted for unanimously, and I would like to thank my colleagues for their cooperation. There is one point to make, though, since my colleagues from the Communist Group propose, by means of Amendment 7, removing access to primary health care by poor women. It is true that access to public health is an essential element in the quest for a decent common life for everybody. But that is not enough. Why not support women in their fight against poverty by allowing them to remain in good health? What are we talking about? We are talking about enabling them to eat healthily, to access clean drinking water, to plan their families and to have access to vaccines and basic treatments for common illnesses. And why refuse them the right to gynaeco-obstetrical health? As a doctor, I do not understand that. In fact, I find it insulting. I would ask all of you to promote primary health care, including for the poorest women, and to reject Amendment 7.
.   Ladies and gentlemen, if I may I should like to start by thanking the Members of the House, and in particular the Committee on Women’s Rights and Gender Equality, for having drafted this report. The poverty and social exclusion affecting women are enormously important issues. The feminisation of poverty is an ongoing trend in European societies, and indeed your report highlights this fact. The majority of those suffering unemployment or long-term unemployment are women, and women are far more likely than men to work part-time. There is no getting away from the fact that women are still subjected to violence, both in public and in private. Furthermore, around 500 000 women in Europe each year are trafficked for sexual exploitation. Both of these problems are frequently a consequence of the poverty in which these women are forced to live.
Your report reaffirms that the employment of women is still the key to their economic independence, and one of the main means of overcoming the poverty trap and social exclusion. Employment has a direct impact on the standing of women in society as a whole. EU measures in the field of employment are a key tool for achieving equality between women and men, and it is important to adopt an integrated approach in order to increase employment levels and to make it easier for women to join the workforce. This approach must be tailored to women’s needs, and protect the interests of certain groups of women that are most at risk of social exclusion, such as single mothers, migrant women, women from ethnic minorities, women suffering ill health and older women.
The proportion of women in employment increased from 50.6% to 55.7% between 1997 and 2004. One of the main reasons for this was the economic growth experienced by Europe during this period, even though this growth was relatively slow. Employment is therefore on the rise, although marked inequalities and numerous instances of gender discrimination still persist in this field. As a general rule, women are more likely to be unemployed, and the jobs they do have are frequently worse paid, less permanent and less advantageous in terms of social security. At the same time, women continue to be largely responsible for the care of children and other dependents. The goals set using the open method of coordination for the fight against social exclusion highlight how important it is for the Member States to consider gender equality when developing, implementing and monitoring the national action plans in the field of social inclusion.
The national action plans are key components of the European method, and are reviewed every two years. In theory, all Member States are obliged to consider gender equality in all fields, or in other words to apply gender mainstreaming to all national implementing measures. In order to make this task simpler, joint indicators of poverty and exclusion are collected on a regular basis, both for men and for women. In addition, funding under the Social Exclusion Action Programme makes social inclusion more visible and promotes the involvement of stakeholders on the ground.
In conclusion, I should like to stress three priorities for the future. Firstly, equality between women and men must become a priority goal for social security systems, with the aim of boosting the social rights of minority workers. Secondly, we must promote policies aimed at increasing the availability of high-quality care for children and other dependents of any age, so that men and women do in fact have a choice when it comes to work-life balance. Finally, the gender equality dimension must be strengthened in policies and measures aimed at combating poverty and social exclusion, in order to prevent the feminisation of poverty.
Ladies and gentlemen, I should like to draw your attention to an issue that is proof of how important a role each one of us has to play, and of how legislation alone sometimes achieves very little. EU legislation aimed at preventing a gender pay gap has been in place for 30 years, but the difference in pay between men and women currently stands at 16-33%, depending on the Member State. As I see it, it is quite clear that what is now needed is an integrated and consistent approach.
. – Commissioner, Mr President, the latest data published by the Commission shows that in seventeen of the twenty-five Member States the risk of poverty is higher for women than for men. The number is only seventeen because some countries did not submit their data.
The statistics have long shown that two groups face an exceptional risk: first – single parents, 85% of whom are women, which shows that the risk of poverty is clearly gender-specific; secondly – women in the labour market, who are in a disadvantageous position mainly due to motherhood and differences in remuneration associated with it, which are also reflected in the size of their pensions. Two-thirds of people of retirement age are women over 65 and yet, according to the European Economic and Social Committee, their average income is only 53% of the income of men of retirement age.
The 1995 World Summit for Social Development in Copenhagen declared that it is necessary to devote attention to the needs and rights of women and children, who often bear the heaviest burden of poverty. Poverty among women is often connected with the poverty of children, and results in the perpetuation of a poorly educated labour force of low employability. One result of this is the creation of an intergenerational poverty trap and an important barrier to the fulfilment of the Lisbon objectives, bearing in mind such figures as the percentage of school dropouts, which is as high as 18% among boys.
Mr President, poverty clearly has a serious gender dimension. I also want to emphasise this in connection with the fact that some of our colleagues believe that it is possible and necessary to abolish the Committee on Women’s Rights and Gender Equality.
. – As a result of poverty, 1 200 children die every hour. As a result of poverty, the world loses 900 000 children a month. According to the 2005 UN report, the number of children dying every month due to poverty is equivalent to three times the number of victims of the tsunami that hit South East Asia in December 2004.
Every day, thousands and thousands of people, mainly women and children, die due to poverty. The target set as part of the Millennium Development Goals 2000, aimed at reducing child mortality, will be missed by 4.4 million. By contrast, if one adds together the incomes of the 500 wealthiest people in the world, the figure comes to more than the income of the 416 million poorest people. The 2.5 billion people living on less than USD 2 per day account for 40% of the world’s population, but only 5% of the world’s income. The Millennium Declaration included a promise to reduce poverty by half within 15 years. Yet the gap between rich and poor continues to widen.
There is much that can be done to rescue the large numbers of women and children from poverty. Let me cite just one example. Microfinancing instruments, such as microcredit, have proved effective in combating poverty, and it is women who have derived most benefit from microcredit and have managed to improve their families’ economic situation. These women are unemployed, or on low incomes, and do not have access to conventional financial institutions.
In Europe, too, 16% of the population faced the risk of poverty in 2003, according to Eurostat figures. There are around 70 million poor citizens in the Europe of 25. This is why the Socialist Group in Parliament has tabled an amendment to this report, with the intention of setting up, by legislative means, a guaranteed minimum income – along the lines of what already exists in my country, Portugal – as a way of effectively combating poverty, and in particular poverty among women.
Poverty leads to the trafficking of women and children, to sexual slavery, to violence, to children giving up school, to child labour, to children being placed at risk, to fundamentalism and even to terrorism. Preventing poverty means building a fairer and safer society for all, including the wealthy.
. Mr President, as the report states, we in this House generally dedicate much more time and effort to price stability or the budgetary deficit than to poverty, its eradication or the social dimension of the Lisbon Agenda, for example. Nevertheless, as has been said, poverty has a female face in Europe as well.
In the majority of the Member States, social security systems do not take sufficient account of the specific conditions of women. For this reason, this Parliament must make a clear appeal to the Member States to establish and guarantee a basic income as a fundamental instrument in the fight against poverty — which, I would insist, affects women mostly — within the context of an overall policy of promoting social and economic integration.
Furthermore — and we have presented this in an amendment — I would like to insist once again on the need to replace the expression ‘domestic violence’ with ‘gender violence’, since it is a form of violence which should not be characterised by the place in which it takes place, but rather by the way our society distributes roles amongst men and women, which often leads many men to believe that they are superior and that women are their possessions, which regrettably leads to violence.
In this regard, the amendments that we have presented relate to a structural dialogue which is often established in the European Union.
Mr President, we in Sweden’s Left Party believe that women should have equal and fair access to all health care and medical treatment. We cannot accept that women should only have access to certain forms of health care and medical treatment. We believe in equal access to all such care and treatment.
Poverty obviously affects people’s whole life situation and has bearing upon education, health, housing and social exclusion, but I particularly wish to emphasise the significance of women’s ability to provide for themselves. Work is the most important route of escape from poverty, and it is therefore particularly worrying that the 1975 directive on equal pay for male and female employees has still not been implemented. Women’s salaries in the EU are on average still only 85% of men’s. In certain countries, the difference is even greater.
Over and above these unjustified salary differences, women are directed to low-paid jobs, part-time work, poorer conditions of employment etc. Moreover, this discrimination follows women throughout their lives, right up to retirement age with pensions systems that also discriminate against women. Women are not weak, but they are made weak.
.  Mr President, poverty amongst women in particular is a symptom of a major social dysfunction that should be dealt with by upright and responsible individuals holding key administrative positions. Poverty cannot, however, be separated from the liberal view of the world that led to an economic policy model focused on profit and individual careers to the detriment of the good of mankind.
Avaricious capitalism is one of the main causes of poverty, as it results in the rich becoming richer whilst the poor are reduced to indigence. There is also inhuman globalisation and the so-called free market controlled by monopolies, together with feminist tendencies that do untold harm to families. The latter fall apart, and human relationships are lost. The move from the so-called patriarchal model of marriage to a union of partners places an additional burden on women who are more likely to decide to divorce if they find themselves in difficult situations. It is also the cause of increased poverty, especially amongst women over the age of 65.
Reiterating the claim that poverty is caused by workers’ low productivity consequent upon their poor state of health, malnutrition and lack of qualifications is a curious travesty of the truth.
I should like to draw the attention of the House to the causes of poverty in Poland. Despite its enormous potential, my country is the poorest Member State of the European Union, according to Eurostat. It also has the highest level of unemployment, and this is due both to the corruption of the governing post Communist-liberal coalition and to the consequences of adjusting the economy to meet the conditions for accession. The poverty endured by most of Polish society, including women, will not be helped by propaganda, empty slogans, reports, directives or by a World Day to Overcome Extreme Poverty, which will cost a fortune. What is needed is an economic order based on solidarity whose purpose is to promote the interests of human beings, that is of ordinary men and women. Such an order must comply with moral standards, as the latter lay down the proper way to treat our neighbours, especially the individuals, countries or regions that are weaker than us.
. Mr President, I wish to thank the rapporteur for her tremendous work on this report. It comes at a very appropriate time, as we are entering discussions on the reform of the European social model and on engendering greater support for the Lisbon Strategy. Ultimately, all these policies – whether economic or social – must be human-based.
The figures and statistics show us that in the Member States of the European Union poverty has more impact on women than on any other section of society. Because of their unique role within our societies – they are the main childminders and the main rearers of children – there is an ongoing difficulty for children being trapped in poverty as well. Rather than drawing up more reports, let us talk to the women who are suffering from poverty; let us hear what need in order to come out of poverty and where find the difficulties.
Let us not forget the words of Nelson Mandela, who said that overcoming poverty is not a gesture of charity. It is an act of justice. It is the protection of the fundamental human right to a decent life and to freedom.
I would like to thank Mrs Záborská for her report on the current situation in the European Union regarding the relationship between women and poverty. I am convinced that poverty has the face of a woman: a mother who wants with love to bring up her children; an old woman who has laboured for a society that has failed to appreciate it; and a young woman facing a crossroads in today’s world – family or equality.
As night turns into day, we are witnessing tremendous opportunities that give women free access to education and work.
Past fighters for women’s rights might envy the women of today their opportunities and the laws designed to protect them. Who then, or to put it better, what then causes poverty to have a woman’s face? Perhaps, contrary to expectations – I will not blame this time, gentlemen – I could link poverty with our desire to fulfil the role that you can only silently envy us, the role of a mother.
Our situation is not due to an inability to keep pace with you at work, since many great and important men have risen in the world only thanks to the hard work of the self-effacing women around them.
Society stresses the gift of life that women provide; in some countries, the law does not even give them the choice to do otherwise. But, as soon as a woman becomes a mother, society shifts its worries about the future of the nation onto her. Laws do not take proper account of her work, the work of a mother and a housewife, neither do they make it easier. What will the future be like?
The media, as an example ...
Commissioner, ladies and gentlemen, Eurostat statistics show that up to 16% of the EU population face the threat of poverty, and this adds further significance to the report from Mrs Záborská.
Let me first thank the rapporteur for a concise and substantive report, which may serve as a good starting point for the elimination of poverty and thus for fulfilling a fundamental objective of the Lisbon Strategy.
The concept of poverty is closely linked to its feminisation. Women are the most vulnerable to poverty, especially as breadwinners of households. On the one hand, globalisation and the advent of computer technologies have increased economic opportunities and independence for some women. On the other hand, many women are being pushed towards the periphery of society and denied the benefits of this process due to low educational levels, social prejudice or greater age.
I agree with the rapporteur that the Member States must prepare measures to ensure that women living in poverty are provided with equal access to public health systems – mainly primary healthcare, including the protection of mothers with children, as well as gynaecological care – education and work experience. This is the main remedy for a diagnosis of poverty. The time has come when we cannot remain passive in a world where women and children die of hunger, remain illiterate and are unable to build a decent life for their closest family members. We must protect life at each and every moment, and make the world a better place for all, without prejudice.
I therefore urge the Commission, along with all of us, to adopt a responsible attitude to the misery afflicting millions of poor people, be it the poor of the developing world or of our cities, and thus to create opportunities for a decent life, in the spirit of solidarity and European values.
Mr President, Commissioner, over 68 million people in the European Union – that is, 15% of its population – are at risk of poverty. The situation is even worse in countries outside the EU of 25. It follows that every possible EU instrument – whether the European Neighbourhood or Foreign Policies, development or finance policy – should be used to the utmost if we are to be able to alleviate poverty at home and abroad. National plans of action must include specific measures to alleviate poverty and the Commission must monitor the way in which they are implemented.
It is of the utmost importance that more attention be paid to women both in the European Employment Guidelines and in the Lisbon Strategy. The European Union’s development policy must do more to address poverty reduction, while, at the same time, international development policy must, as a matter of urgency, be analysed to ascertain to what extent groups at risk are either being helped or further marginalised. The World Bank, the G-8, the International Monetary Fund, and the World Trade Organisation must show their hands and set out the specific effects that their policies have had on women and poverty in the past and what the effect of them is now.
One possible result of poverty outside the EU’s 25 Member States is an increase in illegal immigration, people-smuggling, and criminal activity, with an eventual increase in the trafficking of women. We will therefore reiterate our long-standing demand that the Member States should, once and for all, legislate for a guaranteed minimum income.
– It is not enough to condemn the serious poverty in which many tens of millions of women in the 25 EU Member States live. It is not enough to note that the poverty and social exclusion in which more than 72 million people live in the EU is a violation of human rights and mainly affects women.
What is needed is a radical shake-up of the economic and social policies exacerbating unemployment, poverty and social exclusion and increasing inequality in the distribution of wealth. It is high time we made a clean break from neoliberal policies and the guidelines of the European Central Bank.
The Stability and Growth Pact must be replaced with a growth and employment pact. Additionally, an economic and social development strategy must be developed whereby we put a stop to the privatisation of public services and social security, and whereby people receive an income providing social welfare and access to public health systems, including, of course, healthcare and all of the care that women need. This is the only way in which people can have high-quality jobs with rights and decent wages, and in which women can enjoy all of the human rights to which they are entitled.
Mr President, most of us agree that the Committee on Women’s Rights and Gender Equality does yeoman work – well, at least in my view, as much as other committee. While I recognise the basic direction behind this report and the difficulties some women face on remuneration, and I wholeheartedly support the need for better statistical information on this particular topic, I have to draw the House’s attention to the double standards that we employ. Today you can buy this magazine in the Parliament’s shop: it is hardcore pornography. Although an American publication, it depicts eastern European models, I suspect because of the poverty referred to by Mrs Záborská’s team. It is the tip of the iceberg of exploitation and people trafficking, subjects highlighted by this very report. Yet it is for sale here. I find the hypocrisy of the European Parliament on this subject, like so many, many others, sadly predictable.
Mr President, the report states that it is essential to create the new Europe on the basis of the creative cooperation of cultures. No it is not! Cultures and men are largely responsible for being the greatest repressors of women in Europe. And yet white, western liberal women – like those represented here – run scared of attacking the dangerous nonsense of multiculturalism and turn a blind eye to the way in which ethnic minority women in places like my constituency, for example, are abused; where women are repressed and treated as chattels of men; where they are not allowed to be educated; where they are not allowed to go to work; where they are not allowed to go outside; where they are ghettoised within the ghetto. Worse, they are genitally mutilated; they are told to cover their bodies; they are forced into marriages; they are the object of honour killings, which the police have testified in Derbyshire and the metropolitan area.
If we are to give women full rights, they need to be liberated from cultures and from men. They need to be emancipated so that their lives can be equal and enriched and poverty can be eliminated. The question is, do the women here have the balls to carry out the job?
Mr President, first of all, I should like to express my dissatisfaction at the fact that a women’s debate is not only the last item on the agenda, but is also – once again – being dropped.
I will now turn to the subject of women and poverty. Although we have a report before us, pocket-sized though it may be, it again reads like a tract from the Bible. As a progressive woman, I am therefore very disappointed with the end product, which is mainly descriptive and not action-based.
What the report does do, however, is to put on the EU agenda the specific circumstances of poverty affecting women, and this is a good thing. I fully support the section about setting up an active group within the EU in which the participation of groups of the poorest women will be actively promoted and supported. After all, they are the experts who have a good understanding of the ideas about how the most pressing needs in poverty and women could be alleviated.
Mr President, we live in strange times. On the one hand there is high unemployment, and on the other the economic pressure to have two wage packets coming into each household. We ought to be making an effort to transfer at least part of that unemployment to homes and families, as we will have to finance it anyway. A woman running a household does not feel unemployed. Quite the opposite is the case, as she is busy 24 hours a day. The state of her hands is proof enough of that.
We are doing a very great disservice to women in charge of a household if we deem them to be unemployed. By contrast, an unemployed man feels frustrated, useless, worthless and defeated.
The commonest reason for poverty in a family is the father losing his job. Families living off a single wage tend to have a very modest lifestyle, but they do not feel poor. Their strong family life is their fortune. Fewer behavioural problems arise in families of this kind. A country that helps families living off a single wage, by providing tax relief or benefits for example, will need to spend less on nurseries, young offenders’ centres, prisons, old people’s homes and similar institutions. That country will also rejoice in more happy women, happy children and happy husbands.
.   Ladies and gentlemen, I would like to thank you for the debate that has just taken place. I believe that a number of fundamental conclusions can be drawn from it. To a certain extent, of course, these conclusions are set out in the original report, but they have been reiterated today with renewed urgency, and sometimes backed up with fresh arguments. There is no denying that women are more at risk of poverty, and that this means that there can be no talk of equal opportunities in a society that quite clearly provides one sex with fewer opportunities. In spite of all our achievements in the field of equal opportunities policies, and the progress we have made, we therefore still have a long way to go.
Another point that has emerged quite clearly is that poverty is a particular threat to women in certain social situations, although this threat is of course ever-present for women during their entire life. Demographic ageing means that we are faced with the problem of poor widows, and, in particular, poor single women, and this is one of the issues that must be taken into account. In my opinion, the debate also made it clear that we cannot rely on progress as a given, or in other words on the simple notion that progress will be achieved one day, and that the situation will gradually get better each year until we achieve the desired outcome. Progress of this kind requires very considerable effort at all levels, in particular at Member State level.
Comments were also made during the debate regarding the importance of a minimum income, and I should merely like to note that we intend to present a communication on this issue by the end of the year. I believe that this could mark the beginning of a fundamental and in-depth debate on the concept of a minimum income, and on the way in which individual Member States deal with this matter.
Ladies and gentlemen, I should like to thank you again for the report that has been tabled. I have studied it quite thoroughly, and there would appear to be only one aspect of it that I do not entirely understand. I believe that I understand the basic principles involved, since they have already been suggested during certain debates in this Chamber, namely that a great deal of work carried out is informal, and disregarded in terms of the official economy and gross domestic product, even though this work is no less real. This is how I understand the part of the report that talks about the economics of life, and I merely wanted to make sure that this was in fact what was meant, since it would obviously be interesting to hold a structured debate on this issue.
I should therefore like to thank you once again, ladies and gentlemen, for the report that has been tabled. Its conclusions are unquestionably inspiring, and will play a role in the European Union’s progress towards the eradication of poverty and the achievement of equal opportunities.
The debate is closed.
The debate will take place tomorrow, Thursday 13 October, at 11 a.m.
Poverty is a grave phenomenon, which affects women significantly more. Women face multiple discrimination – elder women, women belonging to ethnic minorities, disabled women, lone parents – and are potential victims of social exclusion and extreme poverty.
The risk of poverty is linked to unemployment. This risk increases if unemployment remains high. Integrating disabled people, long-term unemployed, elder people and ethnic minorities into employment is a key challenge.
Economic, employment and social policies are mutually reinforcing. Economic development should be accompanied by efforts to reduce poverty and to fight exclusion and discrimination.
Helping women getting employed is one of the key elements since employment generates income and promote social participation. If the Lisbon employment target set for 2010 is to be achieved, factors underlying gender gap in employment, and pay need to be tackled vigorously. Actions which make it easier for women to reconcile career with family should be further pursued.
Exchange of best practices of Member States would be of great use in social protection systems, in eliminating and preventing violence against women.
We should try harder to include social partners at national, regional and local level into policy development and implementation, especially in the area of education, employment and pensions.
Ladies and gentlemen, I think the proposals on the poverty of women are important, and would like to thank the rapporteur and her Committee. The report demonstrates that the non-centralised discussions of European politics provide an opportunity to analyse our common problems relating to the further enlargement of the EU.
Poverty of women can be explained by social and societal dynamics that affect other sections of society, too. Examples include those living in disadvantaged regions, people with a disability, ethnic groups or older people living in poverty.
The female face of poverty is very marked in these vulnerable sections of society. Women tend to have lower wages, short(er) tenure of employment, and, in the old Member States, a lower standard of living. The cultural traditions of immigrants and ‘indigenous’ Roma people create particular community-related obstacles in the way of creating long-term financial security and autonomy for women.
The groups of women most at risk of falling into poverty are lone parents and (single) older women. In the central European region women face an exceptionally high risk of poverty, with poverty rates between 21% and 28%.
The increase in life expectancy means that in future larger numbers of elderly people will face poverty unless European solidarity comes to their aid.
Asserting human rights also helps to alleviate poverty. The right to human dignity is a fundamental human right. Poverty denies people the possibility of choosing how they live their lives. Our mission is to restore freedom of self-determination to women, who comprise the majority of the world’s population. Let us call ourselves and the EU institutions to account on this issue whenever we legislate or share out Community funds.
Listening to this debate one may think that poverty and hunger are problems of the developing countries. Deep poverty does exist in Europe. Therefore this Parliament fully agrees that Europe -along with an adequate assistance strategy- should join UN efforts and contribute to ease the difficulties of those in need.
With the forthcoming accessions, Roma minority population of Central and Eastern Europe will grow from a present estimated 1,5-2 million to 5-6 million, forming largest ethnic minority group in the EU. Substantial fraction of Roma live amongst particularly marginalised conditions, often in large families with many children. (Ms Zaborska is right in calling attention to double discrimination by gender and origin, however misses to note the threat of consequent child poverty). Multiple handicaps lead to defying conditions for improvement or break through in need of prevention or targeted without delay.
I ask the Commission to make sure that complex development projects aimed at improving the quality of life of disadvantaged communities -especially that of the Roma minority- will be embedded in the new cohesion policy of 2007-13 as requested by the EP-Roma Forum on 31st January, suggesting to join forces and share tasks with the 'Roma Decade Programme' launched on 2nd February by the World Bank, the Open Society Foundation and 8 European national governments.
I declare the sitting closed.